Exhibit 10.63

EXECUTION COPY

 

 

 

HIGHLY CONFIDENTIAL & TRADE SECRET

BLACKSTONE REAL ESTATE ASSOCIATES ASIA L.P.

SECOND AMENDED AND RESTATED

AGREEMENT OF EXEMPTED LIMITED PARTNERSHIP

THE EXEMPTED LIMITED PARTNERSHIP INTERESTS (THE “INTERESTS”) OF BLACKSTONE REAL
ESTATE ASSOCIATES ASIA L.P. (THE “PARTNERSHIP”) HAVE NOT BEEN REGISTERED UNDER
THE U.S. SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), THE SECURITIES LAWS OF
ANY STATE IN THE UNITED STATES OR ANY OTHER APPLICABLE SECURITIES LAWS IN
RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND SUCH
LAWS. SUCH INTERESTS MUST BE ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE OFFERED
FOR SALE, PLEDGED, HYPOTHECATED, SOLD, ASSIGNED OR TRANSFERRED AT ANY TIME
EXCEPT IN COMPLIANCE WITH (I) THE ACT, THE EXEMPTED LIMITED PARTNERSHIP ACT OF
THE CAYMAN ISLANDS, ANY APPLICABLE STATE SECURITIES LAWS, AND ANY OTHER
APPLICABLE SECURITIES LAWS; AND (II) THE TERMS AND CONDITIONS OF THIS SECOND
AMENDED AND RESTATED AGREEMENT OF EXEMPTED LIMITED PARTNERSHIP. THE INTERESTS
MAY NOT BE TRANSFERRED OF RECORD EXCEPT IN COMPLIANCE WITH SUCH LAWS AND THIS
SECOND AMENDED AND RESTATED AGREEMENT OF EXEMPTED LIMITED PARTNERSHIP.
THEREFORE, PURCHASERS OF SUCH INTERESTS WILL BE REQUIRED TO BEAR THE RISK OF
THEIR INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 

 

 



--------------------------------------------------------------------------------

Table of Contents

 

          Page   Article I Definitions      1   

Section 1.1.

   Definitions      1   

Section 1.2.

   Terms Generally      20    Article II General Provisions      20   

Section 2.1.

   General Partner and Limited Partners      20   

Section 2.2.

   Formation; Name      21   

Section 2.3.

   Term      21   

Section 2.4.

   Purpose; Powers      21   

Section 2.5.

   Registered Office; Place of Business      24   

Section 2.6.

   Withdrawal of Initial Limited Partner      24    Article III Management     
24   

Section 3.1.

   General Partners      24   

Section 3.2.

   Limitations on Limited Partners      24   

Section 3.3.

   Partner Voting      24   

Section 3.4.

   Management      24   

Section 3.5.

   Responsibilities of Partners      27   

Section 3.6.

   Exculpation and Indemnification      27   

Section 3.7.

   Representations of Limited Partners      29   

Section 3.8.

   Tax Representation      30    Article IV Capital of the Partnership      31
  

Section 4.1.

   Capital Contributions by Partners      31   

Section 4.2.

   Interest      38   

Section 4.3.

   Withdrawals of Capital      38    Article V Participation in Profits and
Losses      38   

Section 5.1.

   General Accounting Matters      38   

Section 5.2.

   GP-Related Capital Accounts      40   

Section 5.3.

   GP-Related Profit Sharing Percentages      41   

Section 5.4.

   Allocations of GP-Related Net Income (Loss)      42   

Section 5.5.

   Liability of General Partners      43   

Section 5.6.

   Liability of Limited Partners      43   

Section 5.7.

   Repurchase Rights, etc.      43   

Section 5.8.

   Distributions      43   

Section 5.9.

   Business Expenses      50   

Section 5.10.

   Tax Capital Accounts; Tax Allocations      51    Article VI Additional
Partners; Withdrawal of Partners; Satisfaction and Discharge of Partnership
Interests; Termination      51   

Section 6.1.

   Additional Partners      51   

Section 6.2.

   Withdrawal of Partners      52   

Section 6.3.

   GP-Related Partner Interests Not Transferable      53   

Section 6.4.

   General Partner Withdrawal; Transfer of General Partner’s Interest      54   

Section 6.5.

   Satisfaction and Discharge of a Withdrawn Partner’s GP-Related Partner
Interest      55   

 

i



--------------------------------------------------------------------------------

Section 6.6.

   Termination of Partnership    60

Section 6.7.

   Certain Tax Matters    60

Section 6.8.

   Special Basis Adjustments    62 Article VII Capital Commitment Interests;
Capital Contributions; Allocations; Distributions    62

Section 7.1.

   Capital Commitment Interests, etc.    62

Section 7.2.

   Capital Commitment Capital Accounts    64

Section 7.3.

   Allocations    64

Section 7.4.

   Distributions    65

Section 7.5.

   Valuations    69

Section 7.6.

   Disposition Election    69

Section 7.7.

   Capital Commitment Special Distribution Election    70 Article VIII
Withdrawal; Admission of New Partners    70

Section 8.1.

   Limited Partner Withdrawal; Repurchase of Capital Commitment Interests    70

Section 8.2.

   Transfer of Limited Partner’s Capital Commitment Interest    76

Section 8.3.

   Compliance with Law    77 Article IX Dissolution    77

Section 9.1.

   Dissolution    77

Section 9.2.

   Final Distribution    77

Section 9.3.

   Amounts Reserved Related to Capital Commitment Partner Interests    78
Article X Miscellaneous    79

Section 10.1.

   Submission to Jurisdiction; Waiver of Jury Trial    79

Section 10.2.

   Ownership and Use of the Firm Name    80

Section 10.3.

   Written Consent    81

Section 10.4.

   Letter Agreements; Schedules    81

Section 10.5.

   Governing Law    81

Section 10.6.

   Successors and Assigns; Third Party Beneficiaries    81

Section 10.7.

   Partner’s Will    82

Section 10.8.

   Confidentiality    82

Section 10.9.

   Notices    82

Section 10.10.

   Counterparts    83

Section 10.11.

   Power of Attorney    83

Section 10.12.

   Cumulative Remedies    83

Section 10.13.

   Legal Fees    84

Section 10.14.

   Entire Agreement    84

 

ii



--------------------------------------------------------------------------------

BLACKSTONE REAL ESTATE ASSOCIATES ASIA L.P.

SECOND AMENDED AND RESTATED AGREEMENT OF EXEMPTED LIMITED PARTNERSHIP, dated
February 26, 2014 and with a deemed effective date of June 7, 2013, of
Blackstone Real Estate Associates Asia L.P., a Cayman Islands exempted limited
partnership (the “Partnership”), by and between BREP Asia L.L.C., a Delaware
limited liability company (“Delaware GP”), and BREP Asia Ltd., a Cayman Islands
exempted company (“Cayman GP”, and, together with the Delaware GP, the “General
Partners” or, collectively, the “General Partner”), Mapcal Limited (the “Initial
Limited Partner”), as initial limited partner, and the limited partners listed
as Limited Partners in the books and records of the Partnership, as limited
partners.

WITNESSETH

WHEREAS, the Delaware GP as general partner, and Mapcal Limited, as initial
limited partner, entered into an Initial Exempted Limited Partnership Agreement
dated February 7, 2013 (the “Original Agreement”) and formed an exempted limited
partnership under the laws of the Cayman Islands under the name of Blackstone
Real Estate Associates Asia L.P.;

WHEREAS, on May 8, 2013, the Delaware GP, the Cayman GP and the Initial Limited
Partner agreed to amend and restate the Original Agreement to admit the Cayman
GP as a general partner and to make certain modifications by way of an Amended
and Restated Exempted Limited Partnership Agreement dated May 8, 2013 (the
“Existing Agreement”); and

WHEREAS, the parties hereto have executed this Agreement on February 26 , 2014,
with a deemed effective date as between the parties June 7, 2013, and hereby
amend and restate the Existing Agreement in its entirety with a deemed effective
date as between the parties June 7, 2013, and reflect the withdrawal of the
Initial Limited Partner as provided herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
made and intending to be legally bound, the parties hereby agree that the
Existing Agreement shall be amended and restated in its entirety as follows:

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. Unless the context otherwise requires, the following
terms shall have the following meanings for purposes of this Agreement:

“Advancing Party” has the meaning set forth in Section 7.1(b).

“Affiliate” when used with reference to another person means any person (other
than the Partnership), directly or indirectly, through one or more
intermediaries, controlling, controlled by, or under common control with, such
other person.



--------------------------------------------------------------------------------

“Agreement” means this Second Amended and Restated Agreement of Exempted Limited
Partnership, as it may be further amended, supplemented, restated or otherwise
modified from time to time.

“Alternative Vehicle” has the meaning set forth in the BREP Asia Partnership
Agreement.

“Applicable Collateral Percentage,” with respect to any Firm Collateral or
Special Firm Collateral, has the meaning set forth in the books and records of
the Partnership with respect thereto.

“Bankruptcy” means, with respect to any person, the occurrence of any of the
following events: (i) the filing of an application by such person for, or a
consent to, the appointment of a trustee or custodian of his assets; (ii) the
filing by such person of a voluntary petition in Bankruptcy or the seeking of
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or the filing of a pleading in any court of record admitting in writing
his inability to pay his debts as they become due; (iii) the failure of such
person to pay his debts as such debts become due; (iv) the making by such person
of a general assignment for the benefit of creditors; (v) the filing by such
person of an answer admitting the material allegations of, or his consenting to,
or defaulting in answering, a Bankruptcy petition filed against him in any
Bankruptcy proceeding or petition seeking relief under Title 11 of the United
States Code, as now constituted or as hereafter amended; or (vi) the entry of an
order, judgment or decree by any court of competent jurisdiction adjudicating
such person a bankrupt or insolvent or for relief in respect of such person or
appointing a trustee or custodian of his assets and the continuance of such
order, judgment or decree unstayed and in effect for a period of 60 consecutive
days.

“BCE Agreement” means the limited partnership agreement, limited liability
company agreement or other governing document of any limited partnership,
limited liability company or other entity named or referred to in the definition
of any of “BFREP,” “BFIP,” “BFMEZP,” “BFCOMP” or “Other Blackstone Collateral
Entity,” as such limited partnership agreement, limited liability company
agreement or other governing document may be amended, supplemented, restated or
otherwise modified to date, and as such limited partnership agreement, limited
liability company agreement or other governing document may be further amended,
supplemented, restated or otherwise modified from time to time, and any other
Blackstone Collateral Entity limited partnership agreement, limited liability
company agreement or other governing document.

“BCE Investment” means any direct or indirect investment by any Blackstone
Collateral Entity.

“BCOM” is the collective reference to (i) Blackstone Communications Partners I
L.P., a Delaware limited partnership, and (ii) any other investment vehicle
established pursuant to Article 2 of the partnership agreement for the
partnership referred to in clause (i) above.

 

2



--------------------------------------------------------------------------------

“BCP VI” is the collective reference to (i) Blackstone Capital Partners VI L.P.,
a Delaware limited partnership, and (ii) any alternative investment vehicle
relating thereto and any parallel fund.

“BCTP” means (i) Blackstone Clean Technology Partners L.P., a Delaware limited
partnership, and (ii) any alternative vehicle relating thereto and any parallel
fund.

“BEP” means (i) Blackstone Energy Partners L.P. and Blackstone Energy Partners Q
L.P., each a Delaware limited partnership, and (ii) any alternative investment
vehicle relating thereto and any parallel fund.

“BFCOMP” means Blackstone Family Communications Partnership I L.P., Blackstone
Family Communications Partnership I-SMD L.P. and any other entity that is an
Affiliate thereof and has terms substantially similar to those of the foregoing
partnerships and is formed in connection with the participation by one or more
partners thereof directly or indirectly in investments in securities also
purchased by BCOM or any other funds with substantially similar investment
objectives to BCOM and that are sponsored or managed by an Affiliate of the
General Partner (which includes serving as general partner of such funds).

“BFIP” means Blackstone Capital Associates II L.P., Blackstone Capital
Associates III L.P., Blackstone Family Investment Partnership II L.P.,
Blackstone Family Investment Partnership III L.P., Blackstone Family Investment
Partnership IV-A L.P., Blackstone Family Investment Partnership IV-A -SMD L.P.,
Blackstone Family Investment Partnership V L.P., Blackstone Family Investment
Partnership V- SMD L.P., Blackstone Family Investment Partnership VI L.P.,
Blackstone Family Investment Partnership VI-SMD L.P., Blackstone Family
Cleantech Investment Partnership L.P., Blackstone Family Cleantech Investment
Partnership - SMD L.P., Blackstone Energy Family Investment Partnership L.P.,
Blackstone Energy Family Investment Partnership SMD L.P., Blackstone Family
Tactical Opportunities Investment Partnership L.P., Blackstone Family Tactical
Opportunities Investment Partnership - SMD L.P., Blackstone Family Tactical
Opportunities Investment Partnership (Cayman) L.P., Blackstone Family Tactical
Opportunities Investment Partnership (Cayman ) - SMD L.P., and any other entity
that is an Affiliate thereof and has terms similar to those of the foregoing
partnerships and is formed in connection with the participation by one or more
of the partners thereof in investments in securities also purchased by BCP VI,
BCTP, BEP, BTO or any other fund with substantially similar investment
objectives to BCP VI, BCTP, BEP or BTO and that are sponsored or managed by an
Affiliate of the General Partner (which includes serving as general partner of
such funds).

“BFMEZP” means Blackstone Family Mezzanine Partnership-SMD L.P., Blackstone
Family Mezzanine Partnership II-SMD L.P., Blackstone Mezzanine Holdings L.P.,
Blackstone Mezzanine Holdings II L.P., any entity formed to invest side-by-side
with any GSO Fund and any other entity that is an Affiliate thereof and that has
terms substantially similar to those of the foregoing partnerships or other
entities and is formed in connection with the participation by one or more
partners or other equity owners thereof directly or indirectly in investments in
securities also purchased by BMEZP I,

 

3



--------------------------------------------------------------------------------

BMEZP II, any GSO Fund or any other funds with substantially similar investment
objectives to BMEZP I, BMEZP II or any GSO Fund and that are sponsored or
managed by an Affiliate of the General Partner (which includes serving as
general partner of such funds).

“BFREP” means Blackstone Real Estate Capital Associates L.P., Blackstone Real
Estate Capital Associates II L.P., Blackstone Real Estate Capital Associates III
L.P., Blackstone Family Real Estate Partnership L.P., Blackstone Family Real
Estate Partnership II L.P., Blackstone Family Real Estate Partnership III L.P.,
Blackstone Family Real Estate Partnership International-A-SMD L.P., Blackstone
Family Real Estate Partnership IV-SMD L.P., Blackstone Family Real Estate
Partnership International II-SMD L.P., Blackstone Family Real Estate Partnership
V-SMD L.P., Blackstone Family Real Estate Partnership VI-SMD L.P., Blackstone
Family Real Estate Partnership VII-SMD L.P., Blackstone Family Real Estate
Partnership Europe III-SMD L.P., Blackstone Family Real Estate Special
Situations Partnership - SMD L.P., Blackstone Family Real Estate Special
Situations Partnership Europe - SMD L.P., Blackstone Real Estate Holdings L.P.,
Blackstone Real Estate Holdings II L.P., Blackstone Real Estate Holdings III
L.P., Blackstone Real Estate Holdings International - A L.P., Blackstone Real
Estate Holdings IV L.P., Blackstone Real Estate Holdings International II L.P.,
Blackstone Real Estate Holdings V L.P., Blackstone Real Estate Holdings VI L.P.,
Blackstone Real Estate Holdings VII L.P., Blackstone Real Estate Holdings Europe
III L.P., Blackstone Real Estate Special Situations Holdings II L.P., Blackstone
Real Estate Special Situations Holdings Europe L.P., and any other entity that
is an Affiliate thereof and that has terms substantially similar to those of the
foregoing partnerships and is formed in connection with the participation by one
or more partners thereof in real estate and real estate-related investments also
purchased by BREP VII, the BREDS Funds or BREP Asia and any other funds with
substantially similar investment objectives to BREP VII, the BREDS Funds or BREP
Asia and that are sponsored or managed by an Affiliate of the General Partner
(which includes serving as general partner of such funds).

“Blackstone” means collectively, The Blackstone Group L.P., a Delaware limited
partnership, and any Affiliate thereof (excluding any natural persons and any
portfolio companies of any Blackstone-sponsored fund).

“Blackstone Co-Investment Rights” has the meaning set forth in the BREP Asia
Partnership Agreement.

“Blackstone Collateral Entity” means any limited partnership, limited liability
company or other entity named or referred to in the definition of any of
“BFREP,” “BFIP,” “BFMEZP,” “BFCOMP” or “Other Blackstone Collateral Entity.”

“Blackstone Commitment” has the meaning set forth in the BREP Asia Partnership
Agreement.

“Blackstone Entity” means any partnership, limited liability company or other
entity (excluding any natural persons and any portfolio companies of any
Blackstone-sponsored fund) that is an Affiliate of The Blackstone Group L.P.

 

4



--------------------------------------------------------------------------------

“BMEZP I” means (i) Blackstone Mezzanine Partners L.P., a Delaware limited
partnership, and (ii) any other investment vehicle established pursuant to
Article 2 of the partnership agreement for the partnership referred to in clause
(i) above.

“BMEZP II” means (i) Blackstone Mezzanine Partners II L.P., a Delaware limited
partnership, and (ii) any other investment vehicle established pursuant to
Article 2 of the partnership agreement for the partnership referred to in clause
(i) above.

“BREDS Funds” shall mean the investment funds, vehicles and/or managed accounts
managed on a day-to-day basis primarily by personnel in the Blackstone Real
Estate Debt Strategies Group (including, without limitation, Blackstone Real
Estate Special Situations Fund II L.P., Blackstone Real Estate Special
Situations Fund II.1 L.P., Blackstone Real Estate Special Situations Fund II.2
L.P., Blackstone Real Estate Debt Strategies II L.P., Blackstone Real Estate
CMBS Fund L.P., Blackstone Real Estate Special Situations Europe L.P.,
Blackstone Real Estate Special Situations Europe 1 L.P., Blackstone Real Estate
Special Situations Europe 2 L.P., Blackstone Commercial Real Estate Debt Fund
L.P., Blackstone Real Estate Special Situations Fund L.P. and, in each case, any
alternative vehicles, feeder vehicles or subsidiaries formed in connection
therewith, any successor funds, any supplemental capital vehicles or other
vehicles formed in connection therewith (or are otherwise related thereto) or in
connection with any investments made thereby, and, in each case, any vehicles
formed in connection with Blackstone’s side-by-side or additional general
partner investments relating thereto).

“BREP VII” means (i) Blackstone Real Estate Partners VII L.P., Blackstone Real
Estate Partners VII.TE.1 L.P., Blackstone Real Estate Partners VII.TE.2 L.P.,
Blackstone Real Estate Partners VII.TE.3 L.P., Blackstone Real Estate Partners
VII.TE.4 L.P., Blackstone Real Estate Partners VII.TE.5 L.P., Blackstone Real
Estate Partners VII.TE.6 L.P., Blackstone Real Estate Partners VII.TE.7 L.P.,
Blackstone Real Estate Partners VII.TE.8 L.P. and Blackstone Real Estate
Partners VII.F L.P., each a Delaware limited partnership, (ii) any other
Parallel Funds or other Supplemental Capital Vehicles (each as defined in the
respective partnership agreements for the partnerships referred to in clause
(i) above), or (iii) any other investment vehicle established pursuant to
Article 2 of the respective partnership agreements for any of the partnerships
referred to in clause (i) above.

“BREP Asia” is the collective reference to (i) Blackstone Real Estate Partners
Asia, L.P., a Cayman Islands exempted limited partnership, (ii) any other
Alternative Vehicles, Parallel Funds or other Supplemental Capital Vehicles
(each as defined in the partnership agreement for the partnership referred to in
clause (i) above), or (iii) any other investment vehicle established pursuant to
Article 2 of the partnership agreement for the partnership referred to in clause
(i) above.

“BREP Asia Agreements” is the collective reference to the BREP Asia Partnership
Agreement and any governing agreement of any of the partnerships or other
entities referred to in clause (ii) or (iii) of the definition of “BREP Asia.”

 

5



--------------------------------------------------------------------------------

“BREP Asia Partnership Agreement” means the Amended and Restated Agreement of
Exempted Limited Partnership of Blackstone Real Estate Partners Asia L.P., dated
the date set forth therein, as it may be amended, supplemented, restated or
otherwise modified from time to time.

“BREP Asia Subsidiary” has the meaning set forth in Section 3.4(c).

“BREP Asia Subsidiary Governing Agreement” has the meaning set forth in
Section 3.4(c).

“BTO” means (i) Blackstone Tactical Opportunities Fund - A (PE) L.P., Blackstone
Tactical Opportunities Fund - A (RA) L.P., Blackstone Tactical Opportunities
Fund - C L.P., Blackstone Tactical Opportunities Fund L.P., Blackstone Tactical
Opportunities Fund - G L.P., Blackstone Tactical Opportunities Fund – T L.P.,
Blackstone Tactical Opportunities Fund – AD L.P. and Blackstone Tactical
Opportunities Fund – C L.P., each a Delaware limited partnership, (ii) any
Alternative Vehicle relating to, or formed in connection with, any of the
partnerships referred to in clause (i) of this definition, (iii) any parallel
fund, managed account or other capital vehicle relating to, or formed in
connection with, any of the partnerships referred to in clause (i) of this
definition, and (iv) any other exempted limited partnership or other entity (in
each case, whether now or hereafter established) of which Blackstone Tactical
Opportunities Associates L.L.C. serves, directly or indirectly, as the general
partner or in a similar capacity.

“Capital Commitment BREP Asia Commitment” means the Capital Commitment (as
defined in the BREP Asia Partnership Agreement), if any, of the Partnership to
BREP Asia that relates solely to the Capital Commitment BREP Asia Interest, if
any.

“Capital Commitment BREP Asia Interest” means the Interest (as defined in the
BREP Asia Partnership Agreement), if any, held by the Partnership as a capital
partner of BREP Asia.

“Capital Commitment BREP Asia Investment” means the Partnership’s interest in a
specific investment of BREP Asia held by the Partnership through the Capital
Commitment BREP Asia Interest.

“Capital Commitment Capital Account” means, with respect to each Capital
Commitment Investment for each Partner, the account maintained for such Partner
to which are credited such Partner’s contributions to the Partnership with
respect to such Capital Commitment Investment and any net income allocated to
such Partner pursuant to Section 7.3 with respect to such Capital Commitment
Investment and from which are debited any distributions with respect to such
Capital Commitment Investment to such Partner and any net losses allocated to
such Partner with respect to such Capital Commitment Investment pursuant to
Section 7.3. In the case of any such distribution in kind, the Capital
Commitment Capital Accounts for the related Capital Commitment Investment shall
be adjusted as if the asset distributed had been sold in a taxable transaction
and the proceeds distributed in cash, and any resulting gain or loss on such
sale shall be allocated to the Partners participating in such Capital Commitment
Investment pursuant to Section 7.3.

 

6



--------------------------------------------------------------------------------

“Capital Commitment Class A Interest” has the meaning set forth in
Section 7.4(f)(f).

“Capital Commitment Class B Interest” has the meaning set forth in
Section 7.4(f)(f).

“Capital Commitment Defaulting Party” has the meaning specified in Section
7.4(g)(ii)(A)

“Capital Commitment Deficiency Contribution” has the meaning specified in
Section 7.4(g)(ii)(A).

“Capital Commitment Disposable Investment” has the meaning set forth in
Section 7.4(f)(f).

“Capital Commitment Distributions” means, with respect to each Capital
Commitment Investment, all amounts of distributions, received by the Partnership
with respect to such Capital Commitment Investment solely in respect of the
Capital Commitment BREP Asia Interest, if any, less any costs, fees and expenses
of the Partnership with respect thereto and less reasonable reserves for payment
of costs, fees and expenses of the Partnership that are anticipated with respect
thereto, in each case which the General Partner may allocate to all or any
portion of such Capital Commitment Investment as it may determine in good faith
is appropriate.

“Capital Commitment Giveback Amount” has the meaning set forth in Section
7.4(g)(i).

“Capital Commitment Interest” means the interest of a Partner in a specific
Capital Commitment Investment as provided herein.

“Capital Commitment Investment” means any Capital Commitment BREP Asia
Investment, but shall exclude any GP-Related Investment.

“Capital Commitment Liquidating Share” with respect to each Capital Commitment
Investment means, in the case of dissolution of the Partnership, the related
Capital Commitment Capital Account of a Partner (less amounts reserved in
accordance with Section 9.3) as of the close of business on the effective date
of dissolution.

“Capital Commitment Net Income (Loss)” with respect to each Capital Commitment
Investment means all amounts of income received by the Partnership with respect
to such Capital Commitment Investment, including without limitation gain or loss
in respect of the disposition, in whole or in part, of such Capital Commitment
Investment, less any costs, fees and expenses of the Partnership allocated
thereto and less reasonable reserves for payment of costs, fees and expenses of
the Partnership anticipated to be allocated thereto; provided, that any income
received in respect of the Capital Commitment BREP Asia Interest that is
unrelated to any Capital Commitment Investment (as determined by the General
Partner in its sole discretion) shall be allocated to the Partners in accordance
with their Capital Commitment Profit Sharing Percentages.

 

7



--------------------------------------------------------------------------------

“Capital Commitment Partner Carried Interest” means, with respect to any
Partner, the aggregate amount of distributions or payments received by such
Partner (in any capacity) from Affiliates of the Partnership in respect of or
relating to “carried interest”, including the amount of any bonuses received by
a Partner as an employee of an Affiliate of the Partnership that relate to the
amount of “carried interest” received by an Affiliate of the Partnership.

“Capital Commitment Partner Carried Interest” includes any amount initially
received by an Affiliate of the Partnership from any fund (including BREP Asia,
any similar funds formed prior to or after the date hereof, and any other
private equity merchant banking, real estate or debt funds, whether or not in
existence as of the date hereof) to which such Affiliate serves as general
partner (or other similar capacity) that exceeds such Affiliate’s pro rata share
of distributions from such fund based upon capital contributions thereto (or the
capital contributions to make the investment of such fund giving rise to such
“carried interest”).

“Capital Commitment Partner Interest” means a Partner’s exempted limited
partnership interest in the Partnership with respect to the Capital Commitment
BREP Asia Interest.

“Capital Commitment Profit Sharing Percentage” with respect to each Capital
Commitment Investment means the percentage interest of a Partner in Capital
Commitment Net Income (Loss) from such Capital Commitment Investment set forth
in the books and records of the Partnership.

“Capital Commitment Recontribution Amount” has the meaning set forth in Section
7.4(g)(i).

“Capital Commitment-Related Capital Contributions” has the meaning set forth in
Section 7.1(ii).

“Capital Commitment-Related Commitment”, with respect to any Partner, means such
Partner’s commitment to the Partnership relating to such Partner’s Capital
Commitment Partner Interest, as set forth in the books and records of the
Partnership, including, without limitation, any such commitment that may be set
forth in such Partner’s Commitment Agreement or SMD Agreement, if any.

“Capital Commitment Special Distribution” has the meaning set forth in
Section 7.7(a).

“Capital Commitment Value” has the meaning set forth in Section 7.5.

“Carried Interest” means (i) “Carried Interest Distributions,” as defined in the
BREP Asia Partnership Agreement, and (ii) any other carried interest
distribution to a Fund GP pursuant to any BREP Asia Agreement. In the case of
each of (i) and (ii)

 

8



--------------------------------------------------------------------------------

above, except as determined by the General Partner, the amount shall not be less
any costs, fees and expenses of the Partnership with respect thereto and less
reasonable reserves for payment of costs, fees and expenses of the Partnership
that are anticipated with respect thereto (in each case which the General
Partner may allocate among all or any portion of the GP-Related Investments as
it determines in good faith is appropriate).

“Carried Interest Give Back Percentage” means, for any Partner or Withdrawn
Partner, subject to Section 5.8(e), the percentage determined by dividing
(A) the aggregate amount of distributions received by such Partner or Withdrawn
Partner from the Partnership or any Other Fund GPs in respect of Carried
Interest by (B) the aggregate amount of distributions made to all Partners,
Withdrawn Partners or any other person by the Partnership or any Other Fund GP
in respect of Carried Interest. For purposes of determining “Carried Interest
Give Back Percentage” hereunder, all Trust Amounts contributed to the Trust by
the Partnership or any Other Fund GPs on behalf of a Partner or Withdrawn
Partner (but not the Trust Income thereon) shall be deemed to have been
initially distributed or paid to the Partners and Withdrawn Partners as
partners, members or other equity owners of the Partnership or any of the Other
Fund GPs.

“Carried Interest Sharing Percentage” means, with respect to each GP-Related
Investment, the percentage interest of a Partner in Carried Interest from such
GP-Related Investment set forth in the books and records of the Partnership.

“Cause” means the occurrence or existence of any of the following with respect
to any Partner, as determined fairly, reasonably, on an informed basis and in
good faith by the General Partner: (i) (w) any breach by any Partner of any
provision of any non-competition agreement, (x) any material breach of this
Agreement or any rules or regulations applicable to such Partner that are
established by the General Partner, (y) such Partner’s deliberate failure to
perform his or her duties to the Partnership or any of its Affiliates, or
(z) such Partner’s committing to or engaging in any conduct or behavior that is
or may be harmful to the Partnership or any of its Affiliates in a material way
as determined by the General Partner; provided, that in the case of any of the
foregoing clauses (w), (x), (y) and (z), the General Partner has given such
Partner written notice (a “Notice of Breach”) within fifteen days after the
General Partner becomes aware of such action and such Partner fails to cure such
breach, failure to perform or conduct or behavior within fifteen days after
receipt of such Notice of Breach from the General Partner (or such longer
period, not to exceed an additional fifteen days, as shall be reasonably
required for such cure, provided that such Partner is diligently pursuing such
cure); (ii) any act of actual fraud, misappropriation, dishonesty, embezzlement
or similar conduct against the Partnership or any of its Affiliates;
(iii) conviction (on the basis of a trial or by an accepted plea of guilty or
nolo contendere) of a felony (or its equivalent in any jurisdiction) or crime
(including any misdemeanor charge involving moral turpitude, false statements or
misleading omissions, forgery, wrongful taking, embezzlement, extortion or
bribery), or a determination by a court of competent jurisdiction, by a
regulatory body or by a self-regulatory body having authority with respect to
securities laws, rules or regulations of the applicable securities industry,
that such Partner individually has violated any applicable securities laws or
any rules or regulations thereunder, or any rules of any such self-regulatory
body (including, without limitation,

 

9



--------------------------------------------------------------------------------

any licensing requirement), if such conviction or determination has a material
adverse effect on (A) such Partner’s ability to function as a Partner of the
Partnership, taking into account the services required of such Partner and the
nature of the business of the Partnership and its Affiliates or (B) the business
of the Partnership and its Affiliates, or (iv) becoming subject to an event
described in Rule 506(d)(1)(i)-(viii) of Regulation D under the Securities Act.

“Cayman GP” means BREP Asia Ltd., a Cayman Islands exempted company and a
general partner of the Partnership.

“Clawback Adjustment Amount” has the meaning set forth in Section 5.8(e).

“Clawback Amount” means the “Clawback Amount” and (to the extent applicable to
any limited partnership, limited liability company or other entity named or
referred to in the definition of BREP Asia) the “Interim Clawback Amount,” each
as defined in Article One of the BREP Asia Partnership Agreement, and any other
clawback amount payable pursuant to any BREP Asia Agreement, as applicable.

“Clawback Provisions” means paragraphs 4.2.9 and 9.2.8 of the BREP Asia
Partnership Agreement and any other similar provisions in any other BREP Asia
Agreement existing heretofore or hereafter entered into.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time, or any successor statute. Any reference herein to a particular provision
of the Code means, where appropriate, the corresponding provision in any
successor statute.

“Commitment Agreement” means the agreement between the Partnership or an
Affiliate thereof and a Partner, pursuant to which such Partner undertakes
certain obligations, including the obligation to make capital contributions
pursuant to Section 4.1 and/or Section 7.1. Each Commitment Agreement is hereby
incorporated by reference as between the Partnership and the relevant Partner.

“Contingent” means subject to repurchase rights and/or other requirements.

“Covered Person” has the meaning set forth in Section 3.6(a).

The term “control” when used with reference to any person means the power to
direct the management and policies of such person, directly or indirectly, by or
through stock or other equity ownership, agency or otherwise, or pursuant to or
in connection with an agreement, arrangement or understanding (written or oral)
with one or more other persons by or through stock or other equity ownership,
agency or otherwise; and the terms “controlling” and “controlled” shall have
meanings correlative to the foregoing.

“Controlled Entity” when used with reference to another person means any person
controlled by such other person.

“Deceased Partner” means any Partner or Withdrawn Partner who has died or who
suffers from Incompetence. For purposes hereof, references to a Deceased Partner

 

10



--------------------------------------------------------------------------------

shall refer collectively to the Deceased Partner and the estate and heirs or
legal representative of such Deceased Partner, as the case may be, that have
received such Deceased Partner’s interest in the Partnership.

“Delaware GP” means BREP Asia L.L.C., a Delaware limited liability company and a
general partner of the Partnership.

“Default Interest Rate” means the lower of (i) the sum of (a) the rate of
interest per annum publicly announced from time to time by JPMorgan Chase Bank,
N.A. as its prime rate and (b) 5%, or (ii) the highest rate of interest
permitted under applicable law.

“Disabling Event” means (a) the Withdrawal of a General Partner, other than in
accordance with Section 6.4(a), or (b) a General Partner (i) makes an assignment
for the benefit of its creditors, (ii) files a voluntary petition in bankruptcy,
(iii) is adjudged a bankrupt or insolvent or has entered against it an order for
relief in any bankruptcy or insolvency proceeding, (iv) files a petition or
answer seeking for itself any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any statute, law
or regulation, (v) files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against it in a proceeding
described in clause (iv), or (vi) seeks, consents to, or acquiesces in, the
appointment of a trustee, receiver or liquidator of the General Partner or of
all or substantially all of its properties.

“Estate Planning Vehicle” has the meaning set forth in Section 6.3(a).

“Excess Holdback” has the meaning set forth in Section 4.1(d).

“Excess Holdback Percentage” has the meaning set forth in Section 4.1(d).

“Excess Tax-Related Amount” has the meaning set forth in Section 5.8(e).

“Existing Agreement” has the meaning set forth in the recitals.

“Existing Partner” means any Partner who is neither a Retaining Withdrawn
Partner nor a Deceased Partner.

“Final Event” means the death, Total Disability, Incompetence, Bankruptcy,
liquidation, dissolution or Withdrawal from the Partnership of any person who is
a Partner in accordance with the Partnership Act.

“Firm Advances” has the meaning set forth in Section 7.1(b).

“Firm Collateral” means a Partner’s or Withdrawn Partner’s interest in one or
more partnerships or limited liability companies, in either case affiliated with
the Partnership, and certain other assets of such Partner or Withdrawn Partner,
in each case that has been pledged or made available to the Trustee(s) to
satisfy all or any portion of the Excess Holdback of such Partner or Withdrawn
Partner as more fully described in the books and records of the Partnership;
provided, that for all purposes hereof (and any

 

11



--------------------------------------------------------------------------------

other agreement (e.g., the Trust Agreement) that incorporates the meaning of the
term “Firm Collateral” by reference), references to “Firm Collateral” shall
include “Special Firm Collateral”, excluding references to “Firm Collateral” in
Section 4.1(d)(v) and Section 4.1(d)(vii).

“Firm Collateral Realization” has the meaning set forth in Section 4.1(d)(v)(B).

“Fiscal Year” means a calendar year, or any other period chosen by the General
Partner.

“Fund GP” means the Partnership (only with respect to the GP-Related BREP Asia
Interest) and the Other Fund GPs.

“GAAP” means U.S. generally accepted accounting principles.

“General Partner” or “General Partners” means the Cayman GP and/or the Delaware
GP, as applicable, and any person admitted to the Partnership as an additional
or substitute general partner of the Partnership in accordance with the
provisions of this Agreement (until such time as such person ceases to be a
general partner of the Partnership as provided herein or in the Partnership
Act), in each case, subject to the provisions of Section 3.4.

“Giveback Amount” means an “Investment Specific Giveback Amount,” payable by the
partners of BREP Asia pursuant to the Giveback Provisions.

“Giveback Provisions” means paragraph 3.4.3 of the BREP Asia Partnership
Agreement and any other similar provisions in any other BREP Asia Agreement
existing heretofore or hereafter entered into.

“GP-Related BREP Asia Interest” means the Partnership’s interest in BREP Asia as
general partner of BREP Asia, excluding any Capital Commitment BREP Asia
Interest.

“GP-Related BREP Asia Investment” means the Partnership’s interest in an
Investment (for purposes of this definition, as defined in the BREP Asia
Partnership Agreement) in the Partnership’s capacity as the general partner of
BREP Asia, but does not include any Capital Commitment Investment.

“GP-Related Capital Account” has the meaning set forth in Section 5.2(a).

“GP-Related Capital Contributions” means capital contributions to the
Partnership as are necessary to fund the amounts required to satisfy the
Partnership’s obligations as the general partner of BREP Asia to make capital
contributions to BREP Asia in respect of the GP-Related BREP Asia Interest, as
determined by the General Partner from time to time.

“GP-Related Class A Interest” has the meaning set forth in Section 5.8(a).

 

12



--------------------------------------------------------------------------------

“GP-Related Class B Interest” has the meaning set forth in Section 5.8(a).

“GP-Related Commitment”, with respect to any Partner, means such Partner’s
commitment to the Partnership relating to such Partner’s GP-Related Partner
Interest, as set forth in the books and records of the Partnership, including,
without limitation, any such commitment that may be set forth in such Partner’s
Commitment Agreement or SMD Agreement, if any.

“GP-Related Defaulting Party” has the meaning set forth in Section 5.1(d).

“GP-Related Deficiency Contribution” has the meaning set forth in Section
5.1(d).

“GP-Related Disposable Investment” has the meaning set forth in Section 5.1(a).

“GP-Related Giveback Amount” has the meaning set forth in Section 5.1(d)(i).

“GP-Related Investment” means any investment (direct or indirect) of the
Partnership in respect of the GP-Related BREP Asia Interest (including, without
limitation, any GP-Related BREP Asia Investment but excluding any Capital
Commitment Investment).

“GP-Related Net Income (Loss)” has the meaning set forth in Section 5.1(b).

“GP-Related Partner Interest” of a Partner means all exempted limited
partnership interests of such Partner in the Partnership (other than such
Partner’s Capital Commitment Partner Interest), including, without limitation,
such Partner’s exempted limited partnership interest in the Partnership with
respect to the GP-Related BREP Asia Interest and with respect to all GP-Related
Investments.

“GP-Related Profit Sharing Percentage” means the “Carried Interest Sharing
Percentage” and “Non-Carried Interest Sharing Percentage” of each Partner;
provided that any references in this Agreement to GP-Related Profit Sharing
Percentages made (i) in connection with voting or voting rights or
(ii) GP-Related Capital Contributions with respect to GP-Related Investments
(including Section 5.3(b)) means the “Non-Carried Interest Sharing Percentage”
of each Partner; provided further that, the term “GP-Related Profit Sharing
Percentage” shall not include any Capital Commitment Profit Sharing Percentage.

“GP-Related Recontribution Amount” has the meaning set forth in Section 5.8(d).

“GP-Related Required Amounts” means amounts equal to the Partnership’s portion
of the required capital contribution to BREP Asia with respect to any GP-Related
BREP Asia Investment to be made by the general partner of BREP Asia (including,
without limitation, the Partnership), as determined by the General Partner from
time to time, which amounts shall be used by the Partnership to fund capital
contributions to BREP Asia.

 

13



--------------------------------------------------------------------------------

“GP-Related Unallocated Percentage” has the meaning set forth in Section 5.3(b).

“GP-Related Unrealized Net Income (Loss)” attributable to any GP-Related BREP
Asia Investment as of any date means the GP-Related Net Income (Loss) that would
be realized by the Partnership with respect to such GP-Related BREP Asia
Investment if BREP Asia’s entire portfolio of investments were sold on such date
for cash in an amount equal to their aggregate value on such date (determined in
accordance with Section 5.1(e)) and all distributions payable by BREP Asia to
the Partnership (indirectly through the general partner of BREP Asia) pursuant
to any BREP Asia Agreement with respect to such GP-Related BREP Asia Investment
were made on such date. “GP-Related Unrealized Net Income (Loss)” attributable
to any other GP-Related Investment (other than any Capital Commitment
Investment) as of any date means the GP-Related Net Income (Loss) that would be
realized by the Partnership with respect to such GP-Related Investment if such
GP-Related Investment were sold on such date for cash in an amount equal to its
value on such date (determined in accordance with Section 5.1(e)).

“GSO Fund” means (i) any of GSO Capital Opportunities Fund LP, GSO Capital
Opportunities Overseas Fund L.P., GSO Capital Opportunities Overseas Master Fund
L.P., GSO Liquidity Partners LP, GSO Liquidity Overseas Partners LP, Blackstone
/ GSO Capital Solutions Fund LP, Blackstone / GSO Capital Solutions Overseas
Fund L.P., Blackstone / GSO Capital Solutions Overseas Master Fund L.P., GSO
Targeted Opportunity Partners LP, GSO Targeted Opportunity Overseas Partners
L.P., GSO Targeted Opportunity Overseas Intermediate Partners L.P. GSO Targeted
Opportunity Master Partners L.P., GSO SJ Partners LP, GSO Capital Opportunities
Fund II LP, GSO Capital Opportunities Cayman Overseas Fund II LP, GSO NMERB LP,
GSO Energy Partners-A LP, GSO Capital Solutions Fund II L.P., or (ii) any
alternative vehicle or parallel fund relating to any of the partnerships
referred to in clause (i) above.

“Holdback” has the meaning set forth in Section 4.1(d).

“Holdback Percentage” has the meaning set forth in Section 4.1(d).

“Holdback Vote” has the meaning set forth in Section 4.1(d).

“Holdings” means Blackstone Holdings III L.P., a Québec société en commandite.

“Incompetence” means, with respect to any Partner, the determination by the
General Partner in its sole discretion, after consultation with a qualified
medical doctor, that such Partner is incompetent to manage his or her person or
his or her property.

“Initial Holdback Percentages” has the meaning set forth in Section 4.1(d).

“Initial Limited Partner” means Mapcal Limited.

 

14



--------------------------------------------------------------------------------

“Interest” means a Partner’s exempted limited partnership interest in the
Partnership, including any interest that is held by a Retaining Withdrawn
Partner, and including any Partner’s GP-Related Partner Interest and Capital
Commitment Partner Interest.

“Investment” means any investment (direct or indirect) of the Partnership
designated by the General Partner from time to time as an investment in which
the Partners’ respective interests shall be established and accounted for on a
basis separate from the Partnership’s other businesses, activities and
investments, including (a) GP-Related Investments, and (b) Capital Commitment
Investments.

“Investor Limited Partner” means any Limited Partner so designated at the time
of its admission as a partner of the Partnership.

“Investor Note” means a promissory note of a Partner evidencing indebtedness
incurred by such Partner to purchase a Capital Commitment Interest, the terms of
which were or are approved by the General Partner and which is secured by such
Capital Commitment Interest, all other Capital Commitment Interests of such
Partner and all other interests of such Partner in Blackstone Collateral
Entities; provided, that such promissory note may also evidence indebtedness
relating to other interests of such Partner in Blackstone Collateral Entities,
and such indebtedness shall be prepayable with Capital Commitment Net Income
(whether or not such indebtedness relates to Capital Commitment Investments) as
set forth in this Agreement, the Investor Note, the other BCE Agreements and any
documentation relating to Other Sources; provided further, that references to
“Investor Notes” herein refer to multiple loans made pursuant to such note,
whether made with respect to Capital Commitment Investments or other BCE
Investments, and references to an “Investor Note” refer to one such loan as the
context requires. In no way shall any indebtedness incurred to acquire Capital
Commitment Interests or other interests in Blackstone Collateral Entities be
considered part of the Investor Notes for purposes hereof if the Lender or
Guarantor is not the lender or guarantor with respect thereto.

“Issuer” means the issuer of any Security comprising part of an Investment.

“L/C” has the meaning set forth in Section 4.1(d).

“L/C Partner” has the meaning set forth in Section 4.1(d).

“Lender or Guarantor” means Blackstone in its capacity as lender or guarantor
under the Investor Notes, including any Affiliate of the General Partner that
makes or guarantees loans to enable a Partner to acquire Capital Commitment
Interests or other interests in Blackstone Collateral Entities.

“Limited Partner” means any person who is shown on the books and records of the
Partnership as a Limited Partner of the Partnership, including any Special
Limited Partner, any Investor Limited Partner and any Nonvoting Limited Partner.

“Liquidator” has the meaning set forth in Section 6.6.

 

15



--------------------------------------------------------------------------------

“Loss Amount” has the meaning set forth in Section 5.8(e).

“Loss Investment” has the meaning set forth in Section 5.8(e).

“Majority in Interest of the Partners” on any date (a “vote date”) means one or
more persons who are Partners (including the General Partner and the Special
Limited Partners but excluding Nonvoting Limited Partners) on the vote date and
who, as of the last day of the most recent accounting period ending on or prior
to the vote date (or as of such later date on or prior to the vote date selected
by the General Partner as of which the Partners’ capital account balances can be
determined), have aggregate capital account balances representing at least a
majority in amount of the total capital account balances of all the persons who
are Partners (including the General Partner and the Special Limited Partners but
excluding Nonvoting Limited Partners) on the vote date.

“Moody’s” means Moody’s Investors Service, Inc., or any successor thereto.

“Net Carried Interest Distribution” has the meaning set forth in Section 5.8(e).

“Net Carried Interest Distribution Recontribution Amount” has the meaning set
forth in Section 5.8(e).

“Net GP-Related Recontribution Amount” has the meaning set forth in Section
5.8(d).

“Non-Carried Interest” means, with respect to each GP-Related Investment
(including any GP-Related BREP Asia Investment), all amounts of distributions,
other than Carried Interest (and other than Capital Commitment Distributions)
received by the Partnership with respect to such GP-Related Investment
(including any GP-Related BREP Asia Investment), less any costs, fees and
expenses of the Partnership with respect thereto and less reasonable reserves
for payment of costs, fees and expenses of the Partnership that are anticipated
with respect thereto, in each case which the General Partner may allocate to all
or any portion of the GP-Related Investments (including any GP-Related BREP Asia
Investment) as it may determine in good faith is appropriate.

“Non-Carried Interest Sharing Percentage” means, with respect to each GP-Related
Investment (including GP-Related BREP Asia Investments), the percentage interest
of a Partner in Non-Carried Interest from such GP-Related Investment (including
GP-Related BREP Asia Investments) set forth in the books and records of the
Partnership.

“Non-Contingent” means generally not subject to repurchase rights or other
requirements.

“Nonvoting Limited Partner” has the meaning set forth in Section 6.1(a).

“Original Agreement” has the meaning set forth in the recitals.

“Other Blackstone Collateral Entity” means any Blackstone Entity (other than any
limited partnership, limited liability company or other entity named or referred
to in

 

16



--------------------------------------------------------------------------------

the definition of any of “BFREP,” “BFIP,” “BFMEZP” or “BFCOMP”) in which any
limited partner interest, limited liability company interest, unit or other
interest is pledged to secure any Investor Note.

“Other Fund GPs” means the Delaware GP (only with respect to the Delaware GP’s
GP-Related BREP Asia Partner Interest in the Partnership) and any other entity
(other than the Partnership) through which any Partner, Withdrawn Partner or any
other person directly receives any amounts of Carried Interest, and any
successor thereto; provided, that this includes any other entity which has in
its organizational documents a provision which indicates that it is a “Fund GP”
or an “Other Fund GP”; provided further, that notwithstanding any of the
foregoing, neither Holdings nor any estate planning vehicle established for the
benefit of family members of any Partner or of any member or partner of any
Other Fund GP shall be considered an “Other Fund GP” for purposes hereof.

“Other Sources” means (i) distributions or payments of Capital Commitment
Partner Carried Interest (which shall include amounts of Capital Commitment
Partner Carried Interest which are not distributed or paid to a Limited Partner
but are instead contributed to a trust (or similar arrangement) to satisfy any
“holdback” obligation with respect thereto), and (ii) distributions from
Blackstone Collateral Entities (other than the Partnership) to such Limited
Partner.

“Parallel Funds” has the meaning set forth in the BREP Asia Partnership
Agreement.

“Partner” means any person who is a partner of the Partnership, whether a
General Partner or a Limited Partner in whatsoever Partner Category.

“Partner Category” means the Existing Partners, Retaining Withdrawn Partners or
Deceased Partners, each referred to as a group for purposes hereof.

“Partnership” means Blackstone Real Estate Associates Asia L.P., an exempted
limited partnership registered in the Cayman Islands.

“Partnership Act” means the Exempted Limited Partnership Law (2013 Revision) of
the Cayman Islands, as it may be amended from time to time, and any successor to
such statute.

“Pledgable Blackstone Interests” has the meaning set forth in Section 4.1(d).

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate.

“Qualifying Fund” means any fund designated by the General Partner as a
“Qualifying Fund.”

“Repurchase Period” has the meaning set forth in Section 5.8(c).

 

17



--------------------------------------------------------------------------------

“Required Rating” has the meaning set forth in Section 4.1(d).

“Retained Portion” has the meaning set forth in Section 7.6.

“Retaining Withdrawn Partner” means a Withdrawn Partner who has retained a
GP-Related Partner Interest, pursuant to Section 6.5(f) or otherwise.

“Securities” means any debt or equity securities of an Issuer and its
subsidiaries and other Controlled Entities constituting part of an Investment,
including without limitation common and preferred stock, interests in limited
partnerships and interests in limited liability companies (including warrants,
rights, put and call options and other options relating thereto or any
combination thereof), notes, bonds, debentures, trust receipts and other
obligations, instruments or evidences of indebtedness, choses in action, other
property or interests commonly regarded as securities, interests in real
property, whether improved or unimproved, interests in oil and gas properties
and mineral properties, short-term investments commonly regarded as money-market
investments, bank deposits and interests in personal property of all kinds,
whether tangible or intangible.

“Settlement Date” has the meaning set forth in Section 6.5(a).

“SMD Agreements” means the agreements between the Partnership and/or one or more
of its Affiliates and certain of the Partners, pursuant to which each such
Partner undertakes certain obligations with respect to the Partnership and/or
its Affiliates. The SMD Agreements are hereby incorporated by reference as
between the Partnership and the relevant Partner.

“Special Firm Collateral” means interests in a Qualifying Fund or other assets
that have been pledged to the Trustee(s) to satisfy all or any portion of a
Partner’s or Withdrawn Partner’s Holdback obligation (excluding any Excess
Holdback) as more fully described in the books and records of the Partnership.

“Special Firm Collateral Realization” has the meaning set forth in
Section 4.1(d)(viii)(B).

“Special Limited Partner” means any of the persons shown in the books and
records of the Partnership as a Special Limited Partner and any person admitted
to the Partnership as an additional Special Limited Partner in accordance with
the provisions of this Agreement.

“S&P” means Standard & Poor’s Ratings Group, and any successor thereto.

“Subject Investment” has the meaning set forth in Section 5.8(e).

“Subject Partner” has the meaning set forth in Section 4.1(d).

“Successor in Interest” means any (i) shareholder of; (ii) trustee, custodian,
receiver or other person acting in any Bankruptcy or reorganization proceeding
with

 

18



--------------------------------------------------------------------------------

respect to; (iii) assignee for the benefit of the creditors of; (iv) officer,
director or partner of; (v) trustee or receiver, or former officer, director or
partner, or other fiduciary acting for or with respect to the dissolution,
liquidation or termination of; or (vi) other executor, administrator, committee,
legal representative or other successor or assign of, any Partner, whether by
operation of law or otherwise.

“Tax Matters Partner” has the meaning set forth in Section 6.7(b).

“TM” has the meaning set forth in Section 10.2.

“Total Disability” means the inability of a Limited Partner substantially to
perform the services required of such Limited Partner (in its capacity as such
or in any other capacity with respect to any Affiliate of the Partnership) for a
period of six consecutive months by reason of physical or mental illness or
incapacity and whether arising out of sickness, accident or otherwise.

“Transfer” has the meaning set forth in Section 8.2.

“Trust Account” has the meaning set forth in the Trust Agreement.

“Trust Agreement” means the Trust Agreement dated as of the date set forth
therein, as amended, supplemented, restated or otherwise modified from time to
time, among the Partners, the Trustee(s) and certain other persons that may
receive distributions in respect of or relating to Carried Interest from time to
time.

“Trust Amount” has the meaning set forth in the Trust Agreement.

“Trust Income” has the meaning set forth in the Trust Agreement.

“Trustee(s)” has the meaning set forth in the Trust Agreement.

“Unadjusted Carried Interest Distributions” has the meaning set forth in
Section 5.8(e).

“Unallocated Capital Commitment Interests” has the meaning set forth in
Section 8.1(f).

“U.S.” means the United States of America.

“Withdraw” or “Withdrawal” with respect to a Partner means a Partner ceasing to
be a partner of the Partnership (except as a Retaining Withdrawn Partner) for
any reason (including death, disability, removal, resignation or retirement,
whether such is voluntary or involuntary), unless the context shall limit the
type of withdrawal to a specific reason, and “Withdrawn” with respect to a
Partner means, as aforesaid, a Partner who has ceased to be a partner of the
Partnership.

“Withdrawal Date” means the date of the Withdrawal from the Partnership of a
Withdrawn Partner.

 

19



--------------------------------------------------------------------------------

“Withdrawn Partner” means a Limited Partner whose GP-Related Partner Interest or
Capital Commitment Partner Interest in the Partnership has been terminated for
any reason, including the occurrence of an event specified in Section 6.2, and
shall include, unless the context requires otherwise, the estate or legal
representatives of any such Partner.

“W-8BEN” has the meaning set forth in Section 3.8.

“W-8IMY” has the meaning set forth in Section 3.8.

“W-9” has the meaning set forth in Section 3.8.

Section 1.2. Terms Generally. The definitions in Section 1.1 shall apply equally
to both the singular and plural forms of the terms defined. Whenever the context
may require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The term “person” includes individuals, partnerships (including
limited liability partnerships), companies (including limited liability
companies), joint ventures, corporations, trusts, governments (or agencies or
political subdivisions thereof) and other associations and entities. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”.

ARTICLE II

GENERAL PROVISIONS

Section 2.1. General Partner and Limited Partners. The Partners may be General
Partners or Limited Partners. The General Partners as of the date hereof are the
Cayman GP and the Delaware GP, subject to the provisions of Section 3.4. The
Limited Partners shall be as shown on the books and records of the Partnership
which shall be maintained in accordance with the Partnership Act. The books and
records of the Partnership contain the GP-Related Profit Sharing Percentage and
GP-Related Commitment of each Partner (including, without limitation, the
Delaware GP) with respect to the GP-Related Investments of the Partnership as of
the date hereof. The books and records of the Partnership contain the Capital
Commitment Profit Sharing Percentage and Capital Commitment-Related Commitment
of each Partner (including, without limitation, the Delaware GP) with respect to
the Capital Commitment Investments of the Partnership as of the date hereof. The
books and records of the Partnership shall be amended by the General Partner
from time to time, in accordance with the Partnership Act, to reflect additional
GP-Related Investments, additional Capital Commitment Investments, dispositions
by the Partnership of GP-Related Investments, dispositions by the Partnership of
Capital Commitment Investments, the GP-Related Profit Sharing Percentages of the
Partners (including, without limitation, the Delaware GP) as modified from time
to time, the Capital Commitment Profit Sharing Percentages of the Partners
(including, without limitation, the Delaware GP) as modified from time to time,
the admission of additional Partners, the Withdrawal of Partners, the transfer
or assignment of interests in the Partnership pursuant to the terms of this
Agreement and any other matters required by the Partnership Act. At the time of
admission of each additional Partner, the General Partner shall determine in its
sole discretion the GP-Related Investments and Capital Commitment Investments in
which such Partner shall participate and such Partner’s GP-Related

 

20



--------------------------------------------------------------------------------

Commitment, Capital Commitment-Related Commitment, GP-Related Profit Sharing
Percentage with respect to each such GP-Related Investment and Capital
Commitment Profit Sharing Percentage with respect to each such Capital
Commitment Investment. Each Partner may have a GP-Related Partner Interest
and/or a Capital Commitment Partner Interest.

Section 2.2. Formation; Name. The Partnership was formed by the Original
Agreement and registered as an exempted limited partnership, pursuant to the
Partnership Act and is hereby continued as an exempted limited partnership
pursuant to the Partnership Act and shall conduct its activities under the name
of Blackstone Real Estate Associates Asia L.P. The General Partners shall have
the power to change the name of the Partnership at any time, and shall thereupon
file the requisite notice pursuant to the Partnership Act. The General Partner
is further authorized to execute and deliver and file any other certificates
(and any amendments and/or restatements thereof) necessary for the Partnership
to qualify to do business in a jurisdiction in which the Partnership may wish to
conduct business.

Section 2.3. Term. The term of the Partnership shall continue until December 31,
2063, unless earlier wound up, dissolved and terminated in accordance with this
Agreement and the Partnership Act.

Section 2.4. Purpose; Powers. (a) The purpose of the Partnership shall be,
directly or indirectly through subsidiaries or Affiliates, subject to the
Partnership Act,

(i) (A) to serve as a general partner of BREP Asia (including any Alternative
Vehicle, Parallel Fund or other partnership included in the definition of “BREP
Asia”) and perform the functions of a general partner of BREP Asia specified in
the BREP Asia Agreements, and (B) to serve as, and hold the Capital Commitment
BREP Asia Interest as, a capital partner (and, if applicable, a limited partner
and/or a general partner) of BREP Asia (including any Alternative Vehicle,
Parallel Fund or other partnership included in the definition of “BREP Asia”)
and perform the functions of a capital partner (and, if applicable, a limited
partner and/or a general partner) of BREP Asia specified in the BREP Asia
Agreements,

(ii) to make the Blackstone Commitment or a portion thereof, directly or
indirectly, and to invest in GP-Related Investments, Capital Commitment
Investments and other Investments and acquire and invest in Securities or other
property (directly or indirectly through BREP Asia (including any Alternative
Vehicle, Parallel Fund or other partnership included in the definition of “BREP
Asia”) or otherwise), to serve as a general or limited partner, member,
shareholder or other equity interest owner of any Other Fund GP and perform the
functions of a general or limited partner, member, shareholder or other equity
interest owner specified in any such Fund GP’s respective partnership agreement,
limited liability company agreement, charter or other governing documents, as
amended, supplemented, restated or otherwise modified from time to time;

(iii) (A) to serve as a general or limited partner of any other partnership and
perform the functions of a general or limited partner specified in any such
partnership’s respective partnership agreement, as amended, supplemented,
restated or otherwise modified from time to time, and (B) to serve as a member,
shareholder or other

 

21



--------------------------------------------------------------------------------

equity interest owner of limited liability companies, other companies,
corporations or other entities and perform the functions of a member,
shareholder or other equity interest owner specified in the respective limited
liability company agreement, charter or other governing documents, as amended,
supplemented, restated or otherwise modified from time to time, of any such
limited liability company, company, corporation or other entity;

(iv) to carry on such other businesses, perform such other services and make
such other investments as are deemed desirable by the General Partner and as are
permitted under the Partnership Act, the BREP Asia Agreements, and any
applicable partnership agreement, limited liability company agreement, charter
or other governing document referred to in clause (iii) or (iv) above, in each
case as the same may be amended, supplemented, restated or otherwise modified
from time to time;

(v) any other lawful purpose; and

(vi) to do all things necessary, desirable, convenient or incidental thereto.

(b) In furtherance of its purposes, the Partnership shall have all powers
necessary, suitable or convenient for the accomplishment of its purposes, alone
or with others, as principal or agent, including the following, provided, that
the Partnership shall not undertake business with the public in the Cayman
Islands other than so far as may be necessary for the carrying on of business
exterior to the Cayman Islands:

(i) to be and become a general or limited partner of partnerships, a member of
limited liability companies, a holder of common and preferred stock of
corporations and/or an investor in the foregoing entities or other entities, in
connection with the making of Investments or the acquisition, holding or
disposition of Securities or other property or as otherwise deemed appropriate
by the General Partner in the conduct of the Partnership’s business, and to take
any action in connection therewith;

(ii) to acquire and invest in general or limited partner interests, in limited
liability company interests, in common and preferred stock of corporations
and/or in other interests in or obligations of the foregoing entities or other
entities and in Investments and Securities or other property or direct or
indirect interests therein, whether such Investments and Securities or other
property are readily marketable or not, and to receive, hold, sell, dispose of
or otherwise transfer any such partner interests, limited liability company
interests, stock, interests, obligations, Investments or Securities or other
property and any dividends and distributions thereon and to purchase and sell,
on margin, and be long or short, futures contracts and to purchase and sell, and
be long or short, options on futures contracts;

(iii) to buy, sell and otherwise acquire investments, whether such investments
are readily marketable or not;

(iv) to invest and reinvest the cash assets of the Partnership in money-market
or other short-term investments;

 

22



--------------------------------------------------------------------------------

(v) to hold, receive, mortgage, pledge, grant security interests over, lease,
transfer, exchange or otherwise dispose of, grant options with respect to, and
otherwise deal in and exercise all rights, powers, privileges and other
incidents of ownership or possession with respect to, all property held or owned
by the Partnership;

(vi) to borrow or raise money from time to time and to issue promissory notes,
drafts, bills of exchange, warrants, bonds, debentures and other negotiable and
non-negotiable instruments and evidences of indebtedness, to secure payment of
the principal of any such indebtedness and the interest thereon by mortgage,
pledge, conveyance or assignment in trust of, or the granting of a security
interest in, the whole or any part of the property of the Partnership, whether
at the time owned or thereafter acquired, to guarantee the obligations of others
and to buy, sell, pledge or otherwise dispose of any such instrument or evidence
of indebtedness;

(vii) to lend any of its property or funds, either with or without security, at
any legal rate of interest or without interest;

(viii) to have and maintain one or more offices within or without the Cayman
Islands, and in connection therewith, to rent or acquire office space, engage
personnel and compensate them and do such other acts and things as may be
advisable or necessary in connection with the maintenance of such office or
offices;

(ix) to open, maintain and close accounts, including margin accounts, with
brokers;

(x) to open, maintain and close bank accounts and draw checks and other orders
for the payment of moneys;

(xi) to engage accountants, auditors, custodians, investment advisers, attorneys
and any and all other agents and assistants, both professional and
nonprofessional, and to compensate any of them as may be necessary or advisable;

(xii) to form or cause to be formed and to own the stock of one or more
corporations, whether foreign or domestic, to form or cause to be formed and to
participate in partnerships and joint ventures, whether foreign or domestic, and
to form or cause to be formed and be a member or manager or both of one or more
limited liability companies;

(xiii) to enter into, make and perform all contracts, agreements and other
undertakings as may be necessary, convenient or advisable or incident to
carrying out its purposes;

(xiv) to sue and be sued, to prosecute, settle or compromise all claims against
third parties, to compromise, settle or accept judgment to claims against the
Partnership, and to execute all documents and make all representations,
admissions and waivers in connection therewith;

 

23



--------------------------------------------------------------------------------

(xv) to distribute, subject to the terms of this Agreement, at any time and from
time to time to the Partners cash or investments or other property of the
Partnership, or any combination thereof; and

(xvi) to take such other actions necessary, desirable, convenient or incidental
thereto and to engage in such other businesses as may be permitted under Cayman
Islands and other applicable law.

Section 2.5. Registered Office; Place of Business. The Partnership shall
maintain a registered office at Maples Corporate Services Limited, PO Box 309,
Ugland House, Grand Cayman, KY1-1104, Cayman Islands, or at such other place or
places within the Cayman Islands as may from time to time be designated by the
General Partner.

Section 2.6. Withdrawal of Initial Limited Partner. Upon the admission of one or
more additional Limited Partners to the Partnership, the Initial Limited Partner
shall (a) receive a return of any capital contribution made by it to the
Partnership, (b) Withdraw as the Initial Limited Partner of the Partnership, and
(c) have no further right, interest or obligation of any kind whatsoever as a
Partner in the Partnership; provided that the effective date of such Withdrawal
shall be deemed as between the parties hereto to be June 7, 2013.

ARTICLE III

MANAGEMENT

Section 3.1. General Partners. The Cayman GP and the Delaware GP shall be the
“General Partners,” subject to Section 3.4. A General Partner may not be removed
without its consent. The management, conduct and control of the business and
affairs of the Partnership shall be vested in the General Partners as provided
in Section 3.4.

Section 3.2. Limitations on Limited Partners. Except as may be expressly
required or permitted by the Partnership Act, Limited Partners as such shall
have no right to, and shall not, take part in the management, conduct or control
of the Partnership’s business or act for or bind the Partnership, and shall have
only the rights and powers granted to Limited Partners herein or in the
Partnership Act.

Section 3.3. Partner Voting.

(a) To the extent a Partner is entitled to vote with respect to any matter
relating to the Partnership, such Partner shall not be obligated to abstain from
voting on any matter (or vote in any particular manner) because of any interest
(or conflict of interest) of such Partner (or any Affiliate thereof) in such
matter.

(b) Meetings of the Partners may be called only by the General Partner.

Section 3.4. Management. (a) The General Partners shall have the powers, rights,
obligations and liabilities of a general partner pursuant to the Partnership Act
(including section 4(2) of the Partnership Act); and without limiting the
foregoing, the management, conduct, control and operation of the Partnership and
the formulation and execution of business

 

24



--------------------------------------------------------------------------------

and investment policy shall be vested in the General Partners; provided that any
provision of this Agreement to the contrary notwithstanding, except as otherwise
required by applicable law, (i) the Cayman GP shall have exclusive power,
authority, management, conduct, control and operation with respect to the voting
of securities of portfolio companies of any Fund (as hereinafter defined) and/or
the Partnership, and (ii) the Delaware GP shall have exclusive power, authority,
management, conduct, control and operation with respect to all matters of any
kind except the voting of securities of portfolio companies of any Fund and/or
the Partnership, and (iii) each reference in this Agreement to the “General
Partner” or “General Partners” in relation to the power, authority, management,
conduct, control and operation of the Partnership means the Delaware GP, unless
such reference relates to the power, authority, management, conduct, control and
operation of the Partnership with respect to the voting of securities of
portfolio companies of any Fund and/or the Partnership, in which case, such
reference to the “General Partner” or “General Partners” means the Cayman GP.
Subject to the proviso to the immediately preceding sentence, the General
Partners shall, in the General Partners’ discretion, exercise all powers
necessary and convenient for the purposes of the Partnership, on behalf and in
the name of the Partnership, and all decisions and determinations (howsoever
described herein) to be made by the General Partners pursuant to this Agreement
shall be made in the General Partners’ discretion, subject only to the express
terms and conditions of this Agreement. “Fund” means any of (x) BREP Asia, or
(y) any other partnership or other entity or investment vehicle of which the
Partnership serves as general partner or in a similar capacity.

(b) All outside business or investment activities of the Partners (including
outside directorships or trusteeships) shall be subject to such rules and
regulations as are established by the General Partner from time to time.

(c) Notwithstanding any provision of this Agreement to the contrary, without the
need for any further act, vote or consent of any person, the Partnership is
hereby authorized (directly or indirectly through one or more other entities),
(i) to execute and deliver, and to perform the Partnership’s obligations under,
the BREP Asia Agreements, including, without limitation, serving as a general
partner of BREP Asia and, if applicable as a limited partner or other capital
partner of BREP Asia, (ii) to execute and deliver, and to perform the
Partnership’s obligations under, the respective partnership agreement, limited
liability company agreement, charter or other governing documents, as amended,
supplemented, restated or otherwise modified (each a “BREP Asia Subsidiary
Governing Agreement”), of any other partnership, limited liability company,
other company, corporation or other entity (each a “BREP Asia Subsidiary”) of
which the Partnership is to become a general or limited partner, member,
shareholder or other equity interest owner, including, without limitation,
serving as a general or limited partner, member, shareholder or other equity
interest owner of each BREP Asia Subsidiary, and (iii) to take any action, as
general partner or in any other applicable capacity, contemplated by or arising
out of this Agreement, the BREP Asia Agreements or any BREP Asia Subsidiary
Governing Agreement (and any amendment, restatement and/or supplement of any of
the foregoing).

(d) Each of the General Partner, Stephen A. Schwarzman, Hamilton E. James, John
G. Finley, Laurence A. Tosi, Jonathan Gray, Dennis McDonagh, Kathleen Skero,
John A. Magliano, Christopher J. James and Kathleen McCarthy, and any other
person designated by the General Partner, each acting individually, is hereby
authorized and empowered, as an authorized

 

25



--------------------------------------------------------------------------------

representative of the Partnership or of either or both of the General Partners
or as an authorized person of the Delaware GP (within the meaning of the
Delaware Limited Liability Company Act, 6 Del. C. §§ 18-101 et seq., as amended,
or otherwise) (the General Partners hereby authorizing and ratifying any of the
following actions):

(i) to prepare or cause to be prepared and to execute and deliver and/or file
(including any such action, directly or indirectly through one or more other
entities, in the name and on behalf of the Partnership, on its own behalf, if
applicable, or, as applicable, in its capacity as general partner of BREP Asia
or as general or limited partner, member, shareholder or other equity interest
owner of any BREP Asia Subsidiary, any of the following):

 

  (A) any agreement, certificate, instrument or other document of the
Partnership, BREP Asia or any BREP Asia Subsidiary (and any amendments,
restatements and/or supplements thereof), including, without limitation, the
following: (I) the BREP Asia Agreements and each BREP Asia Subsidiary Governing
Agreement, (II) subscription agreements and documents on behalf of BREP Asia
and/or the Partnership, (III) side letters issued in connection with investments
in BREP Asia by limited partners thereof, and (IV) such other agreements,
instruments, certificates and other documents as may be necessary or desirable
in furtherance of the Partnership’s, BREP Asia’s or any BREP Asia Subsidiary’s
purposes (and any amendments, restatements and/or supplements of any of the
foregoing referred to in (I) through (IV) hereof);

 

  (B) all formation and/or organizational documents of BREP Asia, the
Partnership or any BREP Asia Subsidiary (and any amendments, restatements and/or
supplements thereof); and

 

  (C) any other certificates, notices, applications and other documents (and any
amendments, restatements and/or supplements thereof) to be filed with any
government or governmental or regulatory body, including, without limitation,
any such document that may be necessary for the Partnership, BREP Asia or any
BREP Asia Subsidiary to qualify to do business in a jurisdiction in which the
Partnership, BREP Asia or any BREP Asia Subsidiary desires to do business;

(ii) to prepare or cause to be prepared and to sign, execute and deliver and/or
file (including any such action, directly or indirectly through one or more
other entities, in the name and on behalf of the Partnership and/or in the name
and on behalf of the Partnership as general partner of BREP Asia or as general
or limited partner, member, shareholder or other equity owner of any BREP Asia
Subsidiary): (A) any certificates, forms, notices, applications and other
documents to be filed with any government or governmental or regulatory body on
behalf of the Partnership, BREP Asia and/or any BREP Asia Subsidiary, (B) any
certificates, forms, notices, applications and other documents that may be
necessary or advisable in connection with any bank account of the Partnership,
BREP Asia or any BREP Asia Subsidiary or any banking facilities or services that
may be utilized by the Partnership, BREP Asia or any BREP Asia Subsidiary, and
all checks, notes, drafts and other documents of the Partnership, BREP

 

26



--------------------------------------------------------------------------------

Asia or any BREP Asia Subsidiary that may be required in connection with any
such bank account, banking facilities or services, and (C) resolutions with
respect to any of the foregoing matters (which resolutions, when executed by any
person authorized as provided in this Section 3.4(d), each acting individually,
shall be deemed to have been duly adopted by the General Partner, the
Partnership, BREP Asia or any BREP Asia Subsidiary, as applicable, for all
purposes).

The authority granted to any person (other than the General Partner) in this
Section 3.4(d) may be revoked at any time by the General Partner by an
instrument in writing signed by the General Partner.

Section 3.5. Responsibilities of Partners.

(a) Unless otherwise determined by the General Partner in a particular case,
each Special Limited Partner shall devote substantially all his time and
attention to the businesses of the Partnership and its Affiliates.

(b) All outside business or investment activities of the Partners (including
outside directorships or trusteeships), shall be subject to such rules and
regulations as are established by the General Partner from time to time.

(c) The General Partner may from time to time establish such other rules and
regulations applicable to Partners or other employees as the General Partner
deems appropriate, including rules governing the authority of Partners or other
employees to bind the Partnership to financial commitments or other obligations.

Section 3.6. Exculpation and Indemnification.

(a) Liability to Partners. Notwithstanding any other provision of this
Agreement, whether express or implied, to the fullest extent permitted by law,
no Partner nor any of such Partner’s representatives, agents or advisors nor any
partner, member, officer, employee, representative, agent or advisor of the
Partnership or any of its Affiliates (individually, a “Covered Person” and
collectively, the “Covered Persons”) shall be liable to the Partnership or any
other Partner for any act or omission (in relation to the Partnership, this
Agreement, any related document or any transaction or investment contemplated
hereby or thereby) taken or omitted by a Covered Person (other than any act or
omission constituting Cause), unless there is a final and non-appealable
judicial determination and/or determination of an arbitrator that such Covered
Person did not act in good faith and in what such Covered Person reasonably
believed to be in, or not opposed to, the best interests of the Partnership and
within the authority granted to such Covered Person by this Agreement, and, with
respect to any criminal act or proceeding, had reasonable cause to believe that
such Covered Person’s conduct was unlawful. Each Covered Person shall be
entitled to rely in good faith on the advice of legal counsel to the
Partnership, accountants and other experts or professional advisors, and no
action taken by any Covered Person in reliance on such advice shall in any event
subject such person to any liability to any Partner or the Partnership. To the
extent that, at law or in equity, a Partner has duties (including fiduciary
duties) and liabilities relating thereto to the Partnership or to another
Partner, to the fullest extent permitted by law, such Partner acting under this
Agreement shall not be

 

27



--------------------------------------------------------------------------------

liable to the Partnership or to any such other Partner for its good faith
reliance on the provisions of this Agreement. The provisions of this Agreement,
to the extent that they expand, restrict or modify the duties and liabilities of
a Partner otherwise existing at law or in equity, are agreed by the Partners, to
the fullest extent permitted by law, to modify to that extent such other duties
and liabilities of such Partner. To the fullest extent permitted by law, the
parties hereto agree that the General Partner shall be held to have acted in
good faith for the purposes of this Agreement and its duties under the
Partnership Act if it acts honestly and in accordance with the specific terms of
this Agreement.

(b) Indemnification. (i) To the fullest extent permitted by law, the Partnership
shall indemnify and hold harmless (but only to the extent of the Partnership’s
assets (including, without limitation, the remaining GP-Related Commitments and
Capital Commitment - Related Commitments of the Partners) each Covered Person
from and against any and all claims, damages, losses, costs, expenses and
liabilities (including, without limitation, amounts paid in satisfaction of
judgments, in compromises and settlements, as fines and penalties and legal or
other costs and reasonable expenses of investigating or defending against any
claim or alleged claim), joint and several, of any nature whatsoever, known or
unknown, liquidated or unliquidated (collectively, for purposes of this
Section 3.6, “Losses”), arising from any and all claims, demands, actions, suits
or proceedings, civil, criminal, administrative or investigative, in which the
Covered Person may be involved, or threatened to be involved, as a party or
otherwise, by reason of such Covered Person’s management of the affairs of the
Partnership or which relate to or arise out of or in connection with the
Partnership, its property, its business or affairs (other than claims, demands,
actions, suits or proceedings, civil, criminal, administrative or investigative,
arising out of any act or omission of such Covered Person constituting Cause);
provided, that a Covered Person shall not be entitled to indemnification under
this Section with respect to any claim, issue or matter if there is a final and
non-appealable judicial determination and/or determination of an arbitrator that
such Covered Person did not act in good faith and in what such Covered Person
reasonably believed to be in, or not opposed to, the best interest of the
Partnership and within the authority granted to such Covered Person by this
Agreement, and, with respect to any criminal act or proceeding, had reasonable
cause to believe that such Covered Person’s conduct was unlawful; provided
further, that if such Covered Person is a Partner or a Withdrawn Partner, such
Covered Person shall bear its share of such Losses in accordance with such
Covered Person’s GP-Related Profit Sharing Percentage in the Partnership as of
the time of the actions or omissions that gave rise to such Losses. To the
fullest extent permitted by law, expenses (including legal fees) incurred by a
Covered Person (including, without limitation, the General Partner) in defending
any claim, demand, action, suit or proceeding may, with the approval of the
General Partner, from time to time, be advanced by the Partnership prior to the
final disposition of such claim, demand, action, suit or proceeding upon receipt
by the Partnership of a written undertaking by or on behalf of the Covered
Person to repay such amount to the extent that it shall be subsequently
determined that the Covered Person is not entitled to be indemnified as
authorized in this Section, and the Partnership and its Affiliates shall have a
continuing right of offset against such Covered Person’s interests/investments
in the Partnership and such Affiliates and shall have the right to withhold
amounts otherwise distributable to such Covered Person to satisfy such repayment
obligation. If a Partner institutes litigation against a Covered Person which
gives rise to an indemnity obligation hereunder, such Partner shall be
responsible, up to the amount of such Partner’s Interests and remaining
GP-Related Commitment and Capital Commitment - Related

 

28



--------------------------------------------------------------------------------

Commitment, for such Partner’s pro rata share of the Partnership’s expenses
related to such indemnity obligation, as determined by the General Partner. The
Partnership may purchase insurance, to the extent available at reasonable cost,
to cover losses, claims, damages or liabilities covered by the foregoing
indemnification provisions. Partners will not be personally obligated with
respect to indemnification pursuant to this Section. The General Partner shall
have the authority to enter into separate agreements with any Covered Person in
order to give effect to the obligations to indemnify pursuant to this
Section 3.6.

(ii) (A) Notwithstanding anything to the contrary herein, for greater certainty
it is understood and/or agreed that the Partnership’s obligations hereunder are
not intended to render the Partnership as a primary indemnitor for purposes of
the indemnification, advancement of expenses and related provisions under
applicable law governing BREP Asia and/or a particular portfolio entity through
which an Investment is indirectly held. It is further understood and/or agreed
that a Covered Person shall first seek to be so indemnified and have such
expenses advanced in the following order of priority: first, out of proceeds
available in respect of applicable insurance policies maintained by the
applicable portfolio entity and/or BREP Asia; second, by the applicable
portfolio entity through which such Investment is indirectly held; and third, by
BREP Asia (only to the extent the foregoing sources have been exhausted).

(B) The Partnership’s obligation, if any, to indemnify or advance expenses to
any Covered Person shall be reduced by any amount that such Covered Person may
collect as indemnification or advancement from BREP Asia and/or the applicable
portfolio entity (including by virtue of any applicable insurance policies
maintained thereby), and to the extent the Partnership (or any Affiliate
thereof) pays or causes to be paid any amounts that should have been paid by
BREP Asia and/or the applicable portfolio entity (including by virtue of any
applicable insurance policies maintained thereby), it is agreed among the
Partners that the Partnership shall have a subrogation claim against BREP Asia
and/or such portfolio entity in respect of such advancement or payments. The
General Partner and the Partnership shall be specifically empowered to structure
any such advancement or payment as a loan or other arrangement (except for a
loan to an executive officer of The Blackstone Group L.P. or any of its
Affiliates, which shall not be permitted) as the General Partner may determine
necessary or advisable to give effect to or otherwise implement the foregoing.

Section 3.7. Representations of Limited Partners.

(a) Each Limited Partner by execution of this Agreement (or by otherwise
becoming bound by the terms and conditions hereof as provided herein or in the
Partnership Act) represents and warrants to every other Partner and to the
Partnership, except as may be waived by the General Partner, that such Limited
Partner is acquiring each of such Limited Partner’s Interests for such Limited
Partner’s own account for investment and not with a view to resell or distribute
the same or any part hereof, and that no other person has any interest in any
such Interest or in the rights of such Limited Partner hereunder; provided, that
a Partner may choose to make transfers for estate and charitable planning
purposes (in accordance with the terms hereof). Each Limited Partner represents
and warrants that such Limited Partner understands that the Interests have not
been registered under the U.S. Securities Act of 1933 and therefore

 

29



--------------------------------------------------------------------------------

such Interests may not be resold without registration under such Act or
exemption from such registration, and that accordingly such Limited Partner must
bear the economic risk of an investment in the Partnership for an indefinite
period of time. Each Limited Partner represents that such Limited Partner has
such knowledge and experience in financial and business matters that such
Limited Partner is capable of evaluating the merits and risks of an investment
in the Partnership, and that such Limited Partner is able to bear the economic
risk of such investment. Each Limited Partner represents that such Limited
Partner’s overall commitment to the Partnership and other investments which are
not readily marketable is not disproportionate to the Limited Partner’s net
worth and the Limited Partner has no need for liquidity in the Limited Partner’s
investment in Interests. Each Limited Partner represents that to the full
satisfaction of the Limited Partner, the Limited Partner has been furnished any
materials that such Limited Partner has requested relating to the Partnership,
any Investment and the offering of Interests and has been afforded the
opportunity to ask questions of representatives of the Partnership concerning
the terms and conditions of the offering of Interests and any matters pertaining
to each Investment and to obtain any other additional information relating
thereto. Each Limited Partner represents that the Limited Partner has consulted
to the extent deemed appropriate by the Limited Partner with the Limited
Partner’s own advisers as to the financial, tax, legal and related matters
concerning an investment in Interests and on that basis believes that an
investment in the Interests is suitable and appropriate for the Limited Partner.

(b) Each Partner agrees that the representations and warranties contained in
paragraph (a) above shall be true and correct as of any date that such Partner
(1) makes a capital contribution to the Partnership (whether as a result of Firm
Advances made to such Partner or otherwise) with respect to any Investment, and
such Partner hereby agrees that such capital contribution shall serve as
confirmation thereof and/or (2) repays any portion of the principal amount of a
Firm Advance, and such Partner hereby agrees that such repayment shall serve as
confirmation thereof.

Section 3.8. Tax Representation. Each Limited Partner certifies that (A) if the
Limited Partner is a United States person (as defined in the Code) (x) (i) the
Limited Partner’s name, social security number (or, if applicable, employer
identification number) and address provided to the Partnership and its
Affiliates pursuant to an IRS Form W-9, Payer’s Request for Taxpayer
Identification Number Certification (“W-9”) or otherwise are correct and
(ii) the Limited Partner will complete and return a W-9, and (y) (i) the Limited
Partner is a United States person (as defined in the Code) and (ii) the Limited
Partner will notify the Partnership within 60 days of a change to foreign
(non-United States) status or (B) if the Limited Partner is not a United States
person (as defined in the Code) (x) (i) the information on the completed IRS
Form W-8BEN, Certificate of Foreign Status of Beneficial Owner for United States
Tax Withholding (“W-8BEN”) or other applicable form, including but not limited
to IRS Form W-8IMY, Certificate of Foreign Intermediary, Foreign Partnership, or
Certain U.S. Branches for United States Tax Withholding (“W-8IMY”), or otherwise
is correct and (ii) the Limited Partner will complete and return the applicable
IRS form, including but not limited to a W-8BEN or W-8IMY, and (y) (i) the
Limited Partner is not a United States person (as defined in the Code) and
(ii) the Limited Partner will notify the Partnership within 60 days of any
change of such status. The Limited Partner agrees to properly execute and
provide to the Partnership in a timely manner any tax documentation that may be
reasonably required by the General Partner.

 

30



--------------------------------------------------------------------------------

ARTICLE IV

CAPITAL OF THE PARTNERSHIP

Section 4.1. Capital Contributions by Partners. (a) Each Partner (other than the
Cayman GP) shall be required to make GP-Related Capital Contributions to the
Partnership at such times and in such amounts as are required to fund the
GP-Related Required Amounts as determined by the General Partner from time to
time, pro rata based on each Partner’s Carried Interest Sharing Percentages;
provided, that additional GP-Related Capital Contributions in excess of the
GP-Related Required Amounts shall be made pro rata among the Partners (other
than the Cayman GP) based upon each Partner’s Carried Interest Sharing
Percentage. GP-Related Capital Contributions in excess of the GP-Related
Required Amounts which are to be used for ongoing business operations (as
distinct from financing, legal or other specific liabilities of the Partnership
(including those specifically set forth in Sections 0 and 0) shall be determined
by the General Partner. Limited Partners (other than Special Limited Partners)
shall not be required to make additional GP-Related Capital Contributions to the
Partnership in excess of the GP-Related Required Amounts except (i) as a
condition of an increase in such Limited Partner’s GP-Related Profit Sharing
Percentage, or (ii) as specifically set forth in this Agreement; provided,
however, that the General Partner and any Limited Partner (other than a Special
Limited Partner) may agree from time to time that such Limited Partner shall
make an additional GP-Related Capital Contribution to the Partnership; and
provided further that each Investor Limited Partner shall maintain its
GP-Related Capital Accounts at an aggregate level equal to the product of
(i) its GP-Related Profit Sharing Percentage from time to time and (ii) the
total capital of the Partnership related to the GP-Related BREP Asia Interest.

(b) The General Partner may elect on a case by case basis to (i) cause the
Partnership to loan any Partner (including any additional Partner admitted to
the Partnership pursuant to Section 6.1 but excluding any Partners who are also
executive officers of The Blackstone Group L.P. or any Affiliate thereof) the
amount of any GP-Related Capital Contribution required to be made by such
Partner or (ii) permit any Partner (including any additional Partner admitted to
the Partnership pursuant to Section 6.1 but excluding any Partners who are also
executive officers of The Blackstone Group L.P. or any Affiliate thereof) to
make a required GP-Related Capital Contribution to the Partnership in
installments, in each case on terms determined by the General Partner.

(c) Each GP-Related Capital Contribution by a Partner shall be credited to the
appropriate GP-Related Capital Account of such Partner in accordance with
Section 5.2, subject to Section 5.10.

(d) (i) The Partners and the Withdrawn Partners have entered into the Trust
Agreement, pursuant to which certain amounts of the distributions relating to
the Carried Interest will be paid to the Trustee(s) for deposit in the Trust
Account (such amounts to be paid to the Trustee(s) for deposit in the Trust
Account constituting a “Holdback”). The General Partner shall determine, as set
forth below, the percentage of each distribution of Carried Interest that shall
be withheld for any General Partner (including, without limitation, the Delaware
GP) and each Partner Category (such withheld percentage constituting a General
Partner’s and such Partner Category’s “Holdback Percentage”). The applicable
Holdback Percentages initially

 

31



--------------------------------------------------------------------------------

shall be 0% for any General Partner, 15% for Existing Partners (other than any
General Partner), 21% for Retaining Withdrawn Partners (other than any General
Partner) and 24% for Deceased Partners (the “Initial Holdback Percentages”). Any
provision of this Agreement to the contrary notwithstanding, the Holdback
Percentage for any General Partner (including, without limitation, the Delaware
GP) shall not be subject to change pursuant to clause (ii), (iii) or (iv) of
this Section 4.10.

(ii) The Holdback Percentage may not be reduced for any individual Partner as
compared to the other Partners in his Partner Category (except as provided in
clause (iv) below). The General Partner may only reduce the Holdback Percentages
among the Partner Categories on a proportionate basis. For example, if the
Holdback Percentage for Existing Partners is decreased to 12.5%, the Holdback
Percentage for Retaining Withdrawn Partners and Deceased Partners shall be
reduced to 17.5% and 20%, respectively. Any reduction in the Holdback Percentage
for any Partner shall apply only to distributions relating to Carried Interest
made after the date of such reduction.

(iii) The Holdback Percentage may not be increased for any individual Partner as
compared to the other Partners in his Partner Category (except as provided in
clause (iv) below). The General Partner may not increase the Retaining Withdrawn
Partners’ Holdback Percentage beyond 21% unless the General Partner concurrently
increases the Existing Partners’ Holdback Percentage to 21%. The General Partner
may not increase the Deceased Partners’ Holdback Percentage beyond 24% unless
the General Partner increases the Holdback Percentage for both Existing Partners
and Retaining Withdrawn Partners to 24%. The General Partner may not increase
the Holdback Percentage of any Partner Category beyond 24% unless such increase
applies equally to all Partner Categories. Any increase in the Holdback
Percentage for any Partner shall apply only to distributions relating to Carried
Interest made after the date of such increase. The foregoing shall in no way
prevent the General Partner from proportionately increasing the Holdback
Percentage of any Partner Category (following a reduction of the Holdback
Percentages below the Initial Holdback Percentages), if the resulting Holdback
Percentages are consistent with the above. For example, if the General Partner
reduces the Holdback Percentages for Existing Partners, Retaining Withdrawn
Partners and Deceased Partners to 12.5%, 17.5% and 20%, respectively, the
General Partner shall have the right to subsequently increase the Holdback
Percentages to the Initial Holdback Percentages.

(iv) (A) Notwithstanding anything contained herein to the contrary, the
Partnership may increase or decrease the Holdback Percentage for any Partner in
any Partner Category (in such capacity, the “Subject Partner”) pursuant to a
majority vote of the Special Limited Partners and the Delaware GP (a “Holdback
Vote”); provided, that, notwithstanding anything to the contrary contained
herein, the Holdback Percentage applicable to any General Partner shall not be
increased or decreased without its prior written consent; provided further, that
a Subject Partner’s Holdback Percentage shall not be (I) increased prior to such
time as such Subject Partner (x) is notified by the Partnership of the decision
to increase such Subject Partner’s Holdback Percentage and (y) has, if requested
by such Subject Partner, been given 30 days to gather and provide information to
the Partnership for consideration before a second Holdback Vote

 

32



--------------------------------------------------------------------------------

(requested by the Subject Partner) or (II) decreased unless such decrease occurs
subsequent to an increase in a Subject Partner’s Holdback Percentage pursuant to
a Holdback Vote under this clause (iv); provided further, that such decrease
shall not exceed an amount such that such Subject Partner’s Holdback Percentage
is less than the prevailing Holdback Percentage for such Subject Partner’s
Partner Category; provided further, that a Partner shall not vote to increase a
Subject Partner’s Holdback Percentage unless such voting Partner determines, in
such Partner’s good faith judgment, that the facts and circumstances indicate
that it is reasonably likely that such Subject Partner, or any of such Subject
Partner’s successors or assigns (including such Subject Partner’s estate or
heirs) who at the time of such vote holds the GP-Related Partner Interest or
otherwise has the right to receive distributions relating thereto, will not be
capable of satisfying any GP-Related Recontribution Amounts that may become due.

 

  (B) A Holdback Vote shall take place at a Partnership meeting. Each of the
Special Limited Partners and the Delaware GP shall be entitled to cast one vote
with respect to the Holdback Vote regardless of such Partner’s interest in the
Partnership. Such vote may be cast by any such Partner in person or by proxy.

 

  (C) If the result of the second Holdback Vote is an increase in a Subject
Partner’s Holdback Percentage, such Subject Partner may submit the decision to
an arbitrator, the identity of which is mutually agreed upon by both the Subject
Partner and the Partnership; provided, that if the Partnership and the Subject
Partner cannot agree upon a mutually satisfactory arbitrator within 10 days of
the second Holdback Vote, each of the Partnership and the Subject Partner shall
request its candidate for arbitrator to select a third arbitrator satisfactory
to such candidates; provided further, that if such candidates fail to agree upon
a mutually satisfactory arbitrator within 30 days of such request, the then
sitting President of the American Arbitration Association shall unilaterally
select the arbitrator. Each Subject Partner that submits the decision of the
Partnership pursuant to the second Holdback Vote to arbitration and the
Partnership shall estimate their reasonably projected out-of-pocket expenses
relating thereto and each such party shall, to the satisfaction of the
arbitrator and prior to any determination being made by the arbitrator, pay the
total of such estimated expenses (i.e., both the Subject Partner’s and the
Partnership’s expenses) into an escrow account to be controlled by Simpson
Thacher & Bartlett LLP, as escrow agent (or such other comparable law firm as
the Partnership and the Subject Partner shall agree). The arbitrator shall
direct the escrow agent to pay out of such escrow account all expenses
associated with such arbitration (including costs leading thereto) and to return
to the “victorious” party the entire amount of funds such party paid into such
escrow account. If the amount contributed to the escrow account by the losing
party is insufficient to cover the expenses of such arbitration, such “losing”
party shall then provide any additional funds necessary to cover such costs to
such “victorious” party. For purposes hereof, the “victorious” party shall be
the Partnership, if the Holdback Percentage ultimately determined by the
arbitrator is closer to the percentage determined in the second Holdback Vote
than it is to the prevailing Holdback Percentage for the Subject Partner’s
Partner Category; otherwise, the Subject Partner shall be the “victorious”
party. The party that is not the “victorious” party shall be the “losing” party.

 

33



--------------------------------------------------------------------------------

  (D) In the event of a decrease in a Subject Partner’s Holdback Percentage
(1) pursuant to a Holdback Vote under this clause (iv) or (2) pursuant to a
decision of an arbitrator under paragraph (C) of this clause (iv), the
Partnership shall release and distribute to such Subject Partner any Trust
Amounts (and the Trust Income thereon (except as expressly provided herein with
respect to using Trust Income as Firm Collateral)) which exceed the required
Holdback of such Subject Partner (in accordance with such Subject Partner’s
reduced Holdback Percentage) as though such reduced Holdback Percentage had
applied since the increase of the Subject Partner’s Holdback Percentage pursuant
to a previous Holdback Vote under this clause (iv).

(v) (A) If a Partner’s Holdback Percentage exceeds 15% (such percentage in
excess of 15% constituting the “Excess Holdback Percentage”), such Partner may
satisfy the portion of his Holdback obligation in respect of his Excess Holdback
Percentage (such portion constituting such Partner’s “Excess Holdback”), and
such Partner (or a Withdrawn Partner with respect to amounts contributed to the
Trust Account while he was a Partner), to the extent his Excess Holdback
obligation has previously been satisfied in cash, may obtain the release of the
Trust Amounts (but not the Trust Income thereon which shall remain in the Trust
Account and allocated to such Partner or Withdrawn Partner) satisfying such
Partner’s or Withdrawn Partner’s Excess Holdback obligation, by pledging or
otherwise making available to the Partnership, on a first priority basis (except
as provided below), all or any portion of his Firm Collateral in satisfaction of
his Excess Holdback obligation. Any Partner seeking to satisfy all or any
portion of the Excess Holdback utilizing Firm Collateral shall sign such
documents and otherwise take such other action as is necessary or appropriate
(in the good faith judgment of the General Partner) to perfect a first priority
security interest in, and otherwise assure the ability of the Partnership to
realize on (if required), such Firm Collateral; provided, that in the case of
entities listed in the books and records of the Partnership, in which
Partners/members are permitted to pledge their interests therein to finance all
or a portion of their capital contributions thereto (“Pledgable Blackstone
Interests”), to the extent a first priority security interest is unavailable
because of an existing lien on such Firm Collateral, the Partner or Withdrawn
Partner seeking to utilize such Firm Collateral shall grant the Partnership a
second priority security interest therein in the manner provided above; provided
further, that (x) in the case of Pledgable Blackstone Interests, to the extent
that neither a first priority nor a second priority security interest is
available, or (y) if the General Partner otherwise determines in its good faith
judgment that a security interest in Firm Collateral (and the corresponding
documents and actions) are not necessary or appropriate, the Partner or
Withdrawn Partner shall (in the case of either clause (x) or (y) above)
irrevocably instruct in writing the relevant partnership, limited liability
company or other entity listed in the books and records of the Partnership to
remit any and all net proceeds resulting from a Firm Collateral Realization on
such Firm Collateral to the Trustee(s) as more fully provided in clause
(B) below. The Partnership shall, at the request of any Partner or Withdrawn
Partner, assist such Partner or Withdrawn Partner in taking such action as is
necessary to enable such Partner or Withdrawn Partner to use Firm Collateral as
provided hereunder.

 

34



--------------------------------------------------------------------------------

  (B) If upon a sale or other realization of all or any portion of any Firm
Collateral (a “Firm Collateral Realization”), the remaining Firm Collateral is
insufficient to cover any Partner’s or Withdrawn Partner’s Excess Holdback
requirement, then up to 100% of the net proceeds otherwise distributable to such
Partner or Withdrawn Partner from such Firm Collateral Realization (including
distributions subject to the repayment of financing sources as in the case of
Pledgable Blackstone Interests) shall be paid into the Trust Account to fully
satisfy such Excess Holdback requirement (allocated to such Partner or Withdrawn
Partner) and shall be deemed to be Trust Amounts for purposes hereunder. Any net
proceeds from such Firm Collateral Realization in excess of the amount necessary
to satisfy such Excess Holdback requirement shall be distributed to such Partner
or Withdrawn Partner.

 

  (C) Upon any valuation or revaluation of Firm Collateral that results in a
decreased valuation of such Firm Collateral so that such Firm Collateral is
insufficient to cover any Partner’s or Withdrawn Partner’s Excess Holdback
requirement (including upon a Firm Collateral Realization, if net proceeds
therefrom and the remaining Firm Collateral are insufficient to cover any
Partner’s or Withdrawn Partner’s Excess Holdback requirement), the Partnership
shall provide notice of the foregoing to such Partner or Withdrawn Partner and
such Partner or Withdrawn Partner shall, within 30 days of receiving such
notice, contribute cash (or additional Firm Collateral) to the Trust Account in
an amount necessary to satisfy his Excess Holdback requirement. If any such
Partner or Withdrawn Partner defaults upon his obligations under this clause
(C), then Section 5.8(d)(ii) shall apply thereto; provided, that clause
(A) Section 5.8(d)(ii) shall be deemed inapplicable to a default under this
clause (C); provided further, that for purposes of applying Section 5.8(d)(ii)
to a default under this clause (C): (I) the term “GP-Related Defaulting Party”
where such term appears in such Section 5.8(d)(ii) shall be construed as
“defaulting party” for purposes hereof and (II) the terms “Net GP-Related
Recontribution Amount” and “GP-Related Recontribution Amount” where such terms
appear in such Section 5.8(d)(ii) shall be construed as the amount due pursuant
to this clause (C).

(vi) Any Partner or Withdrawn Partner may (A) obtain the release of any Trust
Amounts (but not the Trust Income thereon which shall remain in the Trust
Account and allocated to such Partner or Withdrawn Partner) or Firm Collateral,
in each case, held in the Trust Account for the benefit of such Partner or
Withdrawn Partner or (B) require the Partnership to distribute all or any
portion of amounts otherwise required to be placed in the Trust Account (whether
cash or Firm Collateral), by obtaining a letter of credit (an “L/C”) for the
benefit of the Trustee(s) in such amounts. Any Partner or Withdrawn Partner
choosing to furnish an L/C to the Trustee(s) (in such capacity, an “L/C
Partner”) shall deliver to the Trustee(s) an unconditional and irrevocable L/C
from a commercial bank whose (A) short-term deposits are rated at least A-1 by
S&P and P-1 by Moody’s (if the L/C is for a term of 1 year or less), or
(B) long-term deposits are rated at least A+ by S&P or A1 by Moody’s (if the L/C
is for a term of 1 year or more) (each a

 

35



--------------------------------------------------------------------------------

“Required Rating”). If the relevant rating of the commercial bank issuing such
L/C drops below the relevant Required Rating, the L/C Partner shall supply to
the Trustee(s), within 30 days of such occurrence, a new L/C from a commercial
bank whose relevant rating is at least equal to the relevant Required Rating, in
lieu of the insufficient L/C. In addition, if the L/C has a term expiring on a
date earlier than the latest possible termination date of BREP Asia, the
Trustee(s) shall be permitted to drawdown on such L/C if the L/C Partner fails
to provide a new L/C from a commercial bank whose relevant rating is at least
equal to the relevant Required Rating, at least 30 days prior to the stated
expiration date of such existing L/C. The Trustee(s) shall notify an L/C Partner
10 days prior to drawing on any L/C. The Trustee(s) may (as directed by the
Partnership in the case of clause (I) below) draw down on an L/C only if
(I) such a drawdown is necessary to satisfy an L/C Partner’s obligation relating
to the Partnership’s obligations under the Clawback Provisions or (II) an L/C
Partner has not provided a new L/C from a commercial bank whose relevant rating
is at least equal to the relevant Required Rating (or the requisite amount of
cash and/or Firm Collateral (to the extent permitted hereunder)), at least 30
days prior to the stated expiration of an existing L/C in accordance with this
clause (vi). The Trustee(s), as directed by the Partnership, shall return to any
L/C Partner his L/C upon (1) the termination of the Trust Account and
satisfaction of the Partnership’s obligations, if any, in respect of the
Clawback Provisions, (2) an L/C Partner satisfying his entire Holdback
obligation in cash and Firm Collateral (to the extent permitted hereunder), or
(3) the release, by the Trustee(s), as directed by the Partnership, of all
amounts in the Trust Account to the Partners or Withdrawn Partners. If an L/C
Partner satisfies a portion of his Holdback obligation in cash and/or Firm
Collateral (to the extent permitted hereunder) or if the Trustee(s), as directed
by the Partnership, release a portion of the amounts in the Trust Account to the
Partners or Withdrawn Partners in the Partner Category of such L/C Partner, the
L/C of an L/C Partner may be reduced by an amount corresponding to such portion
satisfied in cash and/or Firm Collateral (to the extent permitted hereunder) or
such portion released by the Trustee(s), as directed by the Partnership;
provided, that in no way shall the general release of any Trust Income cause an
L/C Partner to be permitted to reduce the amount of an L/C by any amount.

(vii) (A) Any in-kind distributions by the Partnership relating to Carried
Interest shall be made in accordance herewith as though such distributions
consisted of cash. The Partnership may direct the Trustee(s) to dispose of any
in-kind distributions held in the Trust Account at any time. The net proceeds
therefrom shall be treated as though initially contributed to the Trust Account.

 

  (B) In lieu of the foregoing, any Existing Partner may pledge with respect to
any in-kind distribution the Special Firm Collateral referred to in the
applicable category in the books and records of the Partnership; provided, that
the initial contribution of such Special Firm Collateral shall initially equal
130% of the required Holdback Amount for a period of 90 days, and thereafter
shall equal at least 115% of the required Holdback Amount. Paragraphs
4.1(d)(viii)(C) and (D) shall apply to such Special Firm Collateral. To the
extent such Special Firm Collateral exceeds the applicable minimum percentage of
the required Holdback Amount specified in the first sentence of this clause
(vii)(B), the related Partner may obtain a release of such excess amount from
the Trust Account.

 

36



--------------------------------------------------------------------------------

(viii) (A) Any Partner or Withdrawn Partner may satisfy all or any portion of
his Holdback (excluding any Excess Holdback), and such Partner or a Withdrawn
Partner may, to the extent his Holdback (excluding any Excess Holdback) has been
previously satisfied in cash or by the use of an L/C as provided herein, obtain
a release of Trust Amounts (but not the Trust Income thereon which shall remain
in the Trust Account and allocated to such Partner or Withdrawn Partner) that
satisfy such Partner’s or Withdrawn Partner’s Holdback (excluding any Excess
Holdback) by pledging to the Trustee(s) on a first priority basis all of his
Special Firm Collateral in a particular Qualifying Fund, which at all times must
equal or exceed the amount of the Holdback distributed to the Partner or
Withdrawn Partner (as more fully set forth below). Any Partner seeking to
satisfy such Partner’s Holdback utilizing Special Firm Collateral shall sign
such documents and otherwise take such other action as is necessary or
appropriate (in the good faith judgment of the General Partner) to perfect a
first priority security interest in, and otherwise assure the ability of the
Trustee(s) to realize on (if required), such Special Firm Collateral.

 

  (B) If upon a distribution, withdrawal, sale, liquidation or other realization
of all or any portion of any Special Firm Collateral (a “Special Firm Collateral
Realization”), the remaining Special Firm Collateral (which shall not include
the amount of Firm Collateral that consists of a Qualifying Fund and is being
used in connection with an Excess Holdback) is insufficient to cover any
Partner’s or Withdrawn Partner’s Holdback (when taken together with other means
of satisfying the Holdback as provided herein (i.e., cash contributed to the
Trust Account or an L/C in the Trust Account)), then up to 100% of the net
proceeds otherwise distributable to such Partner or Withdrawn Partner from such
Special Firm Collateral Realization (which shall not include the amount of Firm
Collateral that consists of a Qualifying Fund or other asset and is being used
in connection with an Excess Holdback) shall be paid into the Trust (and
allocated to such Partner or Withdrawn Partner) to fully satisfy such Holdback
and shall be deemed thereafter to be Trust Amounts for purposes hereunder. Any
net proceeds from such Special Firm Collateral Realization in excess of the
amount necessary to satisfy such Holdback (excluding any Excess Holdback) shall
be distributed to such Partner or Withdrawn Partner. To the extent a Qualifying
Fund distributes Securities to a Partner or Withdrawn Partner in connection with
a Special Firm Collateral Realization, such Partner or Withdrawn Partner shall
be required to promptly fund such Partner’s or Withdrawn Partner’s deficiency
with respect to his Holdback in cash or an L/C.

 

  (C)

Upon any valuation or revaluation of the Special Firm Collateral and/or any
adjustment in the Applicable Collateral Percentage applicable to a Qualifying
Fund (as provided in the books and records of the Partnership), if such
Partner’s or Withdrawn Partner’s Special Firm Collateral valued at less than
such Partner’s Holdback (excluding any Excess Holdback) as provided in the books
and records of the Partnership, taking into account other permitted means of
satisfying the Holdback hereunder, the Partnership shall provide notice of the
foregoing to such Partner or Withdrawn Partner and, within 10 business days of
receiving such notice, such Partner or Withdrawn Partner shall contribute cash
or additional

 

37



--------------------------------------------------------------------------------

  Special Firm Collateral to the Trust Account in an amount necessary to make up
such deficiency. If any such Partner or Withdrawn Partner defaults upon his
obligations under this clause (C), then Section 5.8(d)(ii) shall apply thereto;
provided, that clause (A) of Section 5.8(d)(ii) shall be deemed inapplicable to
such default; provided further, that for purposes of applying Section 5.8(d)(ii)
to a default under this clause (C): (I) the term “GP-Related Defaulting Party”
where such term appears in such Section 5.8(d)(ii) shall be construed as
“defaulting party” for purposes hereof and (II) the terms “Net GP-Related
Recontribution Amount” and “GP-Related Recontribution Amount” where such terms
appear in such Section 5.8(d)(ii) shall be construed as the amount due pursuant
to this clause (C).

 

  (D) Upon a Partner becoming a Withdrawn Partner, at any time thereafter the
General Partner may revoke the ability of such Withdrawn Partner to use Special
Firm Collateral as set forth in this Section 4.1(d)(vii), notwithstanding
anything else in this Section 4.1(d)(vii). In that case the provisions of clause
(C) above shall apply to the Withdrawn Partner’s obligation to satisfy the
Holdback (except that 30 days’ notice of such revocation shall be given), given
that the Special Firm Collateral is no longer available to satisfy any portion
of the Holdback (excluding any Excess Holdback).

 

  (E) Nothing in this Section 4.1(d)(vii) shall prevent any Partner or Withdrawn
Partner from using any amount of such Partner’s interest in a Qualifying Fund as
Firm Collateral; provided that at all times 0 and this 0 are each satisfied.

Section 4.2. Interest. Interest on the balances of the Partners’ capital related
to the Partners’ GP-Related Partner Interests (excluding capital invested in
GP-Related Investments and, if deemed appropriate by the General Partner,
capital invested in any other investment of the Partnership) shall be credited
to the Partners’ GP-Related Capital Accounts at the end of each accounting
period pursuant to Section 5.2, or at any other time as determined by the
General Partner, at rates determined by the General Partner from time to time,
and shall be charged as an expense of the Partnership.

Section 4.3. Withdrawals of Capital. The Partners may not withdraw capital
related to the Partners’ GP-Related Partner Interests from the Partnership
except (i) for distributions of cash or other property pursuant to Section 5.8,
(ii) as otherwise expressly provided in this Agreement, or (iii) as determined
by the General Partner.

ARTICLE V

PARTICIPATION IN PROFITS AND LOSSES

Section 5.1. General Accounting Matters.

(a) GP-Related Net Income (Loss) shall be determined by the General Partner at
the end of each accounting period and shall be allocated as described in
Section 5.4.

(b) “GP-Related Net Income (Loss)” from any activity of the Partnership related
to the GP-Related BREP Asia Interest for any accounting period (other than
GP-Related Net Income (Loss) from GP-Related Investments described below) means
(i) the gross income

 

38



--------------------------------------------------------------------------------

realized by the Partnership from such activity during such accounting period
less (ii) all expenses of the Partnership, and all other items that are
deductible from gross income, for such accounting period that are allocable to
such activity (determined as provided below).

“GP-Related Net Income (Loss)” from any GP-Related Investment for any accounting
period in which such GP-Related Investment has not been sold or otherwise
disposed of means (i) the gross amount of dividends, interest or other income
received by the Partnership from such GP-Related Investment during such
accounting period less (ii) all expenses of the Partnership for such accounting
period that are allocable to such GP-Related Investment (determined as provided
below).

“GP-Related Net Income (Loss)” from any GP-Related Investment for the accounting
period in which such GP-Related Investment is sold or otherwise disposed of
means (i) the sum of the gross proceeds from the sale or other disposition of
such GP-Related Investment and the gross amount of dividends, interest or other
income received by the Partnership from such GP-Related Investment during such
accounting period less (ii) the sum of the cost or other basis to the
Partnership of such GP-Related Investment and all expenses of the Partnership
for such accounting period that are allocable to such GP-Related Investment.

GP-Related Net Income (Loss) shall be determined in accordance with the
accounting method used by the Partnership for U.S. federal income tax purposes
with the following adjustments: (i) any income of the Partnership that is exempt
from U.S. federal income taxation and not otherwise taken into account in
computing GP-Related Net Income (Loss) shall be added to such taxable income or
loss; (ii) if any asset has a value on the books of the Partnership that differs
from its adjusted tax basis for U.S. federal income tax purposes, any
depreciation, amortization or gain resulting from a disposition of such asset
shall be calculated with reference to such value; (iii) upon an adjustment to
the value of any asset on the books of the Partnership pursuant to Code
Regulation Section 1.704-1(b)(2), the amount of the adjustment shall be included
as gain or loss in computing such taxable income or loss; (iv) any expenditures
of the Partnership not deductible in computing taxable income or loss, not
properly capitalizable and not otherwise taken into account in computing
GP-Related Net Income (Loss) pursuant to this definition shall be treated as
deductible items; (v) any income from a GP-Related Investment that is payable to
Partnership employees in respect of “phantom interests” in such GP-Related
Investment awarded by the General Partner to employees shall be included as an
expense in the calculation of GP-Related Net Income (Loss) from such GP-Related
Investment, and (vi) items of income and expense (including interest income and
overhead and other indirect expenses) of the Partnership and Affiliates of the
Partnership shall be allocated among the Partnership and such Affiliates, among
various Partnership activities and GP-Related Investments and between accounting
periods, in each case as determined by the General Partner. Any adjustments to
GP-Related Net Income (Loss) by the General Partner, including adjustments for
items of income accrued but not yet received, unrealized gains, items of expense
accrued but not yet paid, unrealized losses, reserves (including reserves for
taxes, bad debts, actual or threatened litigation, or any other expenses,
contingencies or obligations) and other appropriate items, shall be made in
accordance with GAAP; provided, that the General Partner shall not be required
to make any such adjustment.

 

39



--------------------------------------------------------------------------------

(c) An accounting period shall be a Fiscal Year except that, at the option of
the General Partner, an accounting period will terminate and a new accounting
period will begin on the admission date of an additional Partner or the
Settlement Date of a Withdrawn Partner, if any such date is not the first day of
a Fiscal Year. If any event referred to in the preceding sentence occurs and the
General Partner does not elect to terminate an accounting period and begin a new
accounting period, then the General Partner may make such adjustments as it
deems appropriate to the Partners’ GP-Related Profit Sharing Percentages for the
accounting period in which such event occurs (prior to any allocations of
GP-Related Unallocated Percentages or adjustments to GP-Related Profit Sharing
Percentages pursuant to Section 5.3) to reflect the Partners’ average GP-Related
Profit Sharing Percentages during such accounting period; provided, that the
GP-Related Profit Sharing Percentages of Partners in GP-Related Net Income
(Loss) from GP-Related Investments acquired during such accounting period will
be based on GP-Related Profit Sharing Percentages in effect when each such
GP-Related Investment was acquired.

(d) In establishing GP-Related Profit Sharing Percentages and allocating
GP-Related Unallocated Percentages pursuant to Section 5.3, the General Partner
may consider such factors as it deems appropriate.

(e) All determinations, valuations and other matters of judgment required to be
made for accounting purposes under this Agreement shall be made by the General
Partner and approved by the Partnership’s independent accountants. Such approved
determinations, valuations and other accounting matters shall be conclusive and
binding on all Partners, all Withdrawn Partners, their successors, heirs,
estates or legal representatives and any other person, and to the fullest extent
permitted by law no such person shall have the right to an accounting or an
appraisal of the assets of the Partnership or any successor thereto.

Section 5.2. GP-Related Capital Accounts.

(a) There shall be established for each Partner on the books of the Partnership,
to the extent and at such times as may be appropriate, one or more capital
accounts as the General Partner may deem to be appropriate for purposes of
accounting for such Partner’s interests in the capital of the Partnership
related to the GP-Related BREP Asia Interest and the GP-Related Net Income
(Loss) of the Partnership (each a “GP-Related Capital Account”).

(b) As of the end of each accounting period or, in the case of a contribution to
the Partnership by one or more of the Partners in respect of such Partner or
Partners’ GP-Related Partner Interests or a distribution by the Partnership to
one or more of the Partners in respect of such Partner or Partners’ GP-Related
Partner Interests, at the time of such contribution or distribution, (i) the
appropriate GP-Related Capital Accounts of each Partner shall be credited with
the following amounts: (A) the amount of cash and the value of any property
contributed by such Partner to the capital of the Partnership related to the
GP-Related BREP Asia Interest during such accounting period, (B) the GP-Related
Net Income allocated to such Partner for such accounting period and (C) the
interest credited on the balance of such Partner’s capital related to such
Partner’s GP-Related Partner Interest for such accounting period pursuant to
Section 4.2; and (ii) the appropriate GP-Related Capital Accounts of each
Partner shall be debited with the following amounts: (x) the amount of cash, the
principal amount of any subordinated

 

40



--------------------------------------------------------------------------------

promissory note of the Partnership referred to in Section 6.5 (as such amount is
paid) and the value of any property distributed to such Partner during such
accounting period in respect of such Partner’s GP-Related Partner Interest and
(y) the GP-Related Net Loss allocated to such Partner for such accounting
period.

Section 5.3. GP-Related Profit Sharing Percentages.

(a) Prior to the beginning of each annual accounting period, the General Partner
shall establish the profit sharing percentage (the “GP-Related Profit Sharing
Percentage”) of each Partner in each category of GP-Related Net Income (Loss)
for such annual accounting period pursuant to Section 5.1(a) taking into account
such factors as the General Partner deems appropriate; provided, however, that
(i) the General Partner may elect to establish GP-Related Profit Sharing
Percentages in GP-Related Net Income (Loss) from any GP-Related Investment
acquired by the Partnership during such accounting period at the time such
GP-Related Investment is acquired in accordance with paragraph (d) below and
(ii) GP-Related Net Income (Loss) for such accounting period from any GP-Related
Investment shall be allocated in accordance with the GP-Related Profit Sharing
Percentages in such GP-Related Investment established in accordance with
paragraph (d) below. The General Partner may establish different GP-Related
Profit Sharing Percentages for any Partner in different categories of GP-Related
Net Income (Loss). In the case of the Withdrawal of a Partner, such former
Partner’s GP-Related Profit Sharing Percentages shall be allocated by the
General Partner to one or more of the remaining Partners as the General Partner
shall determine. In the case of the admission of any Partner to the Partnership
as an additional Partner, the GP-Related Profit Sharing Percentages of the other
Partners shall be reduced by an amount equal to the GP-Related Profit Sharing
Percentage allocated to such new Partner pursuant to Section 6.1(b); such
reduction of each other Partner’s GP-Related Profit Sharing Percentage shall be
pro rata based upon such Partner’s GP-Related Profit Sharing Percentage as in
effect immediately prior to the admission of the new Partner. Notwithstanding
the foregoing, the General Partner may also adjust the GP-Related Profit Sharing
Percentage of any Partner for any annual accounting period at the end of such
annual accounting period in its sole discretion.

(b) The General Partner may elect to allocate to the Partners less than 100% of
the GP-Related Profit Sharing Percentages of any category for any annual
accounting period at the time specified in Section 5.3(a) for the annual fixing
of GP-Related Profit Sharing Percentages (any remainder of such GP-Related
Profit Sharing Percentages being called a “GP-Related Unallocated Percentage”);
provided, that any GP-Related Unallocated Percentage in any category of
GP-Related Net Income (Loss) for any annual accounting period that is not
allocated by the General Partner within 90 days after the end of such accounting
period shall be deemed to be allocated among all the Partners (including the
Delaware GP, but excluding the Cayman GP) in the manner determined by the
General Partner in its sole discretion.

(c) Unless otherwise determined by the General Partner in a particular case,
(i) GP-Related Profit Sharing Percentages in GP-Related Net Income (Loss) from
any GP-Related Investment shall be allocated in proportion to the Partners’
respective GP-Related Capital Contributions in respect of such GP-Related
Investment and (ii) GP-Related Profit Sharing Percentages in GP-Related Net
Income (Loss) from each GP-Related Investment shall be fixed at the time such
GP-Related Investment is acquired and shall not thereafter change, subject to
any repurchase rights established by the General Partner pursuant to
Section 5.7. The Cayman GP shall have no GP-Related Profit Sharing Percentage.

 

41



--------------------------------------------------------------------------------

Section 5.4. Allocations of GP-Related Net Income (Loss). (a) Except as provided
in Section 5.4(d), GP-Related Net Income of the Partnership for each GP-Related
Investment shall be allocated to the GP-Related Capital Accounts related to such
GP-Related Investment of all the Partners participating in such GP-Related
Investment (including the Delaware GP, but excluding the Cayman GP): first, in
proportion to and to the extent of the amount of Non-Carried Interest (other
than amounts representing a return of GP-Related Capital Contributions) or
Carried Interest distributed to the Partners, second, to Partners that received
Non-Carried Interest (other than amounts representing a return of GP-Related
Capital Contributions) or Carried Interest in years prior to the years such
GP-Related Net Income is being allocated to the extent such Non-Carried Interest
(other than amounts representing a return of GP-Related Capital Contributions)
or Carried Interest exceeded GP-Related Net Income allocated to such Partners in
such earlier years; and third, to the Partners in the same manner that such
Non-Carried Interest (other than amounts representing a return of GP-Related
Capital Contributions) or Carried Interest would have been distributed if cash
were available to distribute with respect thereto.

(b) GP-Related Net Loss of the Partnership shall be allocated as follows:
(i) GP-Related Net Loss relating to realized losses suffered by BREP Asia and
allocated (indirectly) to the Partnership with respect to its pro rata share
thereof (based on capital contributions made by the Partnership to BREP Asia
with respect to the GP-Related BREP Asia Interest shall be allocated to the
Partners in accordance with each Partner’s Non-Carried Interest Sharing
Percentage with respect to the GP-Related Investment giving rise to such loss
suffered by BREP Asia and (ii) GP-Related Net Loss relating to realized losses
suffered by BREP Asia and allocated (indirectly) to the Partnership with respect
to the Carried Interest shall be allocated in accordance with a Partner’s
(including a Withdrawn Partner’s) Carried Interest Give Back Percentage (as of
the date of such loss) (subject to adjustment pursuant to Section 5.8(e)).

(c) Notwithstanding Section 5.4(a) above, GP-Related Net Income relating to
Carried Interest allocated after the allocation of a GP-Related Net Loss
pursuant to clause (ii) of Section 5.4(b) shall be allocated in accordance with
such Carried Interest Give Back Percentages until such time as the Partners have
been allocated GP-Related Net Income relating to Carried Interest equal to the
aggregate amount of GP-Related Net Loss previously allocated in accordance with
clause (ii) of Section 5.4(b). Withdrawn Partners shall remain Partners for
purposes of allocating such GP-Related Net Loss with respect to Carried
Interest.

(d) To the extent the Partnership has any GP-Related Net Income (Loss) for any
accounting period unrelated to BREP Asia, such GP-Related Net Income (Loss) will
be allocated in accordance with GP-Related Profit Sharing Percentages prevailing
at the beginning of such accounting period.

(e) The General Partner may authorize from time to time advances to Partners
(including any additional Partner admitted to the Partnership pursuant to
Section 6.1 but excluding any Partners who are also executive officers of The
Blackstone Group L.P. or any Affiliate thereof) against their allocable shares
of GP-Related Net Income (Loss).

 

42



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, the General Partner may make such allocations
as it deems reasonably necessary to give economic effect to the provisions of
this Agreement, taking into account facts and circumstances as the General
Partner deems reasonably necessary for this purpose.

Section 5.5. Liability of General Partners. General Partners shall have
unlimited liability for the satisfaction and discharge of all losses,
liabilities and expenses of the Partnership.

Section 5.6. Liability of Limited Partners. Each Limited Partner (including each
Special Limited Partner) and former Limited Partner shall be liable for the
satisfaction and discharge of all losses, liabilities and expenses of the
Partnership allocable to him pursuant to Section 5.4 or Section 7.3, but only to
the extent required by applicable law, subject to the Partnership Act, and
except as otherwise provided in the following sentence, in no event shall any
Limited Partner (including any Special Limited Partner) or former Limited
Partner be obligated to make any additional capital contribution to the
Partnership in excess of his aggregate GP-Related Capital Contributions and
Capital Commitment-Related Capital Contributions pursuant to Section 4.1 and
Section 7.1, or have any liability in excess of such aggregate GP-Related
Capital Contributions and Capital Commitment-Related Capital Contributions for
the satisfaction and discharge of the losses, liabilities and expenses of the
Partnership. In no way does any of the foregoing limit any Partner’s obligations
under Section 4.1(d) or Section 5.8(d) or otherwise to make capital
contributions as provided hereunder.

Section 5.7. Repurchase Rights, etc. The General Partner may from time to time
establish such repurchase rights and/or other requirements with respect to the
Partners’ GP-Related Partner Interests relating to GP-Related BREP Asia
Investments as the General Partner may determine. The General Partner shall have
authority to (a) withhold any distribution otherwise payable to any Partner
until any such repurchase rights have lapsed or any such requirements have been
satisfied, (b) pay any distribution to any Partner that is Contingent as of the
distribution date and require the refund of any portion of such distribution
that is Contingent as of the Withdrawal Date of such Partner, (c) amend any
previously established repurchase rights or other requirements from time to
time, and (d) make such exceptions thereto as it may determine on a case by case
basis.

Section 5.8. Distributions. (a) (i) The Partnership shall make distributions of
available cash (subject to reserves and other adjustments as provided herein) or
other property to Partners with respect to such Partners’ GP-Related Partner
Interests at such times and in such amounts as are determined by the General
Partner. The General Partner shall, if it deems it appropriate, determine the
availability for distribution of, and distribute, cash or other property
separately for each category of GP-Related Net Income (Loss) established
pursuant to Section 5.1(a). Distributions of cash or other property with respect
to Non-Carried Interest shall be made among the Partners in accordance with
their respective Non-Carried Interest Sharing Percentages, and, subject to
Section 4.1(d) and Section 5.8(e), distributions of cash or other property with
respect to Carried Interest shall be made among Partners in accordance with
their respective Carried Interest Sharing Percentages.

 

43



--------------------------------------------------------------------------------

(ii) At any time that a sale, exchange, transfer or other disposition by BREP
Asia of a portion of a GP-Related Investment is being considered by the
Partnership (a “GP-Related Disposable Investment”), at the election of the
General Partner each Partner’s GP-Related Partner Interest with respect to such
GP-Related Investment shall be vertically divided into two separate GP-Related
Partner Interests, a GP-Related Partner Interest attributable to the GP-Related
Disposable Investment (a Partner’s “GP-Related Class B Interest”), and a
GP-Related Partner Interest attributable to such GP-Related Investment excluding
the GP-Related Disposable Investment (a Partner’s “GP-Related Class A
Interest”). Distributions (including those resulting from a sale, transfer,
exchange or other disposition by BREP Asia) relating to a GP-Related Disposable
Investment (with respect to both Carried Interest and Non-Carried Interest)
shall be made only to holders of GP-Related Class B Interests with respect to
such GP-Related Investment in accordance with their GP-Related Profit Sharing
Percentages relating to such GP-Related Class B Interests, and distributions
(including those resulting from the sale, transfer, exchange or other
disposition by BREP Asia) relating to a GP-Related Investment excluding such
GP-Related Disposable Investment (with respect to both Carried Interest and
Non-Carried Interest) shall be made only to holders of GP-Related Class A
Interests with respect to such GP-Related Investment in accordance with their
respective GP-Related Profit Sharing Percentages relating to such GP-Related
Class A Interests. Except as provided above, distributions of cash or other
property with respect to each category of GP-Related Net Income (Loss) shall be
allocated among the Partners in the same proportions as the allocations of
GP-Related Net Income (Loss) of each such category.

(b) Subject to the Partnership’s having sufficient available cash in the
reasonable judgment of the General Partner, the General Partner shall make cash
distributions to each Partner with respect to each Fiscal Year of the
Partnership in an aggregate amount at least equal to the total U.S. federal, New
York State and New York City income and other taxes that would be payable by
such Partner with respect to all categories of GP-Related Net Income (Loss)
allocated to such Partner for such Fiscal Year, the amount of which shall be
calculated (i) on the assumption that each Partner is an individual subject to
the then prevailing maximum U.S. federal, New York State and New York City
income and other tax rates, (ii) taking into account the deductibility of State
and local income and other taxes for U.S. federal income tax purposes and
(iii) taking into account any differential in applicable rates due to the type
and character of GP-Related Net Income (Loss) allocated to such Partner.
Notwithstanding the provisions of the foregoing sentence, the General Partner
may refrain from making any distribution if, in the reasonable judgment of the
General Partner, such distribution is prohibited by the Partnership Act.

(c) The General Partner may provide that the GP-Related Partner Interest of any
Partner or employee (including such Partner’s or employee’s right to
distributions and investments of the Partnership related thereto) may be subject
to repurchase by the Partnership during such period as the General Partner shall
determine (a “Repurchase Period”). Any Contingent distributions from GP-Related
Investments subject to repurchase rights will be

 

44



--------------------------------------------------------------------------------

withheld by the Partnership and will be distributed to the recipient thereof
(together with interest thereon at rates determined by the General Partner from
time to time) as the recipient’s rights to such distributions become
Non-Contingent (by virtue of the expiration of the applicable Repurchase Period
or otherwise). The General Partner may elect in an individual case to have the
Partnership distribute any Contingent distribution to the applicable recipient
thereof irrespective of whether the applicable Repurchase Period has lapsed. If
a Partner Withdraws from the Partnership for any reason other than his death,
Total Disability or Incompetence, the undistributed share of any GP-Related
Investment that remains Contingent as of the applicable Withdrawal Date shall be
repurchased by the Partnership at a purchase price determined at such time by
the General Partner. Unless determined otherwise by the General Partner, the
repurchased portion thereof will be allocated among the remaining Partners with
interests in such GP-Related Investment in proportion to their respective
percentage interests in such GP-Related Investment, or if no other Partner has a
percentage interest in such specific GP-Related Investment, to the Delaware GP;
provided, that the General Partner may allocate the Withdrawn Partner’s share of
unrealized investment income from a repurchased GP-Related Investment
attributable to the period after the Withdrawn Partner’s Withdrawal Date on any
basis it may determine, including to existing or new Partners who did not
previously have interests in such GP-Related Investment, except that, in any
event, each Investor Limited Partner shall be allocated a share of such
unrealized investment income equal to its respective GP-Related Profit Sharing
Percentage of such unrealized investment income.

(d) (i) (A) If the Partnership is obligated under the Clawback Provisions or
Giveback Provisions to contribute to BREP Asia (or to the limited partners of
BREP Asia) a Clawback Amount or a Giveback Amount (other than a Capital
Commitment Giveback Amount) directly or indirectly, in respect of the GP-Related
BREP Asia Interest (the amount of any such obligation of the Partnership with
respect to such a Giveback Amount being herein called a “GP-Related Giveback
Amount”), the Partnership shall call for such amounts as are necessary to
satisfy such obligations of the Partnership, as determined by the General
Partner, in which case each Partner and Withdrawn Partner shall contribute to
the Partnership, in cash, when and as called by the General Partner, such an
amount of prior distributions by the Partnership (and the Other Fund GPs) with
respect to Carried Interest (and/or Non-Carried Interest in the case of a
GP-Related Giveback Amount) (the “GP-Related Recontribution Amount”) which
equals (I) the product of (a) a Partner’s or Withdrawn Partner’s Carried
Interest Give Back Percentage and (b) the aggregate Clawback Amount payable by
the Partnership, in the case of Clawback Amounts, and (II) with respect to a
GP-Related Giveback Amount, such Partner’s pro rata share of prior distributions
of Carried Interest and/or Non-Carried Interest in connection with (a) the
GP-Related BREP Asia Investment giving rise to the GP-Related Giveback Amount,
(b) if the amounts contributed pursuant to clause (II)(a) above are insufficient
to satisfy such GP-Related Giveback Amount, GP-Related BREP Asia Investments
other than the one giving rise to such obligation, but only those amounts
received by the Partners with an interest in the GP-Related BREP Asia Investment
referred to in clause (II)(a) above, and (c) if the GP-Related Giveback Amount
is unrelated to a specific GP-Related BREP Asia Investment, all GP-Related BREP
Asia Investments. Each Partner and Withdrawn Partner shall promptly contribute
to the Partnership, along with satisfying his comparable obligations to the
Other Fund GPs, if any, upon such call, such Partner’s or Withdrawn Partner’s
GP-Related Recontribution Amount, less the amount paid out of the Trust Account
on behalf of such Partner or Withdrawn Partner by the Trustee(s) pursuant to
written instructions from the Partnership, or if applicable, any of the Other
Fund GPs

 

45



--------------------------------------------------------------------------------

with respect to Carried Interest (and/or Non-Carried Interest in the case of
GP-Related Giveback Amounts) (the “Net GP-Related Recontribution Amount”),
irrespective of the fact that the amounts in the Trust Account may be sufficient
on an aggregate basis to satisfy the Partnership’s and the Other Fund GPs’
obligation under the Clawback Provisions and/or Giveback Provisions; provided,
that to the extent a Partner’s or Withdrawn Partner’s share of the amount paid
with respect to the Clawback Amount and/or the GP-Related Giveback Amount
exceeds his GP-Related Recontribution Amount, such excess shall be repaid to
such Partner or Withdrawn Partner as promptly as reasonably practicable, subject
to clause (ii) below; provided further, that such written instructions from the
Partnership shall specify each Partner’s and Withdrawn Partner’s GP-Related
Recontribution Amount. Prior to such time, the General Partner may, in its
discretion (but shall be under no obligation to), provide notice that in the
General Partner’s judgment, the potential obligations in respect of the Clawback
Provisions or the Giveback Provisions will probably materialize (and an estimate
of the aggregate amount of such obligations); provided further, that any amount
from a Partner’s Trust Account used to pay any part of any GP-Related Giveback
Amount (or such lesser amount as may be required by the General Partner) shall
be contributed by such Partner to such Partner’s Trust Account no later than 30
days after the Net GP-Related Recontribution Amount is paid with respect to such
GP-Related Giveback Amount.

 

  (B) To the extent any Partner or Withdrawn Partner has satisfied any Holdback
obligation with Firm Collateral, such Partner or Withdrawn Partner shall, within
10 days of the Partnership’s call for GP-Related Recontribution Amounts, make a
cash payment into the Trust Account in an amount equal to the amount of the
Holdback obligation satisfied with such Firm Collateral, or such lesser amount
such that the amount in the Trust Account allocable to such Partner or Withdrawn
Partner equals the sum of (I) such Partner’s or Withdrawn Partner’s GP-Related
Recontribution Amount and (II) any similar amounts payable to any of the Other
Fund GPs. Immediately upon receipt of such cash, the Trustee(s) shall take such
steps as are necessary to release such Firm Collateral of such Partner or
Withdrawn Partner equal to the amount of such cash payment. If the amount of
such cash payment is less than the amount of Firm Collateral of such Partner or
Withdrawn Partner, the balance of such Firm Collateral if any, shall be retained
to secure the payment of GP-Related Deficiency Contributions, if any, and shall
be fully released upon the satisfaction of the Partnership’s and the Other Fund
GPs’ obligation to pay the Clawback Amount. The failure of any Partner or
Withdrawn Partner to make a cash payment in accordance with this clause (B) (to
the extent applicable) shall constitute a default under 0 as if such cash
payment hereunder constitutes a Net GP-Related Recontribution Amount under 0.

(ii) (A) In the event any Partner or Withdrawn Partner (a “GP-Related Defaulting
Party”) fails to recontribute all or any portion of such GP-Related Defaulting
Party’s Net GP-Related Recontribution Amount for any reason, the Partnership
shall require all other Partners and Withdrawn Partners to contribute, on a pro
rata basis (based on each of their respective Carried Interest Give Back
Percentages in the case of Clawback Amounts, and GP-Related Profit Sharing
Percentages in the case of GP-Related Giveback Amounts (as more fully described
in clause (II) of Section 5.8(d)(i)(A) above)), such amounts as are necessary to
fulfill the GP-Related

 

46



--------------------------------------------------------------------------------

Defaulting Party’s obligation to pay such GP-Related Defaulting Party’s Net
GP-Related Recontribution Amount (a “GP-Related Deficiency Contribution”) if the
General Partner determines in its good faith judgment that the Partnership (or
an Other Fund GP) will be unable to collect such amount in cash from such
GP-Related Defaulting Party for payment of the Clawback Amount or GP-Related
Giveback Amount, as the case may be, at least 20 Business Days prior to the
latest date that the Partnership, and the Other Fund GPs, if applicable, are
permitted to pay the Clawback Amount or GP-Related Giveback Amount, as the case
may be; provided, that, subject to Section 5.8(e), no Partner or Withdrawn
Partner shall as a result of such GP-Related Deficiency Contribution be required
to contribute an amount in excess of 150% of the amount of the Net GP-Related
Recontribution Amount initially requested from such Partner or Withdrawn Partner
in respect of such default.

 

  (B) Thereafter, the General Partner shall determine in its good faith judgment
that the Partnership should either (1) not attempt to collect such amount in
light of the costs associated therewith, the likelihood of recovery and any
other factors considered relevant in the good faith judgment of the General
Partner or (2) pursue any and all remedies (at law or equity) available to the
Partnership against the GP-Related Defaulting Party, the cost of which shall be
a Partnership expense to the extent not ultimately reimbursed by the GP-Related
Defaulting Party. It is agreed that the Partnership shall have the right
(effective upon such GP-Related Defaulting Party becoming a GP-Related
Defaulting Party) to set-off as appropriate and apply against such GP-Related
Defaulting Party’s Net GP-Related Recontribution Amount any amounts otherwise
payable to the GP-Related Defaulting Party by the Partnership or any Affiliate
thereof (including amounts unrelated to Carried Interest, such as returns of
capital and profit thereon). Each Partner and Withdrawn Partner hereby grants to
the General Partner a security interest, effective upon such Partner or
Withdrawn Partner becoming a GP-Related Defaulting Party, in all accounts
receivable and other rights to receive payment from any Affiliate of the
Partnership and agrees that, upon the effectiveness of such security interest,
the General Partner may sell, collect or otherwise realize upon such collateral.
In furtherance of the foregoing, each Partner and Withdrawn Partner hereby
appoints the General Partner as its true and lawful attorney-in-fact with full
irrevocable power and authority, in the name of such Partner or Withdrawn
Partner or in the name of the Partnership, to take any actions which may be
necessary to accomplish the intent of the immediately preceding sentence. The
Partnership shall be entitled to collect interest on the Net GP-Related
Recontribution Amount of a GP-Related Defaulting Party from the date such Net
GP-Related Recontribution Amount was required to be contributed to the
Partnership at a rate equal to the Default Interest Rate.

 

  (C)

Any Partner’s or Withdrawn Partner’s failure to make a GP-Related Deficiency
Contribution shall cause such Partner or Withdrawn Partner to be a GP-Related
Defaulting Party with respect to such amount. The Partnership shall first seek
any remaining Trust Amounts (and Trust Income thereon) allocated to such Partner
or Withdrawn Partner to satisfy such Partner’s or Withdrawn Partner’s obligation
to

 

47



--------------------------------------------------------------------------------

  make a GP-Related Deficiency Contribution before seeking cash contributions
from such Partner or Withdrawn Partner in satisfaction of such Partner’s or
Withdrawn Partner’s obligation to make a GP-Related Deficiency Contribution.

(iii) In the event any Partner or Withdrawn Partner initially fails to
recontribute all or any portion of such Partner or Withdrawn Partner’s pro rata
share of any Clawback Amount pursuant to Section 5.8(d)(i)(A) the General
Partner shall use its reasonable efforts to collect the amount which such
Partner or Withdrawn Partner so fails to recontribute.

(iv) A Partner’s or Withdrawn Partner’s obligation to make contributions to the
Partnership under this 0 shall survive the termination of the Partnership.

(e) The Partners acknowledge that the General Partner will (and is hereby
authorized to) take such steps as it deems appropriate, in its good faith
judgment, to further the objective of providing for the fair and equitable
treatment of all Partners, including by allocating Net Losses on Writedowns and
Losses (each as defined in the BREP Asia Agreements) on GP-Related BREP Asia
Investments that have been the subject of a Writedown and/or Losses (each, a
“Loss Investment”) to those Partners who participated in such Loss Investments
based on their Carried Interest Sharing Percentage therein to the extent that
such Partners receive or have received Carried Interest distributions from other
GP-Related BREP Asia Investments. Consequently and notwithstanding anything
herein to the contrary, adjustments to Carried Interest distributions shall be
made as set forth in this Section 5.8(e).

(i) At the time the Partnership is making Carried Interest distributions in
connection with a GP-Related BREP Asia Investment (the “Subject Investment”)
that have been reduced under any BREP Asia Agreement as a result of one or more
Loss Investments, the General Partner shall calculate amounts distributable to
or due from each such Partner as follows:

 

  (A) determine each Partner’s share of each such Loss Investment based on his
Carried Interest Sharing Percentage in each such Loss Investment (which may be
zero) to the extent such Loss Investment has reduced the Carried Interest
distributions otherwise available for distribution to all Partners (indirectly
through the Partnership from BREP Asia) from the Subject Investment (such
reduction, the “Loss Amount”);

 

  (B) determine the amount of Carried Interest distributions otherwise
distributable to such Partner with respect to the Subject Investment (indirectly
through the Partnership from BREP Asia) before any reduction in respect of the
amount determined in clause (A) above (the “Unadjusted Carried Interest
Distributions”); and

 

  (C) subtract (I) the Loss Amounts relating to all Loss Investments from (II)
the Unadjusted Carried Interest Distributions for such Partner, to determine the
amount of Carried Interest distributions to actually be paid to such Partner
(“Net Carried Interest Distribution”).

 

48



--------------------------------------------------------------------------------

To the extent that the Net Carried Interest Distribution for a Partner as
calculated in this clause (i) is a negative number, the General Partner shall
(I) notify such Partner, at or prior to the time such Carried Interest
distributions are actually made to the Partners, of his obligation to
recontribute to the Partnership prior Carried Interest distributions (a “Net
Carried Interest Distribution Recontribution Amount”), up to the amount of such
negative Net Carried Interest Distribution, and (II) to the extent amounts
recontributed pursuant to clause (I) are insufficient to satisfy such negative
Net Carried Interest Distribution amount, reduce future Carried Interest
distributions otherwise due such Partner, up to the amount of such remaining
negative Net Carried Interest Distribution. If a Partner’s (x) Net Carried
Interest Distribution Recontribution Amount exceeds (y) the aggregate amount of
prior Carried Interest distributions less the amount of tax thereon, calculated
based on the Assumed Tax Rate (as defined in the BREP Asia Partnership
Agreement) in effect in the Fiscal Years of such distributions (the “Excess
Tax-Related Amount”), then such Partner may, in lieu of paying such Partner’s
Excess Tax-Related Amount, defer such amounts as set forth below. Such deferred
amount shall accrue interest at the Prime Rate. Such deferred amounts shall be
reduced and repaid by the amount of Carried Interest otherwise distributable to
such Partner in connection with future Carried Interest distributions until such
balance is reduced to zero. Any deferred amounts shall be payable in full upon
the earlier of (i) such time as the Clawback Amount is determined (as provided
herein) and (ii) such time as the Partner becomes a Withdrawn Partner.

To the extent there is an amount of negative Net Carried Interest Distribution
with respect to a Partner remaining after the application of this clause (i),
notwithstanding clause (II) of the preceding paragraph, such remaining amount of
negative Net Carried Interest Distribution shall be allocated to the other
Partners pro rata based on each of their Carried Interest Sharing Percentages in
the Subject Investment.

A Partner who fails to pay a Net Carried Interest Distribution Recontribution
Amount promptly upon notice from the General Partner (as provided above) shall
be deemed a GP-Related Defaulting Party for all purposes hereof.

A Partner may satisfy in part any Net Carried Interest Distribution
Recontribution Amount from cash that is then subject to a Holdback, to the
extent that the amounts that remain subject to a Holdback satisfy the Holdback
requirements hereof as they relate to the reduced amount of aggregate Carried
Interest distributions received by such Partner (taking into account any Net
Carried Interest Distribution Recontribution Amount contributed to the
Partnership by such Partner).

Any Net Carried Interest Distribution Recontribution Amount contributed by a
Partner, including amounts of cash subject to a Holdback as provided above,
shall increase the amount available for distribution to the other Partners as
Carried Interest distributions with respect to the Subject Investment; provided,
that any such amounts then subject to a Holdback may be so distributed to the
other Partners to the extent a Partner receiving such distribution has satisfied
the Holdback requirements with respect to such distribution (taken together with
the other Carried Interest distributions received by such Partner to date).

 

49



--------------------------------------------------------------------------------

(ii) In the case of Clawback Amounts which are required to be contributed to the
Partnership as otherwise provided herein, the obligation of the Partners with
respect to any Clawback Amount shall be adjusted by the General Partner as
follows:

 

  (A) determine each Partner’s share of any Losses in any GP-Related BREP Asia
Investments which gave rise to the Clawback Amount (i.e., the Losses that
followed the last GP-Related BREP Asia Investment with respect to which Carried
Interest distributions were made), based on such Partner’s Carried Interest
Sharing Percentage in such GP-Related BREP Asia Investments;

 

  (B) determine each Partner’s obligation with respect to the Clawback Amount
based on such Partner’s Carried Interest Give Back Percentage as otherwise
provided herein; and

 

  (C) subtract the amount determined in clause (B) above from the amount
determined in clause (A) above with respect to each Partner to determine the
amount of adjustment to each Partner’s share of the Clawback Amount (a Partner’s
“Clawback Adjustment Amount”).

A Partner’s share of the Clawback Amount shall for all purposes hereof be
decreased by such Partner’s Clawback Adjustment Amount, to the extent it is a
negative number (except to the extent expressly provided below). A Partner’s
share of the Clawback Amount shall for all purposes hereof be increased by such
Partner’s Clawback Adjustment Amount (to the extent it is a positive number);
provided, that in no way shall a Partner’s aggregate obligation to satisfy a
Clawback Amount as a result of this clause (ii) exceed the aggregate Carried
Interest distributions received by such Partner. To the extent a positive
Clawback Adjustment Amount remains after the application of this clause
(ii) with respect to a Partner, such remaining Clawback Adjustment Amount shall
be allocated to the Partners (including any Partner whose Clawback Amount was
increased pursuant to this clause (ii)) pro rata based on their Carried Interest
Give Back Percentages (determined without regard to this clause (ii)).

Any distribution or contribution adjustments pursuant to this Section 5.8(e) by
the General Partner shall be based on its good faith judgment, and no Partner
shall have any claim against the Partnership, the General Partner or any other
Partners as a result of any adjustment made as set forth above. This
Section 5.8(e) applies to all Partners, including Withdrawn Partners.

It is agreed and acknowledged that this Section 5.8(e) is an agreement among the
Partners and in no way modifies the obligations of each Partner regarding the
Clawback Amount as provided in the BREP Asia Agreements.

Section 5.9. Business Expenses. The Partnership shall reimburse the Partners for
reasonable travel, entertainment and miscellaneous expenses incurred by them in
the conduct of the Partnership’s business in accordance with rules and
regulations established by the General Partner from time to time.

 

50



--------------------------------------------------------------------------------

Section 5.10. Tax Capital Accounts; Tax Allocations.

(a) For U.S. federal income tax purposes, there shall be established for each
Partner a single capital account combining such Partner’s Capital Commitment
Capital Account and GP-Related Capital Account, with such adjustments as the
General Partner determines are appropriate so that such single capital account
is maintained in compliance with the principles and requirements of
Section 704(b) of the Code and the Regulations thereunder.

(b) For U.S. federal, State and local income tax purposes only, Partnership
income, gain, loss, deduction or expense (or any item thereof) for each fiscal
year shall be allocated to and among the Partners in a manner corresponding to
the manner in which corresponding items are allocated among the Partners
pursuant to clause (a) above, provided the General Partner may in its sole
discretion make such allocations for tax purposes as it determines are
appropriate so that allocations have substantial economic effect or are in
accordance with the interests of the Partners, within the meaning of the Code
and the Regulations thereunder.

ARTICLE VI

ADDITIONAL PARTNERS; WITHDRAWAL OF PARTNERS;

SATISFACTION AND DISCHARGE OF

PARTNERSHIP INTERESTS; TERMINATION

Section 6.1. Additional Partners.

(a) Effective on the first day of any month (or on such other date as shall be
determined by the General Partner in its sole discretion), the General Partner
shall have the right to admit one or more additional persons into the
Partnership as General Partners or Limited Partners. Each such person shall make
the representations and certifications with respect to itself set forth in
Section 3.7 and Section 3.8. The General Partner shall determine and negotiate
with the additional Partner all terms of such additional Partner’s participation
in the Partnership, including the additional Partner’s initial GP-Related
Capital Contribution, Capital Commitment-Related Capital Contribution,
GP-Related Profit Sharing Percentage and Capital Commitment Profit Sharing
Percentage. Each additional Partner shall have such voting rights as may be
determined by the General Partner from time to time unless, upon the admission
to the Partnership of any Limited Partner, the General Partner shall designate
that such Limited Partner shall not have such voting rights (any such Limited
Partner being called a “Nonvoting Limited Partner”). Any additional Partner
shall, as a condition to becoming a Partner, agree to become a party to, and be
bound by the terms and conditions of, the Trust Agreement. If Blackstone or
another or subsequent holder of an Investor Note approved by the General Partner
for purposes of this Section 6.1(a) shall foreclose upon a Limited Partner’s
Investor Note issued to finance such Limited Partner’s purchase of his Capital
Commitment Interests, Blackstone or such other or subsequent holder shall
succeed to such Limited Partner’s Capital Commitment Interests and shall be
deemed to have become a Limited Partner to such extent. Any Additional Partner
may have a GP-Related Partner Interest or a Capital Commitment Partner Interest,
without having the other such interest.

(b) The GP-Related Profit Sharing Percentages, if any, to be allocated to an
additional Partner as of the date such Partner is admitted to the Partnership,
together with the pro rata reduction in all other Partners’ GP-Related Profit
Sharing Percentages as of such date, shall

 

51



--------------------------------------------------------------------------------

be established by the General Partner pursuant to Section 5.3. The Capital
Commitment Profit Sharing Percentages, if any, to be allocated to an additional
Partner as of the date such Partner is admitted to the Partnership, together
with the pro rata reduction in all other Partners’ Capital Commitment Profit
Sharing Percentages as of such date, shall be established by the General
Partner.

(c) An additional Partner shall be required to contribute to the Partnership his
pro rata share of the Partnership’s total capital, excluding capital in respect
of GP-Related Investments and Capital Commitment Investments in which such
Partner does not acquire any interests, at such times and in such amounts as
shall be determined by the General Partner in accordance with Section 4.1 and
Section 7.1.

(d) The admission of an additional Partner will be evidenced by (i) the
execution of a deed of adherence to this Agreement by such additional Partner or
(ii) the execution of an amendment to this Agreement by all the Partners
(including the additional Partner), as determined by the General Partner, or
(iii) the execution by such additional Partner of any other writing evidencing
the intent of such person to become a substitute or additional Limited Partner
and to be bound by the terms of this Agreement and such writing being accepted
by the General Partner on behalf of the Partnership. In addition, each
additional Partner shall sign a counterpart copy of the Trust Agreement or any
other writing evidencing the intent of such person to become a party to the
Trust Agreement.

Section 6.2. Withdrawal of Partners. (a) Any Partner may Withdraw voluntarily
from the Partnership subject to the prior written consent of the General
Partner. The General Partner generally intends to permit voluntary Withdrawals
on the last day of any calendar month (or on such other date as shall be
determined by the General Partner in its sole discretion), on not less than 15
days’ prior written notice by such Partner to the General Partner (or on such
shorter notice period as may be mutually agreed upon between such Partner and
the General Partner); provided, that a Partner may not voluntarily Withdraw
without the consent of the General Partner if such Withdrawal would (i) cause
the Partnership to be in default under any of its contractual obligations or
(ii) in the reasonable judgment of the General Partner, have a material adverse
effect on the Partnership or its business; provided further that a Partner may
Withdraw from the Partnership with respect to such Partner’s GP-Related Partner
Interest without Withdrawing from the Partnership with respect to such Partner’s
Capital Commitment Partner Interest, and a Partner may Withdraw from the
Partnership with respect to such Partner’s Capital Commitment Partner Interest
without Withdrawing from the Partnership with respect to such Partner’s
GP-Related Partner Interest.

(b) Upon the Withdrawal of any Partner, including by the occurrence of any
withdrawal event under the Partnership Act with respect to any Partner, such
Partner shall thereupon cease to be a Partner, except as expressly provided
herein.

(c) Upon the Total Disability of a Special Limited Partner, such Partner shall
thereupon cease to be a Special Limited Partner with respect to such person’s
GP-Related Partner Interest; provided, however, that the General Partner may
elect to admit such Withdrawn Partner to the Partnership as a Nonvoting Limited
Partner with respect to such person’s GP-Related Partner Interest, with such
GP-Related Partner Interest as the General Partner may determine.

 

52



--------------------------------------------------------------------------------

The determination of whether any Partner has suffered a Total Disability shall
be made by the General Partner in its sole discretion after consultation with a
qualified medical doctor. In the absence of agreement between the General
Partner and such Partner, each party shall nominate a qualified medical doctor
and the two doctors shall select a third doctor, who shall make the
determination as to Total Disability.

(d) If the General Partner determines that it shall be in the best interests of
the Partnership for any Partner (including any Partner who has given notice of
voluntary Withdrawal pursuant to paragraph (a) above) to Withdraw from the
Partnership (whether or not Cause exists) with respect to such person’s
GP-Related Partner Interest and/or with respect to such person’s Capital
Commitment Partner Interest, such Partner, upon written notice by the General
Partner to such Partner, shall be required to Withdraw with respect to such
person’s GP-Related Partner Interest and/or with respect to such person’s
Capital Commitment Partner Interest, as of a date specified in such notice,
which date shall be on or after the date of such notice. If the General Partner
requires any Partner to Withdraw for Cause with respect to such person’s
GP-Related Partner Interest and/or with respect to such person’s Capital
Commitment Partner Interest, such notice shall state that it has been given for
Cause and shall describe the particulars thereof in reasonable detail.

(e) The Withdrawal from the Partnership of any Partner shall not, in and of
itself, affect the obligations of the other Partners to continue the Partnership
during the remainder of its term. A Withdrawn General Partner shall remain
liable for all obligations of the Partnership incurred while it was a General
Partner and resulting from its acts or omissions as a General Partner to the
fullest extent provided by law.

Section 6.3. GP-Related Partner Interests Not Transferable.

(a) No Partner may sell, assign, pledge, grant a security interest in or
otherwise transfer or encumber all or any portion of such Partner’s GP-Related
Partner Interest without the prior written consent of the General Partner;
provided, that, subject to the Partnership Act, this Section 6.3 shall not
impair transfers by operation of law, transfers by will or by other testamentary
instrument occurring by virtue of the death or dissolution of a Partner, or
transfers required by trust agreements; provided further, that, subject to the
prior written consent of the General Partner, which shall not be unreasonably
withheld, a Special Limited Partner may transfer, for estate planning purposes,
up to 25% of his GP-Related Profit Sharing Percentage to any estate planning
trust, limited partnership or limited liability company with respect to which
such Special Limited Partner controls investments related to any interest in the
Partnership held therein (an “Estate Planning Vehicle”). Each Estate Planning
Vehicle will be a Nonvoting Limited Partner. Such Special Limited Partner and
the Nonvoting Limited Partner shall be jointly and severally liable for all
obligations of both such Special Limited Partner and such Nonvoting Limited
Partner with respect to the Partnership (including the obligation to make
additional GP-Related Capital Contributions). The General Partner may at its
sole option exercisable at any time require such Estate Planning Vehicle to
Withdraw from the Partnership on the terms of this Article VI. Except as
provided in the second proviso to the first sentence of this Section 6.3(a), no
assignee, legatee, distributee, heir or transferee (by conveyance, operation of
law or otherwise) of the whole or any portion of any Partner’s GP-Related
Partner Interest shall have any right to be a General Partner or Limited Partner
without the prior written consent

 

53



--------------------------------------------------------------------------------

of the General Partner (which consent may be withheld without giving any reason
therefor). Notwithstanding the granting of a security interest in the entire
Interest of any Partner, such Partner shall continue to be a partner of the
Partnership.

(b) Notwithstanding any provision hereof to the contrary, no sale or transfer of
any GP-Related Partner Interest in the Partnership may be made except in
compliance with the Partnership Act, the laws of the Cayman Islands and all U.S.
federal, State and other applicable laws, including U.S. federal and State
securities laws.

Section 6.4. General Partner Withdrawal; Transfer of General Partner’s Interest.

(a) Subject to the Partnership Act, no General Partner may transfer or assign
its interest as a General Partner in the Partnership or its right to manage the
affairs of the Partnership; provided, that, without limiting the generality of
Section 6.1(a), a General Partner, subject to the Partnership Act (and, with the
prior written approval of a Majority in Interest of the Partners (including by
acting through the power of attorney contained in Section 10.11), (x) may
Transfer to another person all or any part of its interest as a General Partner
in the Partnership and/or (upon the assumption by such person and/or another
General Partner of all the obligations of the Transferring General Partner under
this Agreement) its right to manage the affairs of the Partnership pursuant to
this Agreement (including, without limitation, Section 3.4), and/or (y) may
admit any other person as an additional or substitute General Partner, and/or
(z) if the General Partner so elects, may, following the assumption by such
person and/or another General Partner of all the obligations of the Transferring
General Partner under this Agreement, Withdraw as a General Partner of the
Partnership; provided, further, that, without limiting the generality of
Section 6.1(a), the General Partner may, in its sole discretion, Transfer all or
part of its interest in the Partnership to an Affiliate of such General Partner,
and, upon the assumption by such Affiliate and/or another General Partner of all
the obligations of the Transferring General Partner under this Agreement, such
Affiliate shall be admitted as a General Partner in accordance with the
provisions of this Agreement and Section 10 of the Partnership Act, and the
Transferring General Partner may Withdraw as a General Partner of the
Partnership. A person who is admitted as an additional or substitute General
Partner pursuant to Section 6.1 or this Section 6.4 shall thereby become a
General Partner and shall have the same right to manage the affairs of the
Partnership pursuant to this Agreement (including, without limitation,
Section 3.4), and to vote as a Partner, as the Transferring General Partner to
the extent of the interest in the Partnership so acquired.

(b) Except as contemplated by Section 6.4(a), Withdrawal by a General Partner is
not permitted. The Withdrawal of a General Partner shall not dissolve the
Partnership if at the time of such Withdrawal there are one or more remaining
General Partners satisfying the requirements of the Partnership Act, and any one
or more of such remaining General Partners continue the business of the
Partnership (any and all such remaining General Partners being hereby authorized
to continue the business of the Partnership without dissolution and hereby
agreeing to do so). Notwithstanding Section 6.4(c), if upon the Withdrawal of a
General Partner there shall be no remaining General Partner, the Partnership
shall be wound up and subsequently dissolved unless, within 90 days after the
occurrence of such Withdrawal, all remaining Limited Partners (excluding
Withdrawn Partners) agree (including by acting through the power of

 

54



--------------------------------------------------------------------------------

attorney granted pursuant to Section 10.11) in writing to continue the business
of the Partnership and to the appointment, effective as of the date of such
Withdrawal, of one or more General Partners satisfying the requirement of the
Partnership Act.

(c) The Partnership shall not be dissolved, in and of itself, by the Withdrawal
of any Partner, but shall continue with the surviving or remaining Partners as
partners thereof in accordance with and subject to the terms and provisions of
this Agreement.

(d) A General Partner shall not cease to be a general partner of the Partnership
upon the collateral assignment of or the pledging or granting of a security
interest in its entire interest in the Partnership.

Section 6.5. Satisfaction and Discharge of a Withdrawn Partner’s GP-Related
Partner Interest.

(a) The terms of this Section 6.5 shall apply to the GP-Related Partner Interest
of a Withdrawn Partner, but, except as otherwise expressly provided in this
Section 6.5, shall not apply to the Capital Commitment Partner Interest of a
Withdrawn Partner. For purposes of this Section 6.5, the term “Settlement Date”
means the date as of which a Withdrawn Partner’s GP-Related Partner Interest in
the Partnership is settled as determined under paragraph (b) below.
Notwithstanding the foregoing, any Special Limited Partner who Withdraws from
the Partnership, and all or any portion of whose GP-Related Partner Interest is
retained as a Limited Partner, shall be considered a Withdrawn Partner for all
purposes hereof.

(b) Except where a later date for the settlement of a Withdrawn Partner’s
GP-Related Partner Interest in the Partnership may be agreed to by the General
Partner and a Withdrawn Partner, a Withdrawn Partner’s Settlement Date shall be
his Withdrawal Date; provided, that if a Withdrawn Partner’s Withdrawal Date is
not the last day of a month, then the General Partner may elect for the
Withdrawn Partner’s Settlement Date to be the last day of the month in which his
Withdrawal Date occurs. During the interval, if any, between a Withdrawn
Partner’s Withdrawal Date and Settlement Date, such Withdrawn Partner shall have
the same rights and obligations with respect to GP-Related Capital
Contributions, interest on capital, allocations of GP-Related Net Income (Loss)
and distributions as would have applied had such Withdrawn Partner remained a
Partner of the Partnership during such period.

(c) In the event of the Withdrawal of a Partner with respect to such Withdrawn
Partner’s GP-Related Partner Interest, the General Partner shall, promptly after
such Withdrawn Partner’s Settlement Date, (i) determine and allocate to the
Withdrawn Partner’s GP-Related Capital Accounts such Withdrawn Partner’s
allocable share of the GP-Related Net Income (Loss) of the Partnership for the
period ending on such Settlement Date in accordance with Article V and
(ii) credit the Withdrawn Partner’s GP-Related Capital Accounts with interest in
accordance with Section 5.2. In making the foregoing calculations, the General
Partner shall be entitled to establish such reserves (including reserves for
taxes, bad debts, unrealized losses, actual or threatened litigation or any
other expenses, contingencies or obligations) as it deems appropriate. Unless
otherwise determined by the General Partner in a particular case, a Withdrawn
Partner shall not be entitled to receive any GP-Related Unallocated Percentage
in respect of the accounting period during which such Partner Withdraws from the
Partnership

 

55



--------------------------------------------------------------------------------

(whether or not previously awarded or allocated) or any GP-Related Unallocated
Percentage in respect of prior accounting periods that have not been paid or
allocated (whether or not previously awarded) as of such Withdrawn Partner’s
Withdrawal Date.

(d) From and after the Settlement Date of the Withdrawn Partner, the Withdrawn
Partner’s GP-Related Profit Sharing Percentages shall, unless otherwise
allocated by the General Partner pursuant to Section 5.3(a), be deemed to be
GP-Related Unallocated Percentages (except for GP-Related Profit Sharing
Percentages with respect to GP-Related Investments as provided in paragraph
(f) below).

(e) (i) Upon the Withdrawal from the Partnership of a Partner with respect to
such Partner’s GP-Related Partner Interest, such Withdrawn Partner thereafter
shall not, except as expressly provided in this Section 6.5, have any rights of
a Partner (including voting rights) with respect to such Partner’s GP-Related
Partner Interest, and, except as expressly provided in this Section 6.5, such
Withdrawn Partner shall not have any interest in the Partnership’s GP-Related
Net Income (Loss) or in distributions related to such Partner’s GP-Related
Partner Interest, GP-Related Investments or other assets related to such
Partner’s GP-Related Partner Interest. If a Partner Withdraws from the
Partnership with respect to such Partner’s GP-Related Partner Interest for any
reason other than for Cause pursuant to Section 6.2, then the Withdrawn Partner
shall be entitled to receive, at the time or times specified in Section 6.5(i)
below, in satisfaction and discharge in full of the Withdrawn Partner’s
GP-Related Partner Interest in the Partnership, (x) payment equal to the
aggregate credit balance, if any, as of the Settlement Date of the Withdrawn
Partner’s GP-Related Capital Accounts, (excluding any GP-Related Capital Account
or portion thereof attributable to any GP-Related Investment) and (y) the
Withdrawn Partner’s percentage interest attributable to each GP-Related
Investment in which the Withdrawn Partner has an interest as of the Settlement
Date as provided in paragraph (f) below (which shall be settled in accordance
with paragraph (f) below), subject to all the terms and conditions of paragraphs
(a)-(p) of this Section 6.5. If the amount determined pursuant to clause
(x) above is an aggregate negative balance, the Withdrawn Partner shall pay the
amount thereof to the Partnership upon demand by the General Partner on or after
the date of the statement referred to in Section 6.5(i) below; provided, that if
the Withdrawn Partner was solely a Limited Partner (other than a Special Limited
Partner) on his Withdrawal Date, such payment shall be required only to the
extent of any amounts payable to such Withdrawn Partner pursuant to this
Section 6.5. Any aggregate negative balance in the GP-Related Capital Accounts
of a Withdrawn Partner who was solely a Limited Partner (other than a Special
Limited Partner), upon the settlement of such Withdrawn Partner’s GP-Related
Partner Interest in the Partnership pursuant to this Section 6.5, shall be
allocated among the other Partners’ GP-Related Capital Accounts in accordance
with their respective GP-Related Profit Sharing Percentages in the categories of
GP-Related Net Income (Loss) giving rise to such negative balance as determined
by the General Partner as of such Withdrawn Partner’s Settlement Date. In the
settlement of any Withdrawn Partner’s GP-Related Partner Interest in the
Partnership, no value shall be ascribed to goodwill, the Partnership name or the
anticipation of any value the Partnership or any successor thereto might have in
the event the Partnership or any interest therein were to be sold in whole or in
part.

 

56



--------------------------------------------------------------------------------

(ii) Notwithstanding clause (i) of this 0, in the case of a Partner whose
Withdrawal with respect to such Partner’s GP-Related Partner Interest resulted
from such Partner’s death or Incompetence, such Partner’s estate or legal
representative, as the case may be, may elect, at the time described below, to
receive a Nonvoting Limited Partner GP-Related Partner Interest and retain such
Partner’s GP-Related Profit Sharing Percentage in all (but not less than all)
illiquid investments of the Partnership in lieu of a cash payment (or Note) in
settlement of that portion of the Withdrawn Partner’s GP-Related Partner
Interest. The election referred to above shall be made within 60 days after the
Withdrawn Partner’s Settlement Date, based on a statement of the settlement of
such Withdrawn Partner’s GP-Related Partner Interest in the Partnership pursuant
to this Section 6.5.

(f) For purposes of clause (y) of paragraph (e)(i) above, a Withdrawn Partner’s
“percentage interest” means his GP-Related Profit Sharing Percentage as of the
Settlement Date in the relevant GP-Related Investment. The Withdrawn Partner
shall retain his percentage interest in such GP-Related Investment and shall
retain his GP-Related Capital Account or portion thereof attributable to such
GP-Related Investment, in which case such Withdrawn Partner (a “Retaining
Withdrawn Partner”) shall become and remain a Limited Partner for such purpose
(and, if the General Partner so designates, such Limited Partner shall be a
Nonvoting Limited Partner). The GP-Related Partner Interest of a Retaining
Withdrawn Partner pursuant to this paragraph (f) shall be subject to the terms
and conditions applicable to GP-Related Partner Interests of any kind hereunder
and such other terms and conditions as are established by the General Partner.
At the option of the General Partner in its sole discretion, the General Partner
and the Retaining Withdrawn Partner may agree to have the Partnership acquire
such GP-Related Partner Interest without the approval of the other Partners;
provided, that the General Partner shall reflect in the books and records of the
Partnership the terms of any acquisition pursuant to this sentence.

(g) The General Partner may elect, in lieu of payment in cash of any amount
payable to a Withdrawn Partner pursuant to paragraph (e) above, to have the
Partnership issue to the Withdrawn Partner a subordinated promissory note and/or
to distribute in kind to the Withdrawn Partner such Withdrawn Partner’s pro rata
share (as determined by the General Partner) of any securities or other
investments of the Partnership in relation to such Partner’s GP-Related Partner
Interest. If any securities or other investments are distributed in kind to a
Withdrawn Partner under this paragraph (g), the amount described in clause
(x) of paragraph (e)(i) shall be reduced by the value of such distribution as
valued on the latest balance sheet of the Partnership in accordance with
generally accepted accounting principles or, if not appearing on such balance
sheet, as reasonably determined by the General Partner.

(h) [Intentionally omitted].

(i) Within 120 days after each Settlement Date, the General Partner shall submit
to the Withdrawn Partner a statement of the settlement of such Withdrawn
Partner’s GP-Related Partner Interest in the Partnership pursuant to this
Section 6.5 together with any cash payment, subordinated promissory note and in
kind distributions to be made to such Partner as shall be determined by the
General Partner. The General Partner shall submit to the Withdrawn Partner
supplemental statements with respect to additional amounts payable to or by the
Withdrawn Partner in respect of the settlement of his GP-Related Partner
Interest in the Partnership (e.g., payments in respect of GP-Related Investments
pursuant to paragraph (f) above

 

57



--------------------------------------------------------------------------------

or adjustments to reserves pursuant to paragraph (j) below) promptly after such
amounts are determined by the General Partner. To the fullest extent permitted
by law, such statements and the valuations on which they are based shall be
accepted by the Withdrawn Partner without examination of the accounting books
and records of the Partnership or other inquiry. Any amounts payable by the
Partnership to a Withdrawn Partner pursuant to this Section 6.5 shall be
subordinate in right of payment and subject to the prior payment or provision
for payment in full of claims of all present or future creditors of the
Partnership or any successor thereto arising out of matters occurring prior to
the applicable date of payment or distribution; provided that such Withdrawn
Partner shall otherwise rank pari passu in right of payment (x) with all persons
who become Withdrawn Partners and whose Withdrawal Date is within one year
before the Withdrawal Date of the Withdrawn Partner in question and (y) with all
persons who become Withdrawn Partners and whose Withdrawal Date is within one
year after the Withdrawal Date of the Withdrawn Partner in question.

(j) If the aggregate reserves established by the General Partner as of the
Settlement Date in making the foregoing calculations should prove, in the
determination of the General Partner, to be excessive or inadequate, the General
Partner may elect, but shall not be obligated, to pay the Withdrawn Partner or
his estate such excess, or to charge the Withdrawn Partner or his estate such
deficiency, as the case may be.

(k) Any amounts owed by the Withdrawn Partner to the Partnership at any time on
or after the Settlement Date (e.g., outstanding Partnership loans or advances to
such Withdrawn Partner) shall be offset against any amounts payable or
distributable by the Partnership to the Withdrawn Partner at any time on or
after the Settlement Date or shall be paid by the Withdrawn Partner to the
Partnership, in each case as determined by the General Partner. All cash amounts
payable by a Withdrawn Partner to the Partnership under this Section 6.5 shall
bear interest from the due date to the date of payment at a floating rate equal
to the lesser of (x) the rate of interest publicly announced from time to time
by JPMorgan Chase Bank, N.A., as its prime rate or (y) the maximum rate of
interest permitted by applicable law. The “due date” of amounts payable by a
Withdrawn Partner pursuant to Section 6.5(i) above shall be 120 days after a
Withdrawn Partner’s Settlement Date. The “due date” of amounts payable to or by
a Withdrawn Partner in respect of GP-Related Investments for which the Withdrawn
Partner has retained a percentage interest in accordance with paragraph
(f) above shall be 120 days after realization with respect to such GP-Related
Investment. The “due date” of any other amounts payable by a Withdrawn Partner
shall be 60 days after the date such amounts are determined to be payable.

(l) At the time of the settlement of any Withdrawn Partner’s GP-Related Partner
Interest in the Partnership pursuant to this Section 6.5, the General Partner
may, to the fullest extent permitted by applicable law, impose any restrictions
it deems appropriate on the assignment, pledge, encumbrance or other transfer by
such Withdrawn Partner of any interest in any GP-Related Investment retained by
such Withdrawn Partner, any securities or other investments distributed in kind
to such Withdrawn Partner or such Withdrawn Partner’s right to any payment from
the Partnership.

 

58



--------------------------------------------------------------------------------

(m) If a Partner is required to Withdraw from the Partnership with respect to
such Partner’s GP-Related Partner Interest for Cause pursuant to Section 6.2(d),
then his GP-Related Partner Interest shall be settled in accordance with
paragraphs (a)-(r) of this Section 6.5; provided, however, that the General
Partner may elect (but shall not be required) to apply any or all the following
terms and conditions to such settlement:

(i) In settling the Withdrawn Partner’s interest in any GP-Related Investment in
which he has an interest as of his Settlement Date, the General Partner may
elect to (A) determine the GP-Related Unrealized Net Income (Loss) attributable
to each such GP-Related Investment as of the Settlement Date and allocate to the
appropriate GP-Related Capital Account of the Withdrawn Partner his allocable
share of such GP-Related Unrealized Net Income (Loss) for purposes of
calculating the aggregate balance of such Withdrawn Partner’s GP-Related Capital
Account pursuant to clause (x) of paragraph (e)(i) above, (B) credit or debit,
as applicable, the Withdrawn Partner with the balance of his GP-Related Capital
Account or portion thereof attributable to each such GP-Related Investment as of
his Settlement Date without giving effect to the GP-Related Unrealized Net
Income (Loss) from such GP-Related Investment as of his Settlement Date, which
shall be forfeited by the Withdrawn Partner or (C) apply the provisions of
paragraph (f) above, provided, that the maximum amount of GP-Related Net Income
(Loss) allocable to such Withdrawn Partner with respect to any GP-Related
Investment shall equal such Partner’s percentage interest of the GP-Related
Unrealized Net Income, if any, attributable to such GP-Related Investment as of
the Settlement Date (the balance of such GP-Related Net Income (Loss), if any,
shall be allocated as determined by the General Partner). The Withdrawn Partner
shall not have any continuing interest in any GP-Related Investment to the
extent an election is made pursuant to (A) or (B) above.

(ii) Any amounts payable by the Partnership to the Withdrawn Partner pursuant to
this Section 6.5 shall be subordinate in right of payment and subject to the
prior payment in full of claims of all present or future creditors of the
Partnership or any successor thereto arising out of matters occurring prior to
or on or after the applicable date of payment or distribution.

(n) The payments to a Withdrawn Partner pursuant to this Section 6.5 may be
conditioned on the compliance by such Withdrawn Partner with any lawful and
reasonable (under the circumstances) restrictions against engaging or investing
in a business competitive with that of the Partnership or any of its
subsidiaries and Affiliates for a period not exceeding two years determined by
the General Partner. Upon written notice to the General Partner, any Withdrawn
Partner who is subject to noncompetition restrictions established by the General
Partner pursuant to this paragraph (o) may elect to forfeit the principal amount
payable in the final installment of his subordinated promissory note, together
with interest to be accrued on such installment after the date of forfeiture, in
lieu of being bound by such restrictions.

(o) In addition to the foregoing, the General Partner shall have the right to
pay a Withdrawn Partner (other than the Cayman GP or the Delaware GP) a
discretionary additional payment in an amount and based upon such circumstances
and conditions as it determines to be relevant. The provisions of this
Section 6.5 shall apply to any Investor Limited Partner relating to another
Limited Partner, and to any transferee of any GP-Related Partner Interest of
such Partner pursuant to Section 6.3, if such Partner Withdraws from the
Partnership.

 

59



--------------------------------------------------------------------------------

(p) (i) The General Partner on behalf of the Partnership will assist a Withdrawn
Partner or his estate or guardian, as the case may be, in the settlement of the
Withdrawn Partner’s GP-Related Partner Interest in the Partnership. Third party
costs incurred by the Partnership in providing this assistance will be borne by
the Withdrawn Partner or his estate.

(ii) The General Partner on behalf of the Partnership may reasonably determine
in good faith to retain outside professionals to provide the assistance to
Withdrawn Partners or their estates or guardians, as referred to above. In such
instances, the Partnership will obtain the prior approval of a Withdrawn Partner
or his estate or guardian, as the case may be, prior to engaging such
professionals. If the Withdrawn Partner (or his estate or guardian) declines to
incur such costs, the Partnership will provide such reasonable assistance as and
when it can so as not to interfere with the Partnership’s day-to-day operating,
financial, tax and other related responsibilities to the Partnership and the
Partners.

(q) To the extent permitted by applicable law, each Limited Partner hereby
irrevocably appoints each General Partner as such Limited Partner’s true and
lawful agent, representative and attorney-in-fact, each acting alone, in such
Limited Partner’s name, place and stead, to make, execute, sign and file, on
behalf of such Limited Partner, any and all agreements, instruments, consents,
ratifications, documents and certificates which such General Partner deems
necessary or advisable in connection with any transaction or matter contemplated
by or provided for in Section 9.1 or this Section 6.5, including, without
limitation, the performance of any obligation of such Limited Partner or the
Partnership or the exercise of any right of such Limited Partner or the
Partnership. Such power of attorney is intended to secure an interest in
property, and, in addition, the obligations of each relevant Limited Partner
under this Agreement and, to the extent permitted by applicable law, shall
survive and continue in full force and effect notwithstanding the Withdrawal
from the Partnership of any Limited Partner for any reason and shall not be
affected by the death, disability or incapacity of such Limited Partner.

Section 6.6. Termination of Partnership. The General Partner may wind up and
subsequently dissolve the Partnership prior to the expiration of its term at any
time on notice of the dissolution date given to the other Partners and by filing
a notice pursuant to Section 15(3) of the Partnership Act. Upon the winding up
of the Partnership, and following the payment of creditors of the Partnership
and the making of provisions for the payment of any contingent, conditional or
unmatured claims known to the Partnership, the Partners’ respective interests in
the Partnership shall be valued and settled in accordance with the procedures
set forth in Sections 5.10, 6.5 and 8.1 and Article IX. The General Partner
shall be the liquidator (the “Liquidator”). In the event that the General
Partner is unable to serve as Liquidator, a liquidating trustee shall be chosen
by affirmative vote of a Majority in Interest of the Partners (excluding
Nonvoting Limited Partners).

Section 6.7. Certain Tax Matters. (a) All items of income, gain, loss, deduction
and credit of the Partnership shall be allocated among the Partners for U.S.
federal, State and local income tax purposes in the same manner as such items of
income, gain, loss, deduction and credit shall be allocated among the Partners
pursuant to this Agreement, except as may otherwise be provided herein or by the
Code or other applicable law. In the event there is a

 

60



--------------------------------------------------------------------------------

net decrease in partnership minimum gain or partner nonrecourse debt minimum
gain (determined in accordance with the principles of Regulations Sections 1.704
2(d) and 1.704 2(i)) during any taxable year of the Partnership, each Partner
shall be specially allocated items of Partnership income and gain for such year
(and, if necessary, subsequent years) in an amount equal to its respective share
of such net decrease during such year, determined pursuant to Regulations
Sections 1.704 2(g) and 1.704 2(i)(5). The items to be so allocated shall be
determined in accordance with Regulations Section 1.704 2(f). In addition, this
Agreement shall be considered to contain a “qualified income offset” as provided
in Regulations Section 1.704-1(b)(2)(ii)(d). Notwithstanding the foregoing, the
General Partner in its sole discretion shall make allocations for tax purposes
as may be needed to ensure that allocations are in accordance with the interests
of the Partners within the meaning of the Code and the Regulations. The General
Partner shall determine all matters concerning allocations for tax purposes not
expressly provided for herein in its sole discretion.

(b) The General Partner shall cause to be prepared all U.S. federal, State and
local tax returns of the Partnership for each year for which such returns are
required to be filed and, after approval of such returns by the General Partner,
shall cause such returns to be timely filed. The General Partner shall determine
the appropriate treatment of each item of income, gain, loss, deduction and
credit of the Partnership and the accounting methods and conventions under the
tax laws of the United States, the several States and other relevant
jurisdictions as to the treatment of any such item or any other method or
procedure related to the preparation of such tax returns. The General Partner
may cause the Partnership to make or refrain from making any and all elections
permitted by such tax laws. Each Partner agrees that he shall not, unless he
provides prior notice of such action to the Partnership, (i) treat, on his
individual income tax returns, any item of income, gain, loss, deduction or
credit relating to his interest in the Partnership in a manner inconsistent with
the treatment of such item by the Partnership as reflected on the Form K-1 or
other information statement furnished by the Partnership to such Partner for use
in preparing his income tax returns or (ii) file any claim for refund relating
to any such item based on, or which would result in, such inconsistent
treatment. In respect of an income tax audit of any tax return of the
Partnership, the filing of any amended return or claim for refund in connection
with any item of income, gain, loss, deduction or credit reflected on any tax
return of the Partnership, or any administrative or judicial proceedings arising
out of or in connection with any such audit, amended return, claim for refund or
denial of such claim, (A) the Tax Matters Partner (as defined below) shall be
authorized to act for, and his decision shall be final and binding upon, the
Partnership and all Partners except to the extent a Partner shall properly elect
to be excluded from such proceeding pursuant to the Code, (B) all expenses
incurred by the Tax Matters Partner in connection therewith (including, without
limitation, attorneys’, accountants’ and other experts’ fees and disbursements)
shall be expenses of the Partnership and (C) no Partner shall have the right to
(1) participate in the audit of any Partnership tax return, (2) file any amended
return or claim for refund in connection with any item of income, gain, loss,
deduction or credit reflected on any tax return of the Partnership (unless he
provides prior notice of such action to the Partnership as provided above),
(3) participate in any administrative or judicial proceedings conducted by the
Partnership or the Tax Matters Partner arising out of or in connection with any
such audit, amended return, claim for refund or denial of such claim, or
(4) appeal, challenge or otherwise protest any adverse findings in any such
audit conducted by the Partnership or the Tax Matters Partner or with respect to
any such amended return or claim for refund filed by the Partnership or the Tax
Matters Partner or in

 

61



--------------------------------------------------------------------------------

any such administrative or judicial proceedings conducted by the Partnership or
the Tax Matters Partner. The Partnership and each Partner hereby designate any
Partner selected by the General Partner as the “tax matters partner” for
purposes of Section 6231(a)(7) of the Code (the “Tax Matters Partner”). To the
fullest extent permitted by applicable law, each Partner agrees to indemnify and
hold harmless the Partnership and all other Partners from and against any and
all liabilities, obligations, damages, deficiencies and expenses resulting from
any breach or violation by such Partner of the provisions of this Section 6.8
and from all actions, suits, proceedings, demands, assessments, judgments, costs
and expenses, including reasonable attorneys’ fees and disbursements, incident
to any such breach or violation.

(c) Each individual Partner shall provide to the Partnership copies of each U.S.
federal, State and local income tax return of such Partner (including any
amendment thereof) within 30 days after filing such return.

Section 6.8. Special Basis Adjustments. In connection with any assignment or
transfer of a Partnership interest permitted by the terms of this Agreement, the
General Partner may cause the Partnership, on behalf of the Partners and at the
time and in the manner provided in Code Regulations Section 1.754-1(b), to make
an election to adjust the basis of the Partnership’s property in the manner
provided in Sections 734(b) and 743(b) of the Code.

ARTICLE VII

CAPITAL COMMITMENT INTERESTS; CAPITAL CONTRIBUTIONS;

ALLOCATIONS; DISTRIBUTIONS

Section 7.1. Capital Commitment Interests, etc.

(a) (i) This Article VII and Article VIII hereof set forth certain terms and
conditions with respect to the Capital Commitment Partner Interests and the
Capital Commitment BREP Asia Interest and matters related to the Capital
Commitment Partner Interests and the Capital Commitment BREP Asia Interest.
Except as otherwise expressly provided in this Article VII or in Article VIII,
the terms and provisions of this Article VII and Article VIII shall not apply to
the GP-Related Partner Interests or the GP-Related BREP Asia Interest.

(ii) Each Partner (other than the Cayman GP), severally, agrees to make
contributions of capital to the Partnership (“Capital Commitment-Related Capital
Contributions”) as required to fund the Partnership’s direct or indirect capital
contributions to BREP Asia, in respect of the Capital Commitment BREP Asia
Interest, if any, and the related Capital Commitment BREP Asia Commitment, if
any. No Partner shall be obligated to make Capital Commitment-Related Capital
Contributions to the Partnership in an amount in excess of such Partner’s
Capital Commitment-Related Commitment. The Commitment Agreements and SMD
Agreements, if any, of the Partners may include provisions with respect to the
foregoing matters. It is understood that a Partner will not necessarily
participate in each Capital Commitment Investment (which may include additional
amounts invested in an existing Capital Commitment Investment) nor will a
Partner necessarily have the same Capital Commitment Profit

 

62



--------------------------------------------------------------------------------

Sharing Percentage with respect to (i) the Partnership’s portion of the Capital
Commitment BREP Asia Commitment, if any, or (ii) the making of each Capital
Commitment Investment in which such Partner participates; provided, that this in
no way limits the terms of any Commitment Agreement or SMD Agreement. In
addition, nothing contained herein shall be construed to give any Partner the
right to obtain financing with respect to the purchase of any Capital Commitment
Interest, and nothing contained herein shall limit or dictate the terms upon
which the General Partner and its Affiliates may provide such financing. The
acquisition of a Capital Commitment Interest by a Partner shall be evidenced by
receipt by the Partnership of funds equal to such Partner’s Capital
Commitment-Related Commitment then due with respect to such Capital Commitment
Interest and such appropriate documentation as the General Partner may submit to
the Partners from time to time.

(b) The General Partner or one of its Affiliates (in such capacity, the
“Advancing Party”) may in its sole discretion advance to any Limited Partner
(including any additional Partner admitted to the Partnership pursuant to
Section 6.1 but excluding any Partners that are also executive officers of The
Blackstone Group L.P. or any Affiliate thereof) all or any portion of the
Capital Commitment-Related Capital Contributions due to the Partnership from
such Limited Partner with respect to any Capital Commitment Investment (“Firm
Advances”). Each such Limited Partner shall pay to the Advancing Party interest
on each Firm Advance from the date of such Firm Advance until the repayment
thereof by such Limited Partner. Each Firm Advance shall be repayable in full,
including accrued interest to the date of such repayment, upon prior written
notice by the Advancing Party. The making and repayment of each Firm Advance
shall be recorded in the books and records of the Partnership, and such
recording shall be conclusive evidence of each such Firm Advance, binding on the
Limited Partner and the Advancing Party absent manifest error. Except as
provided below, the interest rate applicable to a Firm Advance shall equal the
cost of funds of the Advancing Party at the time of the making of such Firm
Advance. The Advancing Party shall inform any Limited Partner of such rate upon
such Limited Partner’s request; provided, that such interest rate shall not
exceed the maximum interest rate allowable by applicable law; provided further,
that amounts that are otherwise payable to such Limited Partner pursuant to
Section 7.4(a) shall be used to repay such Firm Advance (including interest
thereon). The Advancing Party may, in its sole discretion, change the terms of
Firm Advances (including the terms contained herein) and/or discontinue the
making of Firm Advances; provided, that (i) the Advancing Party shall notify the
relevant Limited Partners of any material changes to such terms and (ii) the
interest rate applicable to such Firm Advances and overdue amounts thereon shall
not exceed the maximum interest rate allowable by applicable law.

(c) The Cayman GP shall have no Capital Commitment-Related Commitment and no
Capital Commitment Profit Sharing Percentage. The Capital Commitment Profit
Sharing Percentage of the Delaware GP with respect to any Capital Commitment
Investment will rank pari passu with those of the Limited Partners participating
in the same Capital Commitment Investment.

 

63



--------------------------------------------------------------------------------

Section 7.2. Capital Commitment Capital Accounts.

(a) There shall be established for each Partner (other than the Cayman GP) on
the books of the Partnership as of the date of formation of the Partnership, or
such later date on which such Partner is admitted to the Partnership, and on
each such other date as such Partner first acquires a Capital Commitment
Interest in a particular Capital Commitment Investment, a Capital Commitment
Capital Account for each Capital Commitment Investment in which such Partner
acquires a Capital Commitment Interest on such date. Each Capital
Commitment-Related Capital Contribution of a Partner shall be credited to the
appropriate Capital Commitment Capital Account of such Partner on the date such
Capital Commitment-Related Capital Contribution is paid to the Partnership.
Capital Commitment Capital Accounts shall be adjusted to reflect any transfer of
a Partner’s interest in the Partnership related to his Capital Commitment
Partner Interest, as provided in this Agreement.

(b) A Partner shall not have any obligation to the Partnership or to any other
Partner to restore any negative balance in the Capital Commitment Capital
Account of such Partner. Until distribution of any such Partner’s interest in
the Partnership with respect to a Capital Commitment Interest as a result of the
disposition by the Partnership of the related Capital Commitment Investment and
in whole upon the winding up and dissolution of the Partnership, neither such
Partner’s Capital Commitment Capital Accounts nor any part thereof shall be
subject to withdrawal or redemption except with the consent of the General
Partner.

Section 7.3. Allocations.

(a) Capital Commitment Net Income (Loss) of the Partnership for each Capital
Commitment Investment shall be allocated to the related Capital Commitment
Capital Accounts of all the Partners (including the Delaware GP, but excluding
the Cayman GP) participating in such Capital Commitment Investment in proportion
to their respective Capital Commitment Profit Sharing Percentages for such
Capital Commitment Investment. Capital Commitment Net Income (Loss) on any
Unallocated Capital Commitment Interest shall be allocated to each Partner in
the proportion which such Partner’s aggregate Capital Commitment Capital
Accounts bear to the aggregate Capital Commitment Capital Accounts of all
Partners; provided, that if any Partner makes the election provided for in
Section 7.6, Capital Commitment Net Income (Loss) of the Partnership for each
Capital Commitment Investment shall be allocated to the related Capital
Commitment Capital Accounts of all the Partners participating in such Capital
Commitment Investment who do not make such election in proportion to their
respective Capital Commitment Profit Sharing Percentages for such Capital
Commitment Investment.

(b) Any special costs relating to distributions pursuant to Section 7.6 or
Section 7.7 shall be specially allocated to the electing Limited Partner.

(c) Notwithstanding the foregoing, the General Partner may make such allocations
as it deems reasonably necessary to give economic effect to the provisions of
this Agreement, taking into account facts and circumstances as the General
Partner deems reasonably necessary for this purpose.

 

64



--------------------------------------------------------------------------------

Section 7.4. Distributions.

(a) Each Limited Partner’s allocable portion of Capital Commitment Net Income
received from his Capital Commitment Investments, distributions to such Limited
Partner that constitute returns of capital, and other Capital Commitment Net
Income of the Partnership (including without limitation Capital Commitment Net
Income attributable to Unallocated Capital Commitment Interests) during a fiscal
year of the Partnership will be credited to payment of the Investor Notes to the
extent required below as of the last day of such fiscal year (or on such earlier
date as related distributions are made in the sole discretion of the General
Partner) with any cash amount distributable to such Limited Partner pursuant to
clauses (ii) and (vii) below to be distributed within 45 days after the end of
each fiscal year of the Partnership (or in each case on such earlier date as
selected by the General Partner in its sole discretion) as follows (subject to
Section 7.4(c) below):

(i) First, to the payment of interest then due on all Investor Notes (relating
to Capital Commitment Investments or otherwise) of such Limited Partner (to the
extent Capital Commitment Net Income and distributions or payments from Other
Sources do not equal or exceed all interest payments due, the selection of those
of such Limited Partner’s Investor Notes upon which interest is to be paid and
the division of payments among such Investor Notes to be determined by the
Lender or Guarantor);

(ii) Second, to distribution to the Limited Partner of an amount equal to the
U.S. federal, State and local income taxes on income of the Partnership
allocated to such Limited Partner for such year in respect of such Limited
Partner’s Capital Commitment Partner Interest (the aggregate amount of any such
distribution shall be determined by the General Partner, subject to the
limitation that the minimum aggregate amount of such distribution be the tax
that would be payable if the taxable income of the Partnership related to all
Partners’ Capital Commitment Partner Interests were all allocated to an
individual subject to the then-prevailing maximum U.S. federal, New York State
and New York City tax rates (taking into account the extent to which such
taxable income allocated by the Partnership was composed of long-term capital
gains and the deductibility of State and local income taxes for U.S. federal
income tax purposes)); provided, that additional amounts shall be paid to the
Limited Partner pursuant to this clause (ii) to the extent that such amount
reduces the amount otherwise distributable to the Limited Partner pursuant to a
comparable provision in any other BCE Agreement and there are not sufficient
amounts to fully satisfy such provision from the relevant partnership or other
entity; provided further, that amounts paid pursuant to the provisions in such
other BCE Agreements comparable to the immediately preceding proviso shall
reduce those amounts otherwise distributable to the Limited Partner pursuant to
provisions in such other BCE Agreements that are comparable to this clause (ii);

(iii) Third, to the payment in full of the principal amount of the Investor Note
financing (A) any Capital Commitment Investment disposed of during or prior to
such fiscal year or (B) any BCE Investments (other than Capital Commitment
Investments) disposed of during or prior to such fiscal year, to the extent not
repaid from Other Sources;

(iv) Fourth, to the return to such Limited Partner of (A) all Capital
Commitment-Related Capital Contributions made in respect of the Capital
Commitment

 

65



--------------------------------------------------------------------------------

Interest to which any Capital Commitment Investment disposed of during or prior
to such fiscal year relates or (B) all capital contributions made to any
Blackstone Collateral Entity (other than the Partnership) in respect of
interests therein relating to BCE Investments (other than Capital Commitment
Investments) disposed of during or prior to such fiscal year (including all
principal paid on the related Investor Notes), to the extent not repaid from
amounts of Other Sources (other than amounts of Capital Commitment Partner
Carried Interest);

(v) Fifth, to the payment of principal (including any previously deferred
amounts) then owing under all other Investor Notes of such Limited Partner
(including those unrelated to the Partnership), the selection of those of such
Limited Partner’s Investor Notes to be repaid and the division of payments among
such Investor Notes to be determined by the Lender or Guarantor;

(vi) Sixth, up to 50% of any Capital Commitment Net Income remaining after
application pursuant to clauses (i) through (v) above shall be applied pro rata
to prepayment of principal of all remaining Investor Notes of such Limited
Partner (including those unrelated to the Partnership), the selection of those
of such Limited Partner’s Investor Notes to be repaid, the division of payments
among such Investor Notes and the percentage of remaining Capital Commitment Net
Income to be applied thereto to be determined by the Lender or Guarantor; and

(vii) Seventh, to such Limited Partner to the extent of any amount of Capital
Commitment Net Income remaining after making the distributions in clauses
(i) through (vi) above, and such amount is not otherwise required to be applied
to Investor Notes pursuant to the terms thereof.

To the extent there is a partial disposition of a Capital Commitment Investment
or any other BCE Investment, as applicable, the payments in clauses (iii) and
(iv) above shall be based on that portion of the Capital Commitment Investment
or other BCE Investment, as applicable, disposed of, and the principal amount
and related interest payments of such Investor Note shall be adjusted to reflect
such partial payment so that there are equal payments over the remaining term of
the related Investor Note. For a Limited Partner who is no longer an employee or
officer of Blackstone, distributions shall be made pursuant to clauses
(i) through (iii) above, and then, unless the General Partner or its Affiliate
has exercised its rights pursuant to Section 8.1 hereof, any remaining income or
other distribution in respect of such Limited Partner’s Capital Commitment
Partner Interest shall be applied to the prepayment of the outstanding Investor
Notes of such Limited Partner, until all such Limited Partner’s Investor Notes
have been repaid in full, with any such income or other distribution remaining
thereafter distributed to such Limited Partner.

Distributions of Capital Commitment Net Income may be made at any other time at
the discretion of the General Partner. At the General Partner’s discretion, any
amounts distributed to a Limited Partner in respect of such Limited Partner’s
Capital Commitment Partner Interest will be net of any interest and principal
payable on his Investor Notes for the full period in respect of which the
distribution is made. A distribution of Capital Commitment Net Income to the
Delaware GP shall be made contemporaneously with each distribution of Capital
Commitment Net Income to or for the accounts of the Limited Partners.

 

66



--------------------------------------------------------------------------------

(b) [Intentionally omitted]

(c) To the extent that the foregoing Partnership distributions and distributions
and payments from Other Sources are insufficient to satisfy any principal and/or
interest due on Investor Notes, and to the extent that the General Partner in
its sole discretion elects to apply this paragraph (c) to any individual
payments due, such unpaid interest will be added to the remaining principal
amount of such Investor Notes and shall be payable on the next scheduled
principal payment date (along with any deferred principal and any principal and
interest due on such date); provided, that such deferral shall not apply to a
Limited Partner that is no longer an employee or officer of Blackstone. All
unpaid interest on such Investor Notes shall accrue interest at the interest
rate then in effect for such Investor Notes.

(d) [Intentionally omitted.]

(e) The Capital Commitment Capital Account of each Partner shall be reduced by
the amount of any distribution to such Partner pursuant to this Section 7.4.

(f) At any time that a sale, exchange, transfer or other disposition of a
portion of a Capital Commitment Investment is being considered by the
Partnership or BREP Asia (a “Capital Commitment Disposable Investment”), at the
election of the General Partner each Partner’s Capital Commitment Interest with
respect to such Capital Commitment Investment shall be vertically divided into
two separate Capital Commitment Interests, a Capital Commitment Interest
attributable to the Capital Commitment Disposable Investment (a Partner’s
“Capital Commitment Class B Interest”), and a Capital Commitment Interest
attributable to such Capital Commitment Investment excluding the Capital
Commitment Disposable Investment (a Partner’s “Capital Commitment Class A
Interest”). Distributions (including those resulting from a direct or indirect
sale, transfer, exchange or other disposition by the Partnership) relating to a
Capital Commitment Disposable Investment shall be made only to holders of
Capital Commitment Class B Interests with respect to such Capital Commitment
Investment in accordance with their respective Capital Commitment Profit Sharing
Percentages relating to such Capital Commitment Class B Interests, and
distributions (including those resulting from the direct or indirect sale,
transfer, exchange or other disposition by the Partnership) relating to a
Capital Commitment Investment excluding such Capital Commitment Disposable
Investment shall be made only to holders of Capital Commitment Class A Interests
with respect to such Capital Commitment Investment in accordance with their
respective Capital Commitment Profit Sharing Percentages relating to such
Capital Commitment Class A Interests.

(g) (i) If the Partnership is obligated under the Giveback Provisions to
contribute to BREP Asia (or to the limited partners of BREP Asia) all or a
portion of a Giveback Amount with respect to the Capital Commitment BREP Asia
Interest, directly or indirectly, (the amount of any such obligation of the
Partnership being herein called a “Capital Commitment Giveback Amount”), the
Partnership shall call for such amounts as are necessary to satisfy such
obligation of the Partnership as determined by the General Partner, in which
case each Partner and Withdrawn Partner shall contribute to the Partnership, in
cash, when and as called by the

 

67



--------------------------------------------------------------------------------

General Partner, such an amount of prior distributions by the Partnership with
respect to the Capital Commitment BREP Asia Interest (the “Capital Commitment
Recontribution Amount”) which equals such Partner’s pro rata share of prior
distributions in connection with (a) the Capital Commitment BREP Asia Investment
giving rise to the Capital Commitment Giveback Amount, (b) if the amounts
contributed pursuant to clause (a) above are insufficient to satisfy such
Capital Commitment Giveback Amount, Capital Commitment BREP Asia Investments
other than the one giving rise to such obligation, and (c) if the Capital
Commitment Giveback Amount pursuant to an applicable BREP Asia Agreement is
unrelated to a specific Capital Commitment BREP Asia Investment, all Capital
Commitment BREP Asia Investments. Each Partner shall promptly contribute to the
Partnership upon notice thereof such Partner’s Capital Commitment Recontribution
Amount. Prior to such time, the Partnership may, in the General Partner’s
discretion (but shall be under no obligation to), provide notice that in the
General Partner’s judgment, the potential obligations in respect of the Capital
Commitment Giveback Amount will probably materialize (and an estimate of the
aggregate amount of such obligations).

(ii) (A) In the event any Partner (a “Capital Commitment Defaulting Party”)
fails to recontribute all or any portion of such Capital Commitment Defaulting
Party’s Capital Commitment Recontribution Amount for any reason, the General
Partner shall require all other Partners and Withdrawn Partners to contribute,
on a pro rata basis (based on each of their respective Capital Commitment Profit
Sharing Percentages), such amounts as are necessary to fulfill the Capital
Commitment Defaulting Party’s obligation to pay such Capital Commitment
Defaulting Party’s Capital Commitment Recontribution Amount (a “Capital
Commitment Deficiency Contribution”) if the General Partner determines in its
good faith judgment that the Partnership will be unable to collect such amount
in cash from such Capital Commitment Defaulting Party for payment of the Capital
Commitment Giveback Amount at least 20 Business Days prior to the latest date
that the Partnership is permitted to pay the Capital Commitment Giveback Amount;
provided, that no Partner shall as a result of such Capital Commitment
Deficiency Contribution be required to contribute an amount in excess of 150% of
the amount of the Capital Commitment Recontribution Amount initially requested
from such Partner in respect of such default. Thereafter, the General Partner
shall determine in its good faith judgment that the Partnership should either
(1) not attempt to collect such amount in light of the costs associated
therewith, the likelihood of recovery and any other factors considered relevant
in the good faith judgment of the General Partner or (2) pursue any and all
remedies (at law or equity) available to the Partnershipor the General Partner
against the Capital Commitment Defaulting Party, the cost of which shall be a
Partnership expense to the extent not ultimately reimbursed by the Capital
Commitment Defaulting Party. It is agreed that the Partnership shall have the
right (effective upon such Capital Commitment Defaulting Party becoming a
Capital Commitment Defaulting Party) to set-off as appropriate and apply against
such Capital Commitment Defaulting Party’s Capital Commitment Recontribution
Amount any amounts otherwise payable to the Capital Commitment Defaulting Party
by the Partnership or any Affiliate thereof. Each Partner hereby grants to the
General Partner a security interest, effective upon such Partner becoming a
Capital Commitment Defaulting Party, in all accounts receivable and other rights
to receive payment from the Partnership or any Affiliate of the General Partner
and agrees that, upon the effectiveness of such security interest, the General
Partner may sell, collect or otherwise realize upon such collateral. In
furtherance of the

 

68



--------------------------------------------------------------------------------

foregoing, each Partner hereby appoints the General Partner as its true and
lawful attorney-in-fact with full irrevocable power and authority, in the name
of such Partner or in the name of the Partnership, to take any actions which may
be necessary to accomplish the intent of the immediately preceding sentence. The
General Partner shall be entitled to collect interest on the Capital Commitment
Recontribution Amount of a Capital Commitment Defaulting Party from the date
such Capital Commitment Recontribution Amount was required to be contributed to
the Partnership at a rate equal to the Default Interest Rate.

 

  (B) Any Partner’s failure to make a Capital Commitment Deficiency Contribution
shall cause such Partner to be a Capital Commitment Defaulting Party with
respect to such amount.

(iii) A Partner’s obligation to make contributions to the Partnership under this
0 shall survive the termination of the Partnership.

Section 7.5. Valuations. Capital Commitment Investments shall be valued annually
as of the end of each year (and at such other times as deemed appropriate by the
Partnership) in accordance with the principles utilized by the Partnership (or
any other Affiliate of the Partnership that is a general partner of BREP Asia)
in valuing investments of BREP Asia or, in the case of investments not held by
BREP Asia, in the good faith judgment of the General Partner, subject in each
case to the second proviso of the immediately succeeding sentence. The value of
any Capital Commitment Interest as of any date (the “Capital Commitment Value”)
shall be based on the value of the underlying Capital Commitment Investment as
set forth above; provided, that the Capital Commitment Value may be determined
as of an earlier date if determined appropriate by the General Partner in good
faith; provided further, that such value may be adjusted by the General Partner
to take into account factors relating solely to the value of a Capital
Commitment Interest (as compared to the value of the underlying Capital
Commitment Investment), such as restrictions on transferability, the lack of a
market for such Capital Commitment Interest and lack of control of the
underlying Capital Commitment Investment. To the full extent permitted by
applicable law such valuations shall be final and binding on all Partners;
provided further, that the immediately preceding proviso shall not apply to any
Capital Commitment Interests held by a person who is or was at any time a direct
member of a General Partner.

Section 7.6. Disposition Election.

(a) At any time prior to the date of the Partnership’s execution of a definitive
agreement to dispose of a Capital Commitment Investment, the General Partner may
in its sole discretion permit a Partner to retain all or any portion of its pro
rata share of such Capital Commitment Investment (as measured by such Partner’s
Capital Commitment Profit Sharing Percentage in such Capital Commitment
Investment). If the General Partner so permits, such Partner shall instruct the
General Partner in writing prior to such date (i) not to dispose of all or any
portion of such Partner’s pro rata share of such Capital Commitment Investment
(the “Retained Portion”) and (ii) either to (A) distribute such Retained Portion
to such Partner on the closing date of such disposition or (B) retain such
Retained Portion in the Partnership on behalf of such Partner until such time as
such Partner shall instruct the General Partner upon 5 days’

 

69



--------------------------------------------------------------------------------

notice to distribute such Retained Portion to such Partner. Such Partner’s
Capital Commitment Capital Account shall not be adjusted in any way to reflect
the retention in the Partnership of such Retained Portion or the Partnership’s
disposition of other Partners’ pro rata shares of such Capital Commitment
Investment; provided, that such Partner’s Capital Commitment Capital Account
shall be adjusted upon distribution of such Retained Portion to such Partner or
upon distribution of proceeds with respect to a subsequent disposition thereof
by the Partnership.

(b) No distribution of such Retained Portion shall occur unless any Investor
Notes relating thereto shall have been paid in full prior to or simultaneously
with such distribution.

Section 7.7. Capital Commitment Special Distribution Election.

(a) From time to time during the term of this Agreement, the General Partner may
in its sole discretion, upon receipt of a written request from a Partner,
distribute to such Partner any portion of its pro rata share of a Capital
Commitment Investment (as measured by such Partner’s Capital Commitment Profit
Sharing Percentage in such Capital Commitment Investment) (a “Capital Commitment
Special Distribution”). Such Partner’s Capital Commitment Capital Account shall
be adjusted upon distribution of such Capital Commitment Special Distribution.

(b) No Capital Commitment Special Distributions shall occur unless any Investor
Notes relating thereto shall have been paid in full prior to or simultaneously
with such Capital Commitment Special Distribution.

ARTICLE VIII

WITHDRAWAL; ADMISSION OF NEW PARTNERS

Section 8.1. Limited Partner Withdrawal; Repurchase of Capital Commitment
Interests.

(a) Capital Commitment Interests (or a portion thereof) that were financed by
Investor Notes will be treated as Non-Contingent for purposes hereof based upon
the proportion of (a) the sum of Capital Commitment-Related Capital
Contributions not financed by Investor Notes with respect to such Capital
Commitment Interest and principal payments on the related Investor Notes to
(b) the sum of the Capital Commitment-Related Capital Contributions not financed
by Investor Notes with respect to such Capital Commitment Interest, the original
principal amount of such Investor Notes and all deferred amounts of interest
which from time to time comprise part of the principal amount of such Investor
Notes. A Limited Partner may prepay a portion of any outstanding principal on
the Investor Notes; provided, that in the event that a Limited Partner prepays
all or any portion of the principal amount of the Investor Notes within nine
months prior to the date on which such Limited Partner is no longer an employee
or officer of Blackstone, the Partnership (or its designee) shall have the
right, in its sole discretion, to purchase the Capital Commitment Interest that
became Non-Contingent as a result of such prepayment; provided further, that the
purchase price for such Capital Commitment Interest shall be determined in
accordance with the determination of the purchase price of a Limited Partner’s

 

70



--------------------------------------------------------------------------------

Contingent Capital Commitment Interests as set forth in paragraph (b) below.
Prepayments made by a Limited Partner shall apply pro rata against all of such
Limited Partner’s Investor Notes; provided, that such Limited Partner may
request that such prepayments be applied only to Investor Notes related to BCE
Investments that are related to one or more Blackstone Collateral Entities
specified by such Limited Partner. Except as expressly provided herein, Capital
Commitment Interests that were not financed in any respect with Investor Notes
shall be treated as Non-Contingent Capital Commitment Interests.

(b) (i) Upon a Limited Partner ceasing to be an officer or employee of the
General Partner or any of its Affiliates, other than as a result of such Limited
Partner dying or suffering a Total Disability, such Limited Partner (the
“Withdrawn Partner”) and the Partnership or any other person designated by the
General Partner shall each have the right (exercisable by the Withdrawn Partner
within 30 days and by the Partnership or its designee(s) within 45 days after
such Limited Partner’s ceasing to be such an officer or employee) or any time
thereafter, upon 30 days’ notice, but not the obligation, to require (subject to
the prior consent of the General Partner, such consent not to be unreasonably
withheld or delayed) the Partnership, subject to the Partnership Act, to buy (in
the case of exercise of such right by such Withdrawn Partner) or the Withdrawn
Partner to sell (in the case of exercise of such right by the Partnership or its
designee(s)) all (but not less than all) such Withdrawn Partner’s Contingent
Capital Commitment Interests.

(ii) The purchase price for each such Contingent Capital Commitment Interest
shall be an amount equal to the lesser of (A) the Adjusted Unpaid Principal
Amount (as hereinafter defined) with respect to such Contingent Capital
Commitment Interest at the date of the purchase of such Contingent Capital
Commitment Interest by the Partnership or its designee(s), or (B) the Capital
Commitment Value of such Contingent Capital Commitment Interest (determined in
good faith by the General Partner as of the most recent valuation prior to the
date of the purchase of such Contingent Capital Commitment Interest by the
Partnership or its designee(s)).

(iii) The “Adjusted Unpaid Principal Amount” with respect to any Contingent
Capital Commitment Interest at the date of any such purchase means the sum of
(A) the outstanding principal amount of the related Investor Note(s) plus
accrued interest thereon to the date of such purchase (such portion of the
purchase price to be paid in cash) and (B) an additional amount (the “Adjustment
Amount”) equal to (x) all interest paid by the Limited Partner on the portion of
the principal amount of such Investor Note(s) relating to the portion of the
related Capital Commitment Interest remaining Contingent and to be repurchased,
plus (y) all Capital Commitment Net Losses allocated to the Withdrawn Partner on
such Contingent portion of such Capital Commitment Interest, minus (z) all
Capital Commitment Net Income allocated to the Withdrawn Partner on such
Contingent portion of such Capital Commitment Interest; provided, that, if the
Withdrawn Partner was terminated from employment or as an officer for Cause, all
amounts referred to in clause (x) or (y) of the Adjustment Amount, in the
General Partner’s sole discretion, may be deemed to equal zero. The Adjustment
Amount shall, if positive, be payable by the holders of the purchased Capital
Commitment Interests to the Withdrawn Partner from the next Capital Commitment
Net Income received by such holders on the Contingent portion of such Withdrawn
Partner’s

 

71



--------------------------------------------------------------------------------

Capital Commitment Interests at the time such Capital Commitment Net Income is
received. If the Adjustment Amount is negative, it shall be payable to the
holders of the purchased Capital Commitment Interest by the Withdrawn Partner
(A) from the next Capital Commitment Net Income on the Non-Contingent portion of
the Withdrawn Partner’s Capital Commitment Interests at the time such Capital
Commitment Net Income is received by the Withdrawn Partner , or (B) if the
Partnership or its designee(s) elects to purchase such Withdrawn Partner’s
Non-Contingent Capital Commitment Interests, in cash by the Withdrawn Partner at
the time of such purchase; provided, that the General Partner and its Affiliates
may offset any amounts otherwise owing to a Withdrawn Partner against any
Adjustment Amount owed by such Withdrawn Partner. Until so paid, such remaining
Adjustment Amount will not itself bear interest.

(iv) Upon such Limited Partner ceasing to be such an officer or employee, all
Investor Notes shall become fully recourse to the Withdrawn Partner in his or
her individual capacity (whether or not the Withdrawn Partner or the Partnership
or its designee(s) exercises the right to require repurchase of the Withdrawn
Partner’s Contingent Capital Commitment Interests).

(v) If, at any time, the Withdrawn Partner or the Partnership or its designee(s)
exercises the right to require repurchase of such Limited Partner’s Contingent
Capital Commitment Interests, then, at the time of such repurchase of such
Contingent Capital Commitment Interests, the related Investor Note(s) shall
become due and payable in full.

(vi) If neither the Withdrawn Partner nor the Partnership or its designee(s)
exercises the right to require repurchase of such Contingent Capital Commitment
Interests, then the Withdrawn Partner shall retain the Contingent Capital
Commitment Interests and the related Investor Note(s) shall remain outstanding,
shall be payable in accordance with their remaining original maturity
schedule(s) and shall be prepayable at any time by the Withdrawn Partner at his
or her option, and the General Partner shall apply such prepayments against
outstanding Investor Notes on a pro rata basis; provided that upon any
repurchase of a Withdrawn Partner’s Contingent Capital Commitment Interests, the
related Investor Note(s) shall become due and payable in full.

(vii) To the extent that another Partner purchases a portion of a Capital
Commitment Interest of a Withdrawn Partner, the purchasing Partner’s Capital
Commitment Capital Account and Capital Commitment Profit Sharing Percentage for
such Capital Commitment Investment shall be correspondingly increased.

(c) Upon the occurrence of a Final Event with respect to any Limited Partner,
such Limited Partner shall thereupon cease to be a Partner with respect to such
Limited Partner’s Capital Commitment Partner Interest. If such a Final Event
shall occur, no Successor in Interest to any such Limited Partner shall for any
purpose hereof become or be deemed to become a Partner. The sole right, as
against the Partnership and the remaining Partners, acquired hereunder by, or
resulting hereunder to, a Successor in Interest to any Partner shall be to
receive any distributions and allocations with respect to such Limited Partner’s
Capital Commitment Partner Interest pursuant to Article VII and this Article
VIII (subject to the right of the

 

72



--------------------------------------------------------------------------------

Partnership to purchase the Capital Commitment Interests of such former Partner
pursuant to 0 or Section 8.1(d)), to the extent, at the time, in the manner and
in the amount otherwise payable to such Limited Partner had such a Final Event
not occurred, and no other right shall be acquired hereunder by, or shall result
hereunder to, a Successor in Interest to such Partner, whether by operation of
law or otherwise, and the Partnership shall be entitled to treat any Successor
in Interest to such Partner as the only person entitled to receive distributions
and allocations hereunder. Until distribution of any such Partner’s interest in
the Partnership upon the dissolution of the Partnership as provided in
Section 9.2, neither his or her Capital Commitment Capital Accounts nor any part
thereof shall be subject to withdrawal or redemption without the consent of the
General Partner. The Partnership shall be entitled to treat any Successor in
Interest to such Partner as the only person entitled to receive distributions
and allocations hereunder with respect to such Partner’s Capital Commitment
Partner Interest.

(d) If a Limited Partner dies or suffers a Total Disability, all Contingent
Capital Commitment Interests of such Partner shall be purchased by the
Partnership or its designee (within 30 days after the first date on which the
Partnership knows or has reason to know of such Limited Partner’s death or Total
Disability) as provided in Section 8.1(b) (and the purchase price for such
Contingent Capital Commitment Interests shall be determined in accordance with
Section 8.1(b) except that any Adjustment Amount shall be payable by or to such
Limited Partner, or, as applicable, such Limited Partner’s estate, personal
representative or other Successor-in-Interest, in cash), and any Investor Notes
financing such Contingent Capital Commitment Interests shall thereupon be
prepaid as provided in Section 8.1(b). Upon such Limited Partner’s death or
Total Disability, any Investor Notes financing such Contingent Capital
Commitment Interests shall become fully recourse. In addition, in the case of
the death or Total Disability of a Limited Partner, if such Limited Partner, or,
as applicable, such Limited Partner’s estate, personal representative or other
Successor-in-Interest, so requests in writing within 180 days after the Limited
Partner’s death or ceasing to be an employee or member (directly or indirectly)
of the General Partner or any of its Affiliates by reason of Total Disability
(such requests shall not exceed one per calendar year), the Partnership or its
designee may but is not obligated to purchase for cash all (but not less than
all) Non-Contingent Capital Commitment Interests of such Limited Partner as of
the last day of the Partnership’s then current fiscal year at a price equal to
the Capital Commitment Value thereof as of the most recent valuation prior to
the date of purchase. Each Limited Partner shall be required to include
appropriate provisions in his or her will to reflect such provisions of this
Agreement. In addition, the General Partner may, in the sole discretion of the
General Partner, upon notice to such Limited Partner, or, as applicable, such
Limited Partner’s estate, personal representative or other
Successor-in-Interest, within 30 days after the first date on which the
Partnership knows or has reason to know of such Limited Partner’s death or Total
Disability, determine either (i) to distribute Securities or other property to
such Limited Partner, or, as applicable, such Limited Partner’s estate, personal
representative or other Successor-in-Interest, in exchange for such
Non-Contingent Capital Commitment Interests as provided in Section 8.1(e) or
(ii) to require sale of such Non-Contingent Capital Commitment Interests to the
Partnership or its designee as of the last day of any fiscal year of the
Partnership (or earlier period, as determined by the General Partner in its sole
discretion) for an amount in cash equal to the Capital Commitment Value thereof.

(e) In lieu of retaining a Withdrawn Partner as a Limited Partner with respect
to any Non-Contingent Capital Commitment Interests, the General Partner may, in
its sole

 

73



--------------------------------------------------------------------------------

discretion, by notice to such Withdrawn Partner within 45 days after his or her
ceasing to be an employee or officer of the General Partner or any of its
Affiliates, or at any time thereafter, upon 30 days written notice, determine
(1) to distribute to such Withdrawn Partner the pro rata portion of the
Securities or other property underlying such Withdrawn Partner’s Non-Contingent
Capital Commitment Interests, subject to any restrictions on distributions
associated with the Securities or other property, in satisfaction of his
Non-Contingent Capital Commitment Interests in the Partnership or (2) to cause,
as of the last day of any fiscal year of the Partnership (or earlier period, as
determined by the General Partner in its sole discretion), the Partnership or
another person designated by the General Partner (who may be itself another
Limited Partner or another Affiliate of the General Partner) to purchase all
(but not less than all) of such Withdrawn Partner’s Non-Contingent Capital
Commitment Interests for a price equal to the Capital Commitment Value thereof
(determined in good faith by the General Partner as of the most recent valuation
prior to the date of the purchase). The General Partner shall condition any
distribution or purchase of voting Securities pursuant to paragraph (d) above or
this paragraph (e) upon the Withdrawn Partner’s execution and delivery to the
Partnership of an appropriate irrevocable proxy, in favor of the Partnership or
its nominee, relating to such Securities.

(f) The General Partner for and on behalf of the Partnership may subsequently
transfer any Unallocated Capital Commitment Interest or portion thereof which is
purchased by it as described above to any other person approved by the General
Partner. In connection with such purchase or transfer or the purchase of a
Capital Commitment Interest or portion thereof by the Partnership’s designee(s),
Blackstone may loan all or a portion of the purchase price of the transferred or
purchased Capital Commitment Interest to the Partnership, the transferee or the
designee-purchaser(s), as applicable (excluding any of the foregoing who is an
executive officer of The Blackstone Group L.P. or any Affiliate thereof). To the
extent that a Withdrawn Partner’s Capital Commitment Interests (or portions
thereof) are repurchased by the Partnership and not transferred to or purchased
by another person, all or any portion of such repurchased Capital Commitment
Interests may, in the sole discretion of the General Partner, (i) be allocated
to each Partner already participating in the Capital Commitment Investment to
which the repurchased Capital Commitment Interest relates, (ii) be allocated to
each Partner in the Partnership, whether or not already participating in such
Capital Commitment Investment, and/or (iii) continue to be held by Partnership
itself as an unallocated Capital Commitment Investment (such Capital Commitment
Interests being herein called “Unallocated Capital Commitment Interests”). To
the extent that a Capital Commitment Interest is allocated to Partners as
provided in clause (i) and/or (ii) above, any indebtedness incurred by the
Partnership to finance such repurchase shall also be allocated to such Partners.
All such Capital Commitment Interests allocated to Limited Partners shall be
deemed to be Contingent and shall become Non-Contingent as and to the extent
that the principal amount of such related indebtedness is repaid. The Limited
Partners receiving such allocations shall be responsible for such related
indebtedness only on a nonrecourse basis to the extent provided in this
Agreement, except as otherwise provided in this Section 8.1 and except as such
Limited Partners and the General Partner shall otherwise agree; provided that
such indebtedness shall become fully recourse to the extent and at the time
provided in this Section 8.1. If the indebtedness financing such repurchased
interests is not to be non-recourse or so limited, the Partnership may require
an assumption by the Limited Partners of such indebtedness on the terms thereof
as a precondition to allocation of the related Capital Commitment Interests to
such Limited Partners; provided, that a Limited Partner shall not, except as set
forth in his or her Investor Note (s), be obligated to

 

74



--------------------------------------------------------------------------------

accept any obligation that is personally recourse (except as otherwise provided
in this Section 8.1), unless his or her prior written consent is obtained. So
long as the Partnership itself retains the Unallocated Capital Commitment
Interests pursuant to clause (iii) above, such Unallocated Capital Commitment
Interests shall belong to the Partnership and any indebtedness financing the
Unallocated Capital Commitment Interests shall be an obligation of the
Partnership to which all income of the Partnership is subject except as
otherwise agreed by the lender of such indebtedness. Any Capital Commitment Net
Income (Loss) on an Unallocated Capital Commitment Interest shall be allocated
to each Partner in the proportion his aggregate Capital Commitment Capital
Accounts bear to the aggregate Capital Commitment Capital Accounts of all
Partners; debt service on such related financing will be an expense of the
Partnership allocable to all Partners in such proportions.

(g) If a Partner is required to Withdraw from the Partnership with respect to
such Partner’s Capital Commitment Partner Interest for Cause, then his or her
Capital Commitment Interests shall be settled in accordance with paragraphs
(a)-(f) and (j) of this Section 8.1; provided, that if such Partner was not at
any time a direct member of a General Partner, the General Partner may elect
(but shall not be required) to apply any or all the following terms and
conditions to such settlement:

(i) purchase for cash all of such Withdrawn Partner’s Non-Contingent Capital
Commitment Interests; the purchase price for each such Non-Contingent Capital
Commitment Interest shall be the lower of (A) the original cost of such
Non-Contingent Capital Commitment Interest or (B) an amount equal to the Capital
Commitment Value thereof (determined as of the most recent valuation prior to
the date of the purchase of such Non-Contingent Capital Commitment Interest);

(ii) allow the Withdrawn Partner to retain such Non-Contingent Capital
Commitment Interests; provided, that the maximum amount of Capital Commitment
Net Income allocable to such Withdrawn Partner with respect to any Capital
Commitment Investment shall equal the amount of Capital Commitment Net Income
that would have been allocated to such Withdrawn Partner if such Capital
Commitment Investment had been sold as of the settlement date at the then
prevailing Capital Commitment Value thereof; or

(iii) in lieu of cash, purchase such Non-Contingent Capital Commitment Interests
by providing the Withdrawn Partner with a promissory note in the amount
determined in (i) above; such promissory note shall have a maximum term of ten
(10) years with interest at the Federal Funds Rate.

(h) The General Partner on behalf of the Partnership will assist a Withdrawn
Partner or his estate or guardian, as the case may be, in the settlement of the
Withdrawn Partner’s Capital Commitment Partner Interest in the Partnership.
Third party costs incurred by the Partnership in providing this assistance will
be borne by the Withdrawn Partner or his estate.

(i) The General Partner on behalf of the Partnership may reasonably determine in
good faith to retain outside professionals to provide the assistance to
Withdrawn Partners or their estates or guardians, as referred to above. In such
instances, the General Partner

 

75



--------------------------------------------------------------------------------

on behalf of the Partnership will obtain the prior approval of a Withdrawn
Partner or his estate or guardian, as the case may be, prior to engaging such
professionals. If the Withdrawn Partner (or his estate or guardian) declines to
incur such costs, the General Partner on behalf of the Partnership will provide
such reasonable assistance as and when it can so as not to interfere with the
Partnership’s day-to-day operating, financial, tax and other related
responsibilities to the Partnership and the Partners.

(j) To the extent permitted by applicable law, each Limited Partner hereby
irrevocably appoints each General Partner as such Limited Partner’s true and
lawful agent, representative and attorney-in-fact, each acting alone, in such
Limited Partner’s name, place and stead, to make, execute, sign and file, on
behalf of such Limited Partner, any and all agreements, instruments, consents,
ratifications, documents and certificates which such General Partner deems
necessary or advisable in connection with any transaction or matter contemplated
by or provided for in this Section 8.1, including, without limitation, the
performance of any obligation of such Limited Partner or the Partnership or the
exercise of any right of such Limited Partner or the Partnership. Such power of
attorney is intended to secure an interest in property, and, in addition, the
obligations of each relevant Limited Partner under this Agreement and, to the
extent permitted by applicable law, shall survive and continue in full force and
effect notwithstanding the Withdrawal from the Partnership of any Limited
Partner for any reason and shall not be affected by the death, disability or
incapacity of such Limited Partner.

Section 8.2. Transfer of Limited Partner’s Capital Commitment Interest. Without
the prior written consent of the General Partner, no Limited Partner or former
Limited Partner shall have the right to sell, assign, mortgage, pledge or
otherwise dispose of or transfer (“Transfer”) all or part of any such Partner’s
Capital Commitment Partner Interest in the Partnership; provided, that this
Section 8.22 shall in no way impair (i) Transfers as permitted in Section 8.1
above and subject to the Partnership Act, in the case of the purchase of a
Withdrawn Partner’s or deceased or Totally Disabled Limited Partner’s Capital
Commitment Interests, (ii) with the prior written consent of the General
Partner, which shall not be unreasonably withheld, Transfers by a Limited
Partner to another Limited Partner of Non-Contingent Capital Commitment
Interests, (iii) Transfers with the prior written consent of the General
Partner, which consent may be withheld without giving any reason therefor, and
(iv) with the prior written consent of the General Partner, which shall not be
unreasonably withheld, Transfers, for estate planning purposes, of up to 25% of
a Limited Partner’s Capital Commitment Partner Interest to an Estate Planning
Vehicle. Each Estate Planning Vehicle will be a Nonvoting Limited Partner. Such
Special Limited Partner and the Nonvoting Limited Partner shall be jointly and
severally liable for all obligations of both such Special Limited Partner and
such Nonvoting Limited Partner with respect to the Partnership (including the
obligation to make additional Capital Commitment-Related Capital Contributions).
The General Partner may at its sole option exercisable at any time require such
Estate Planning Vehicle to Withdraw from the Partnership on the terms of
Section 8.1 and Article VI. No person acquiring an interest in the Partnership
pursuant to this Section 8.22 shall become a Limited Partner of the Partnership,
or acquire such Partner’s right to participate in the affairs of the
Partnership, unless such person shall be admitted as a Limited Partner pursuant
to Section 6.1. A Limited Partner shall not cease to be a limited partner of the
Partnership upon the collateral assignment of, or the pledging or granting of a
security interest in, its entire limited partner interest in the Partnership in
accordance with the provisions of this Agreement.

 

76



--------------------------------------------------------------------------------

Section 8.3. Compliance with Law. Notwithstanding any provision hereof to the
contrary, no Transfer of a Capital Commitment Interest in the Partnership may be
made except in compliance with the Partnership Act, the laws of the Cayman
Islands and all U.S. federal, State and other applicable laws, including U.S.
federal and State securities laws.

ARTICLE IX

DISSOLUTION

Section 9.1. Dissolution.

(a) The Partnership shall be wound up and subsequently dissolved and terminated
pursuant to Section 15(1) of the Partnership Act:

(i) pursuant to Section 6.6;

(ii) upon the expiration of the term of the Partnership; or

(iii) upon the occurrence of a Disabling Event or the death, insanity,
retirement, bankruptcy, commencement of liquidation proceedings, resignation,
insolvency or dissolution with respect to the last remaining General Partner
satisfying the requirements of the Partnership Act, provided that the
Partnership shall not be dissolved if, within 90 days after such event, the
Limited Partners unanimously agree in writing to continue the business of the
Partnership and to the appointment, effective as of the date of the above
events, of another General Partner satisfying the requirements of the
Partnership Act.

Each of the events causing a winding up of the Partnership set forth in clause
(i), (ii) or (iii) of this Section 9.1(a) is herein called a “Winding Up Event.”

Section 9.2. Final Distribution.

(a) Subject to the Partnership Act, within 120 calendar days after a Winding Up
Event, the assets of the Partnership shall be distributed in accordance with the
Partnership Act in the following manner and order and subsequently the General
Partner shall file a statement with the Registrar of Exempted Limited
Partnerships in the Cayman Islands pursuant to Section 15(3) of the Partnership
Act:

(i) to the payment of the expenses of the winding-up, liquidation and
dissolution of the Partnership;

(ii) to pay all creditors of the Partnership, other than Partners, either by the
payment thereof or the making of reasonable provision therefor;

(iii) to establish reserves, in amounts established by the General Partner or
the Liquidator, to meet other liabilities of the Partnership; and

 

77



--------------------------------------------------------------------------------

(iv) to pay, in accordance with the terms agreed among them and otherwise on a
pro rata basis, all creditors of the Partnership that are Partners, either by
the payment thereof or the making of reasonable provision therefor.

(b) The remaining assets of the Partnership shall be applied and distributed
among the Partners as follows:

(i) With respect to each Partner’s GP-Related Partner Interest, the remaining
assets of the Partnership related to the GP-Related BREP Asia Interest shall be
applied and distributed to such Partner in accordance with the procedures set
forth in Section 6.5; and for purposes of the application of this
Section 9.2(b)(i) and determining GP-Related Capital Accounts on liquidation,
all unrealized gains, losses and accrued income and deductions of the
Partnership shall be treated as realized and recognized immediately before the
date of distribution; and

(ii) With respect to each Partner’s Capital Commitment Partner Interest, an
amount shall be paid to such Partner in cash or Securities in an amount equal to
such Partner’s respective Capital Commitment Liquidating Share for each Capital
Commitment Investment; provided, that if the remaining assets relating to any
Capital Commitment Investment shall not be equal to or exceed the aggregate
Capital Commitment Liquidating Shares for such Capital Commitment Investment, to
each Partner in proportion to its Capital Commitment Liquidating Share for such
Capital Commitment Investment; and the remaining assets of the Partnership
related to the Partners’ Capital Commitment Partner Interests shall be paid to
the Partners in cash or Securities in proportion to their respective Capital
Commitment Profit Sharing Percentages for each Capital Commitment Investment
from which such cash or Securities are derived.

Section 9.3. Amounts Reserved Related to Capital Commitment Partner Interests.

(a) If there are any Securities or other property or other investments or
securities related to the Partners’ Capital Commitment Partner Interests which,
in the judgment of the , cannot be sold, or properly distributed in kind in the
case of dissolution, without sacrificing a significant portion of the value
thereof, the value of a Partner’s interest in each such Security or other
investment or security may be excluded from the amount distributed to the
Partners participating in the related Capital Commitment Investment pursuant to
clause (ii) of Section 9.2(b). Any interest of a Partner, including his pro rata
interest in any gains, losses or distributions, in Securities or other property
or other investments or securities so excluded shall not be paid or distributed
until such time as the Liquidator shall determine.

(b) If there is any pending transaction, contingent liability or claim by or
against the Partnership related to the Partners’ Capital Commitment Partner
Interests as to which the interest or obligation of any Partner therein cannot,
in the judgment of the Liquidator , be then ascertained, the value thereof or
probable loss therefrom may be deducted from the amount distributable to such
Partner pursuant to clause (ii) of Section 9.2(b). No amount shall be paid or
charged to any such Partner on account of any such transaction or claim until
its final settlement

 

78



--------------------------------------------------------------------------------

or such earlier time as the Liquidator shall determine. The Partnership may
meanwhile retain from other sums due such Partner in respect of such Partner’s
Capital Commitment Partner Interest an amount which the Liquidator estimates to
be sufficient to cover the share of such Partner in any probable loss or
liability on account of such transaction or claim.

(c) Upon determination by the Liquidator that circumstances no longer require
the exclusion of any Securities or other property or retention of sums as
provided in paragraphs (a) and (b) of this Section 9.3, the Liquidator shall, at
the earliest practicable time, distribute as provided in clause (ii) of
Section 9.2(b) such sums or such Securities or other property or the proceeds
realized from the sale of such Securities or other property to each Partner from
whom such sums or Securities or other property were withheld.

ARTICLE X

MISCELLANEOUS

Section 10.1. Submission to Jurisdiction; Waiver of Jury Trial. (a) Any and all
disputes which cannot be settled amicably, including any ancillary claims of any
party, arising out of, relating to or in connection with the validity,
negotiation, execution, interpretation, performance or nonperformance of this
Agreement (including the validity, scope and enforceability of this arbitration
provision as well as any and all disputes arising out of, relating to or in
connection with the termination, liquidation or winding up of the Partnership),
whether arising during the existence of the Partnership or at or after its
termination or during or after the liquidation or winding up of the Partnership,
shall be finally settled by arbitration conducted by a single arbitrator in New
York, New York U.S.A. in accordance with the then-existing Rules of Arbitration
of the International Chamber of Commerce. If the parties to the dispute fail to
agree on the selection of an arbitrator within thirty (30) days of the receipt
of the request for arbitration, the International Chamber of Commerce shall make
the appointment. The arbitrator shall be a lawyer and shall conduct the
proceedings in the English language. Performance under this Agreement shall
continue if reasonably possible during any arbitration proceedings.

(b) Notwithstanding the provisions of paragraph (a), the General Partner may
bring, or may cause the Partnership to bring, on behalf of the General Partner
or the Partnership or on behalf of one or more Partners, an action or special
proceeding in any court of competent jurisdiction for the purpose of compelling
a party to arbitrate, seeking temporary or preliminary relief in aid of an
arbitration hereunder, and/or enforcing an arbitration award and, for the
purposes of this paragraph (b), each Partner (i) expressly consents to the
application of paragraph (c) of this Section 10.1 to any such action or
proceeding, (ii) agrees that proof shall not be required that monetary damages
for breach of the provisions of this Agreement would be difficult to calculate
and that remedies at law would be inadequate, and (iii) irrevocably appoints the
General Partner as such Partner’s agent for service of process in connection
with any such action or proceeding and agrees that service of process upon any
such agent, who shall promptly advise such Partner of any such service of
process, shall be deemed in every respect effective service of process upon the
Partner in any such action or proceeding.

(c) (i) EACH PARTNER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF COURTS
LOCATED IN NEW YORK, NEW YORK FOR THE

 

79



--------------------------------------------------------------------------------

PURPOSE OF ANY JUDICIAL PROCEEDING BROUGHT IN ACCORDANCE WITH THE PROVISIONS OF
PARAGRAPH (B) OF THIS Section 10.1, OR ANY JUDICIAL PROCEEDING ANCILLARY TO AN
ARBITRATION OR CONTEMPLATED ARBITRATION ARISING OUT OF OR RELATING TO OR
CONCERNING THIS AGREEMENT. Such ancillary judicial proceedings include any suit,
action or proceeding to compel arbitration, to obtain temporary or preliminary
judicial relief in aid of arbitration, or to confirm an arbitration award. The
parties acknowledge that the forum(s) designated by this paragraph (c) have a
reasonable relation to this Agreement, and to the parties’ relationship with one
another.

(ii) The parties hereby waive, to the fullest extent permitted by applicable
law, any objection which they now or hereafter may have to personal jurisdiction
or to the laying of venue of any such ancillary suit, action or proceeding
brought in any court referred to in paragraph (c)(i) of this Section 10.1 and
such parties agree not to plead or claim the same.

(d) Notwithstanding any provision of this Agreement to the contrary, this
Section 10.1 shall be construed to the maximum extent possible to comply with
the laws of the State of Delaware, including the Delaware Uniform Arbitration
Act (10 Del. C. § 5701 et seq.) (the “Delaware Arbitration Act”). If,
nevertheless, it shall be determined by a court of competent jurisdiction that
any provision or wording of this Section 10.1, including any rules of the
International Chamber of Commerce, shall be invalid or unenforceable under the
Delaware Arbitration Act, or other applicable law, such invalidity shall not
invalidate all of this Section 10.1. In that case, this Section 10.1 shall be
construed so as to limit any term or provision so as to make it valid or
enforceable within the requirements of the Delaware Arbitration Act or other
applicable law, and, in the event such term or provision cannot be so limited,
this Section 10.1 shall be construed to omit such invalid or unenforceable
provision.

Section 10.2. Ownership and Use of the Firm Name. The Partnership acknowledges
that Blackstone TM L.L.C. (“TM”), a Delaware limited liability company with a
principal place of business at 345 Park Avenue, New York, New York 10154 U.S.A.,
(or its successors or assigns) is the sole and exclusive owner of the mark and
name BLACKSTONE and that the ownership of, and the right to use, sell or
otherwise dispose of, the firm name or any abbreviation or modification thereof
which consists of or includes BLACKSTONE, shall belong exclusively to TM, which
company (or its predecessors, successors or assigns) has licensed the
Partnership to use BLACKSTONE in its name. The Partnership acknowledges that TM
owns the service mark BLACKSTONE for various services and that the Partnership
is using the BLACKSTONE mark and name on a non-exclusive, non-sublicensable and
non-assignable basis in connection with its business and authorized activities
with the permission of TM. All services rendered by the Partnership under the
BLACKSTONE mark and name will be rendered in a manner and with quality levels
that are consistent with the high reputation heretofore developed for the
BLACKSTONE mark by TM and its Affiliates and licensees. The Partnership
understands that TM may terminate its right to use BLACKSTONE at any time in
TM’s sole discretion by giving the Partnership written notice of termination.
Promptly following any such termination, the Partnership will take all steps
necessary to change its partnership name to one which does not include
BLACKSTONE or any confusingly similar term and cease all use of BLACKSTONE or
any term confusingly similar thereto as a service mark or otherwise.

 

80



--------------------------------------------------------------------------------

Section 10.3. Written Consent. Subject to applicable law, any action required or
permitted to be taken by a vote of Partners at a meeting may be taken without a
meeting if a Majority in Interest of the Partners consent thereto in writing.

Section 10.4. Letter Agreements; Schedules. The General Partner may, or may
cause the Partnership to, enter or has previously entered, into separate letter
agreements with individual Partners with respect to GP-Related Profit Sharing
Percentages, Capital Commitment Profit Sharing Percentages or any other matter.
The General Partner may from time to time execute and deliver to the Partners
Schedules which set forth the then current capital balances, GP-Related Profit
Sharing Percentages and Capital Commitment Profit Sharing Percentages of the
Partners and any other matters deemed appropriate by the General Partner. Such
Schedules shall be for information purposes only and shall not be deemed to be
part of this Agreement for any purpose whatsoever.

Section 10.5. Governing Law. Except as expressly provided in Section 10.1
(subject to applicable law), this Agreement shall be governed by and construed
in accordance with the laws of the Cayman Islands, without regard to principles
of conflicts of law. In particular, the Partnership has been formed and
registered pursuant to the Partnership Act, and the rights, duties and
liabilities of the General Partners and Limited Partners (including the Special
Limited Partners) shall be as provided therein, except as herein otherwise
expressly provided. If any provision of this Agreement shall be held to be
invalid, such provision shall be given its meaning to the maximum extent
permitted by law and the remainder of this Agreement shall not be affected
thereby. Unless the context otherwise requires, any reference to any law,
regulation, governmental entity or agency or such survivor concepts shall be
with respect to any jurisdiction, whether Cayman Islands, U.S. or otherwise.

Section 10.6. Successors and Assigns; Third Party Beneficiaries. This Agreement
shall be binding upon and shall, subject to the penultimate sentence of
Section 6.3(a), inure to the benefit of the parties hereto, their respective
heirs and personal representatives, and any successor to a trustee of a trust
which is or becomes a party hereto; provided that no person claiming by, through
or under a Partner (whether such Partner’s heir, personal representative or
otherwise), as distinct from such Partner itself, shall have any rights as, or
in respect to, a Partner (including the right to approve or vote on any matter
or to notice thereof) except the right to receive only those distributions
expressly payable to such person pursuant to Articles Article VI and
Article VIII. Any Partner or Withdrawn Partner shall remain liable for the
obligations under this Agreement (including any Net GP-Related Recontribution
Amounts and any Capital Commitment Recontribution Amounts) of any transferee of
all or any portion of such Partner’s or Withdrawn Partner’s interest in the
Partnership, unless waived by the General Partner. The Partnership shall, if the
General Partner determines, in its good faith judgment, based on the standards
set forth in Section 5.8(d)(ii)(A) and Section 7.4(g)(ii)(A) to pursue such
transferee, pursue payment (including any Net GP-Related Recontribution Amounts
and/or any Capital Commitment Recontribution Amounts) from the transferee with
respect to any such obligations. Nothing in this Agreement is intended, nor
shall anything herein be construed, to confer any rights, legal or equitable, on
any person other than the Partners and their respective legal representatives,
heirs, successors and permitted assigns. Notwithstanding the foregoing, solely
to the extent required by the BREP Asia Agreements, (x) each Limited Partner (as
defined in the BREP Asia Partnership Agreement) of BREP Asia shall be a
third-party

 

81



--------------------------------------------------------------------------------

beneficiary of the provisions of Sections Section 5.8(d)(i)(A) and Section
5.8(d)(ii)(A) solely as they relate to any Clawback Amount (for purpose of this
sentence, as defined in the BREP Asia Partnership Agreement), and (y) the
amendment of the provisions of Sections Section 5.8(d)(i)(A) and Section
5.8(d)(ii)(A) solely as they relate to any Clawback Amount (for purpose of this
sentence, as defined in the BREP Asia Partnership Agreement), shall not be
amended in a manner adverse to the Limited Partners of BREP Asia without the
Combined Limited Partner Consent (as such term is used in the BREP Asia
Partnership Agreement).

Section 10.7. Partner’s Will. Each Limited Partner and Withdrawn Partner shall
include in his or her will a provision that addresses certain matters in respect
of his or her obligation relating to the Partnership that is satisfactory to the
General Partner, and each such Limited Partner and Withdrawn Partner shall
confirm annually to the Partnership, in writing, that such provision remains in
his or her current will. Where applicable, any estate planning trust of such
Partner or Withdrawn Partner to which a portion of such Limited Partner’s or
Withdrawn Partner’s Interest is transferred shall include a provision
substantially similar to such provision and the trustee of such trust shall
confirm annually to the Partnership, in writing, that such provision or its
substantial equivalent remains in such trust. In the event any Limited Partner
or Withdrawn Partner fails to comply with the provisions of this Section 10.7
after the Partnership has notified such Limited Partner or Withdrawn Partner of
his or her failure to so comply and such failure to so comply is not cured
within 30 days of such notice, the Partnership may withhold any and all
distributions to such Limited Partner or Withdrawn Partner until the time at
which such party complies with the requirements of this Section 10.7.

Section 10.8. Confidentiality. By executing this Agreement, each Partner
expressly agrees, at all times during the term of the Partnership and thereafter
and whether or not at the time a Partner of the Partnership, to maintain the
confidentiality of, and not to disclose to any person other than the
Partnership, another Partner or a person designated by the Partnership, any
information relating to the business, financial structure, financial position or
financial results, clients or affairs of the Partnership that shall not be
generally known to the public or the securities industry, except as otherwise
required by law or by any regulatory or self-regulatory organization having
jurisdiction; provided, however, that any corporate Partner may disclose any
such information it is required by law, rule, regulation or custom to disclose.
Notwithstanding anything in this Agreement to the contrary, to comply with
Treasury Regulation Section 1.6011-4(b)(3)(i), each Partner (and any employee,
representative or other agent of such Partner) may disclose to any and all
persons, without limitation of any kind, the U.S. federal income tax treatment
and tax structure of the Partnership, it being understood and agreed, for this
purpose, (1) the name of, or any other identifying information regarding (a) the
Partners or any existing or future investor (or any Affiliate thereof) in any of
the Partners, or (b) any investment or transaction entered into by the Partners;
(2) any performance information relating to any of the Partners or their
investments; and (3) any performance or other information relating to previous
funds or investments sponsored by any of the Partners, does not constitute such
tax treatment or tax structure information.

Section 10.9. Notices. Whenever notice is required or permitted by this
Agreement to be given, such notice shall be in writing (including telecopy or
similar writing) and shall be given by hand delivery (including any courier
service) or telecopy to any Partner at its

 

82



--------------------------------------------------------------------------------

address or telecopy number shown in the books and records of the Partnership or,
if given to the General Partner or the Partnership, at the address or telecopy
number of the Partnership in New York City. Each such notice shall be effective
(i) if given by telecopy, upon dispatch, and (ii) if given by hand delivery,
when delivered to the address of such Partner or the General Partner or the
Partnership specified as aforesaid. Sections 8 and 19 of the Electronic
Transactions Law (2003 Revision) of the Cayman Islands shall not apply to this
Agreement.

Section 10.10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute a single instrument.

Section 10.11. Power of Attorney. To the extent permitted by applicable law,
each Limited Partner hereby irrevocably makes, constitutes and appoints each of
the General Partner and the Liquidator, if any, in such capacity as Liquidator
for so long as it acts as such, as its true and lawful agent and attorney in
fact, with full power of substitution and full power and authority in its name,
place and stead, to make, execute, sign, acknowledge, swear to, record and file
(i) this Agreement and any amendment to this Agreement which has been adopted as
herein provided; (ii) the original certificate of exempted limited partnership
of the Partnership and all amendments thereto required or permitted by law and
the provisions of this Agreement; (iii) all certificates and other instruments
deemed advisable by the General Partner or the Liquidator to carry out the
provisions of this Agreement and applicable law or to permit the Partnership to
become or to continue as an exempted limited partnership or partnership wherein
the Limited Partners have limited liability in each jurisdiction where the
Partnership may be doing business; (iv) all instruments that the General Partner
or the Liquidator deems appropriate to reflect a change or modification of this
Agreement or the Partnership in accordance with this Agreement, including,
without limitation, the admission of additional Limited Partners or substituted
Limited Partners pursuant to the provisions of this Agreement; (v) all
conveyances and other instruments or papers deemed advisable by the General
Partner or the Liquidator to effect the dissolution and termination of the
Partnership; (vi) all fictitious or assumed name certificates required (in light
of the Partnership’s activities) to be filed on behalf of the Partnership;
(vii) all agreements and instruments necessary or advisable to consummate any
Investment; (viii) any agreement pursuant to the Partnership Act and/or
Section 6.4 and/or Section 9.1 to continue the business of the Partnership and
to appoint a successor General Partner upon the Withdrawal of the sole remaining
General Partner; and (ix) all other instruments or papers which may be required
or permitted by law to be filed on behalf of the Partnership which are not
legally binding on the Limited Partners in their individual capacity and are
necessary to carry out the provisions of this Agreement, and to take all action
necessary to continue the business of the Partnership and to appoint a successor
General Partner upon the Withdrawal of the sole remaining General Partner
pursuant to the Partnership Act and/or Section 6.4 and/or Section 9.1. This
power of attorney is intended to secure an interest in property, and, in
addition, the obligations of each relevant Limited Partner under this Agreement.

Section 10.12. Cumulative Remedies. Rights and remedies under this Agreement are
cumulative and do not preclude use of other rights and remedies available under
applicable law.

 

83



--------------------------------------------------------------------------------

Section 10.13. Legal Fees. Except as more specifically provided herein, in the
event of a legal dispute (including litigation, arbitration or mediation)
between any Partner or Withdrawn Partner and the Partnership, arising in
connection with any party seeking to enforce Section 4.1(d) or any other
provision of this Agreement relating to the Holdback, the Clawback Amount, the
GP-Related Giveback Amount, the Capital Commitment Giveback Amount, the Net
GP-Related Recontribution Amount or the Capital Commitment Recontribution
Amount, the “losing” party to such dispute shall promptly reimburse the
“victorious party” for all reasonable legal fees and expenses incurred in
connection with such dispute (such determination to be made by the relevant
adjudicator). Any amounts due under this Section 10.13 shall be paid within 30
days of the date upon which such amounts are due to be paid and such amounts
remaining unpaid after such date shall accrue interest at the Default Interest
Rate.

Section 10.14. Entire Agreement. This Agreement embodies the entire agreement
and understanding of the parties hereto in respect of the subject matter
contained herein. There are no restrictions, promises, representations,
warranties, covenants or undertakings, other than those expressly set forth or
referred to herein. Subject to Section 10.4, this Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.

 

84



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as a deed on the
day and year written above. In the event that it is impracticable to obtain the
signature of any one or more of the Partners to this Agreement, this Agreement
shall be binding among the other Partners executing the same.

 

GENERAL PARTNERS: BREP ASIA L.L.C. By:  

: /s/ John G. Finley

  Name:   John G. Finley   Title:   Chief Legal Officer

Witnessed by:  

/s/ Margaret Rudick

Name:   Margaret Rudick

BREP ASIA LTD. By:   Blackstone Real Estate Holdings Director L.L.C., its
director By:  

: /s/ John G. Finley

  Name:   John G. Finley   Title:   Chief Legal Officer

Witnessed by:  

/s/ Margaret Rudick

Name:   Margaret Rudick

[Blackstone Real Estate Associates Asia L.P. A&R LPA]



--------------------------------------------------------------------------------

LIMITED PARTNERS: All Limited Partners now and hereafter admitted pursuant to
powers of attorney now and hereafter granted to the General Partner By:  
Blackstone Real Estate Associates Asia L.L.C., as General Partner By:  

/s/ John G. Finley

Name:   John G. Finley Title:   Chief Legal Officer

Witnessed by:  

/s/ Margaret Rudick

Name:   Margaret Rudick

[Blackstone Real Estate Associates Asia L.P. A&R LPA]

 

2



--------------------------------------------------------------------------------

INITIAL LIMITED PARTNER:

MAPCAL LIMITED,

As Initial Limited Partner, solely to reflect its Withdrawal from the
Partnership

By:  

/s/ David Marshall

  Name:   David Marshall   Title:   Duly Authorized Signatory

Witnessed by:  

/s/ Claire Bedingham

Name:   Claire Bedingham

[Blackstone Real Estate Associates Asia L.P. A&R LPA]

 

3